Exhibit 10.37

--------------------------------------------------------------------------------

$110,000,000

DEVELOPMENT LOAN AND SECURITY AGREEMENT

between

CHI 3, LLC,

a Delaware limited liability company,

as Borrower

and

SFT I, INC.,

a Delaware corporation,

as Lender

Dated as of February 2, 2007

Loan No. 1364:01

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

SECTION 1 DEFINITIONS

   1  

1.1

  

General Definitions

   1  

1.2

  

Terms; Utilization of GAAP for Purposes of Financial Statements Under Agreement

   28  

1.3

  

Other Definitional Provisions

   28

SECTION 2 AMOUNTS AND TERMS OF THE LOAN

   29  

2.1

  

Loan Disbursement and Note

   29  

2.2

  

Interest.

   29  

2.3

  

Payments

   31  

2.4

  

Payments and Prepayments on the Loan.

   31  

2.5

  

Lender’s Records; Mutilated, Destroyed or Lost Notes

   33  

2.6

  

Taxes

   34  

2.7

  

Application of Payments

   34  

2.8

  

Commitment Fee

   35  

2.9

  

Security Agreement

   35  

2.10

  

Certain Secured Party Remedies

   35

SECTION 3 CONDITIONS TO LOAN

   36  

3.1

  

Conditions to Initial Funding of the initial proceeds of the Loan on the Closing
Date

   36  

3.2

  

Subsequent Advances

   41  

3.3

  

Conditions to Final Development Advance for Construction

   48  

3.4

  

Conditions to Final Development Advance

   49  

3.5

  

Performance of Development

   50  

3.6

  

Contingency; Cost Reallocation

   51  

3.7

  

Other Remedies of Lender

   52  

3.8

  

Protection Against Liens

   52  

3.9

  

Nonliability of Lender

   53

SECTION 4 REPRESENTATIONS AND WARRANTIES

   53  

4.1

  

Organization, Powers, Qualification and Organization Chart

   53  

4.2

  

Authorization of Borrowing; No Conflicts; Governmental Consents; Binding
Obligations and License and Security Interests of Loan Documents

   54  

4.3

  

Financial Statements

   55  

4.4

  

Indebtedness

   55  

4.5

  

No Material Adverse Change

   55  

4.6

  

Title to Property; Liens; Zoning; Contracts; Condition of the Mortgaged Property

   55  

4.7

  

Litigation

   58  

4.8

  

Payment of Taxes

   58  

4.9

  

Governmental Regulation; Margin Loan

   59  

4.10

  

Employee Benefit Plans; ERISA; Employees

   60

 

-i-



--------------------------------------------------------------------------------

 

4.11

  

Intellectual Property

   60  

4.12

  

Broker’s Fees

   61  

4.13

  

Environmental Compliance

   61  

4.14

  

Solvency

   61  

4.15

  

Disclosure

   62  

4.16

  

Insurance

   62  

4.17

  

Development Budget

   62  

4.18

  

Accounts

   62  

4.19

  

Intentionally Omitted

   62  

4.20

  

Special Assessments; Taxes

   62  

4.21

  

Leases

   63  

4.22

  

Representations Remade

   63  

4.23

  

Construction

   63

SECTION 5 AFFIRMATIVE COVENANTS

   63  

5.1

  

Financial Statements and Other Reports

   63  

5.2

  

Existence; Qualification

   65  

5.3

  

Payment of Impositions and Lien Claims; Permitted Contests

   65  

5.4

  

Insurance, Requirements during and following Construction

   67  

5.5

  

Tax Reserve and Insurance Reserve

   73  

5.6

  

Maintenance of Mortgaged Property

   73  

5.7

  

Inspection; Lender Meeting

   74  

5.8

  

Environmental Compliance

   74  

5.9

  

Environmental Disclosure

   75  

5.10

  

Compliance with Laws, Employee Benefit Plans and Contractual Obligations

   75  

5.11

  

Further Assurances

   76  

5.12

  

Intentionally Omitted

   76  

5.13

  

Intentionally Omitted.

   76  

5.14

  

Intentionally Omitted

   76  

5.15

  

Intentionally Omitted

   76  

5.16

  

Intentionally Omitted

   77  

5.17

  

Intentionally Omitted

   77  

5.18

  

Management

   77  

5.19

  

Construction Matters

   77  

5.20

  

Rate Cap; Rate Cap Reserve

   78  

5.21

  

Intentionally Omitted

   78  

5.22

  

Name

   78  

5.23

  

Intentionally Omitted

   78  

5.24

  

Intentionally Omitted

   78  

5.25

  

Intentionally Omitted

   78  

5.26

  

Protection of Collateral; Assessments; Reimbursement

   78  

5.27

  

Lender’s Verification of Subcontracts

   78  

5.28

  

Lender Responsibility

   79  

5.29

  

Intentionally Omitted

   79

SECTION 6 ACCOUNTS/CASH MANAGEMENT

   79  

6.1

  

Establishment of Accounts and Cash Management Procedures

   79

 

-ii-



--------------------------------------------------------------------------------

 

6.2

  

Intentionally Omitted

   79  

6.3

  

Intentionally Omitted

   79  

6.4

  

Rate Cap Agreement Payments

   79  

6.5

  

Intentionally Omitted

   79  

6.6

  

Intentionally Omitted

   79  

6.7

  

Accounts

   79  

6.8

  

Intentionally Omitted

   79  

6.9

  

Creation of Security Interest in Accounts

   79  

6.10

  

Intentionally Omitted

   80  

6.11

  

Intentionally Omitted

   80  

6.12

  

Covenants Regarding Loan Account Collateral

   80  

6.13

  

Intentionally Omitted

   81

SECTION 7 NEGATIVE COVENANTS

   81  

7.1

  

Indebtedness

   81  

7.2

  

Liens and Related Matters

   81  

7.3

  

Material Rights

   81  

7.4

  

Restriction on Fundamental Changes

   81  

7.5

  

Restriction on Leases

   82  

7.6

  

Transactions with Affiliates

   82  

7.7

  

Intentionally Omitted

   82  

7.8

  

Management Fees and Compensation; Contracts

   82  

7.9

  

Conduct of Business

   82  

7.10

  

Use of Lender’s Name

   83  

7.11

  

Compliance with ERISA

   83  

7.12

  

Due on Sale or Encumbrance

   83  

7.13

  

Payments; Distributions

   85  

7.14

  

Single Purpose Bankruptcy Remote Entities

   85  

7.15

  

Alterations

   85  

7.16

  

Master Lease

   86

SECTION 8 CASUALTY AND CONDEMNATION

   86  

8.1

  

Restoration Following Casualty or Condemnation

   86

SECTION 9 DEFAULT, RIGHTS AND REMEDIES

   88  

9.1

  

Event of Default

   88  

9.2

  

Acceleration and Remedies

   91  

9.3

  

Remedies Cumulative; Waivers; Reasonable Charges

   92

SECTION 10 SECONDARY MARKET TRANSACTION

   93  

10.1

  

Secondary Market Transaction

   93

SECTION 11 MISCELLANEOUS

   95  

11.1

  

Expenses and Attorneys’ Fees

   95  

11.2

  

Certain Lender Matters

   96  

11.3

  

Indemnity

   97  

11.4

  

Amendments and Waivers

   98

 

-iii-



--------------------------------------------------------------------------------

 

11.5

  

Notices

   99  

11.6

  

Survival of Warranties and Certain Agreements

   100  

11.7

  

Miscellaneous

   100  

11.8

  

Applicable Law

   101  

11.9

  

Successors and Assigns

   101  

11.10

  

Consent to Jurisdiction and Service of Process

   101  

11.11

  

Waiver of Jury Trial

   102  

11.12

  

Publicity

   102  

11.13

  

Borrower Recourse Liability

   103  

11.14

  

Performance by Lender/Attorney-in-Fact

   105  

11.15

  

Brokerage Claims

   106  

11.16

  

Agreement

   107

SECTION 12 ADDITIONAL MASTER LEASE PROVISIONS

   107  

12.1

  

Representations, Warranties and Covenants of Master Lessee

   107  

12.2

  

Satisfaction of Borrower Obligations by Master Lessee

   107  

12.3

  

Subordination of Master Lease

   107  

12.4

  

Master Lease Guaranty

   109  

12.5

  

Representations, Warranties and Covenants of Carveout Guarantor with respect to
the Master Lease

   109

SECTION 13 SUBDIVISION AND PARTIAL RELEASE

   109  

13.1

  

Conditions to Subdivision and Partial Release

   109  

13.2

  

Partial Release

   111

 

-iv-



--------------------------------------------------------------------------------

DEVELOPMENT LOAN AND SECURITY AGREEMENT

THIS DEVELOPMENT LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of
February 2, 2007, by and between CHI 3, LLC, a Delaware limited liability
company “Borrower”), having an address at c/o Equinix, Inc., 301 Velocity Way,
5th Floor, Foster City, California 94404, and SFT I, INC., a Delaware
corporation (together with its successors and assigns, hereinafter referred to
as “Lender”), with offices at 1114 Avenue of the Americas, 27th Floor, New York,
New York 10036.

R E C I T A L S

A. The Mortgaged Property. Borrower is the fee owner of the Land and
Improvements.

B. The Loan. Borrower desires to borrow from Lender and Lender desires to lend
to Borrower, a loan in the amount of $110,000,000.

NOW, THEREFORE, in consideration of the foregoing and of the covenants,
conditions and agreements contained herein, Borrower and Lender agree as
follows:

SECTION 1

DEFINITIONS

1.1 General Definitions. In addition to any other terms defined in this
Agreement, the following terms shall have the following meanings:

“Acceptable Financial Institution” means a depository institution or trust
company incorporated under the laws of the United States of America or any state
thereof and subject to supervision and examination by federal or state banking
authorities, so long as at all times the short-term commercial paper,
certificates of deposit or other debt obligations of such depository institution
or trust company are rated at least A-1 by S&P and P-1 by Moody’s and the
long-term unsecured debt obligations of which are rated at least A by S&P and
the equivalent thereof by Moody’s.

“Accounting Changes” means (A) changes in accounting principles required by GAAP
consistently applied and implemented by Borrower; and (B) changes in accounting
principles recommended or approved by Borrower’s outside auditor, with the
approval of Lender, which approval shall not be unreasonably withheld

“Accounts” means Borrower’s present and future rights to payment of money,
accounts and accounts receivable including (a) rights to payment of money,
accounts and accounts receivable arising from or relating to the construction,
use, leasing, occupancy or operation of the Mortgaged Property, the rental of,
or payment for, space, goods sold or leased or services rendered, whether or not
yet earned by performance, and all other “accounts” (as defined in the UCC),
(b) rights to payment, accounts, and accounts receivable arising from any
consumer credit, charge, entertainment or travel card or service organization or
entity, (c) all reserves, deferred payments, refunds, cost savings payments and
deposits no matter how evidenced and



--------------------------------------------------------------------------------

whether now or later to be received from third parties (including all earnest
money sales deposits) or deposited with, or by, Borrower by, or with, third
parties (including all utility deposits), (d) all chattel paper, instruments,
documents, notes, drafts and letters of credit (other than any letters of credit
in favor of Lender), (e) the Loan Accounts, any tenant security deposit account,
and any and all other accounts held by or on behalf of Lender and/or Borrower
pursuant to this Agreement, (f) all “deposit accounts” (as defined in the UCC),
(g) all “securities accounts” (as defined in the UCC), and (h) all contracts and
agreements which relate to any of the foregoing.

“Affiliate” means any Person: (A) directly or indirectly controlling, controlled
by, or under common control with, another Person; (B) directly or indirectly
owning or holding ten percent (10%) or more of any equity interest in another
Person; or (C) ten percent (10%) or more of whose voting stock or other equity
interest is directly or indirectly owned or held by such other Person; provided,
however, that no shareholder of Carveout Guarantor shall be deemed to be an
Affiliate of Carveout Guarantor, Borrower Representative or Borrower. When used
with respect to Borrower, the term “Affiliate” shall also include Family
Members, Affiliates of Family Members and trusts for the benefit of another
Affiliate of Borrower.

“Agreement” means this Development Loan and Security Agreement (including all
schedules, exhibits, annexes and appendices hereto), as amended, modified or
supplemented from time to time.

“Alteration” is defined in Section 7.15.

“Alternate Rate” In the event the LIBOR Rate is no longer published, as of any
date of determination, the “prime rate” (or “base rate”) reported in the Money
Rates column or section of The Wall Street Journal published on the second full
Business Day preceding the first day of the applicable Interest Period as having
been the rate in effect for corporate loans at large U.S. money center
commercial banks (whether or not such rate has actually been charged by any such
bank) or, if The Wall Street Journal ceases publication of such “prime rate” or
“base rate,” the annual rate of interest announced by JP Morgan Chase Bank (or
another financial institution with a main or branch office in New York,
New York, selected, from time to time, by Lender) from time to time as its
“prime rate” or “base rate” in effect at its principal office in New York,
New York at 5:00 p.m., New York City time (in either case, the “Prime Rate”),
for such date. Such rate of interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed.

“Approved Capital Improvements” means capital improvement items which are set
forth in the Development Budget or are otherwise approved in advance by Lender,
including without limitation Construction in connection with the Phase II
Build-Out.

“Architect” means an architect or engineer, as applicable, which has entered
into a written agreement to perform all or any portion of the design services,
including architectural or engineering services, as the architect or engineer,
as applicable, of record which is responsible for sealing its plans and drawings
for the Construction, which architect or engineer, as applicable, and applicable
Architect’s Agreement has been approved by Lender as set forth in
Section 3.1(AA), and for the Project means Sheehan Partners, Ltd., a duly
licensed architect in the State and, as required, locally where the Land is
located, and such other duly licensed architect or engineer in the State and, as
required, locally where the Land is located, as approved in writing by Lender,
from time to time.

 

-2-



--------------------------------------------------------------------------------

“Architect’s Agreement” means from time to time each agreement between Borrower
and an Architect, including as modified by Change Orders, for the performance of
architectural or engineering services as the architect or engineer, as
applicable, of record which is responsible for sealing all plans and drawings
for its portion of Construction, and for the Project means that certain
Consulting Services Agreement dated February 10, 2006 between Borrower
Representative and Sheehan Partners, Ltd.

“Assignment of Contracts” means the Assignment of Contracts, Agreements and
Equipment Leases of even date herewith from Borrower to Lender.

“Assignment of Permits” means the Assignment of Licenses, Permits and Approvals
of even date herewith from Borrower to Lender.

“Assignment(s)” means individually and collectively, the Assignment of Leases
and Rents, Assignment of Architect’s Agreement, Assignment of MEP Engineer’s
Agreement, Assignment of Construction Contracts, Assignment of Contracts, the
Assignment of Permits, the assignments of management agreement, if any, the
assignment of trademarks, tradenames and copyrights, if any, and such other
assignments of even date herewith from Borrower to or for the benefit of Lender,
each granting a security interest in collateral for the Loan.

“Assignments of Architect’s Agreements” means all Assignments of Architect’s
Agreements from Borrower, Borrower Representative or Carveout Guarantor to
Lender collaterally assigning each Architect’s Agreement to Lender, and each
such assignment is herein called an “Assignment of Architect’s Agreement.”

“Assignments of Construction Contracts” means all Assignments of Construction
Contracts from Borrower, Borrower Representative or Carveout Guarantor to Lender
collaterally assigning each Construction Contract to Lender, and each such
assignment is herein called an “Assignment of Construction Contract.”

“Assignments of MEP Engineer’s Agreements” means all Assignments of MEP
Engineer’s Agreements from Borrower, Borrower Representative or Carveout
Guarantor to Lender collaterally assigning each MEP Engineer’s Agreement to
Lender, and each such assignment is herein called an “Assignment of MEP
Engineer’s Agreement.”

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time and all rules and regulations
promulgated thereunder.

“Bank(s)” means the Acceptable Financial Institution at which the Collection
Account is maintained.

“Base Rate” means a variable rate per annum equal to the sum of the LIBOR Rate
plus two and three quarters of one percent (2.75%), or the Alternate Rate, as
the case may be, plus one half of one percent (.50%), increasing or decreasing
with each increase or decrease in the LIBOR Rate, or the Alternate Rate, as the
case may be (as and when the LIBOR Rate or the Alternate Rate change as
described herein).

 

-3-



--------------------------------------------------------------------------------

“Borrower” is defined in the first paragraph of this Agreement.

“Borrower Account” means a demand, time or deposit account maintained by the
Borrower at the Bank or other financial institution selected by the Borrower.

“Borrower Recourse Liabilities” means the Obligations for which Borrower is
personally liable pursuant to the last sentence of Section 11.13(A), the last
sentence of Section 11.13(B) and Borrower’s Obligations under Section 11.15.

“Borrower Representative” means Equinix Operating Co., Inc., a Delaware
corporation, the sole member of Borrower.

“Budget Savings” is defined in Section 3.6(B).

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state is closed.

“Calculation Date” means for any measurement as of the end of any Loan Month the
fifteenth (15th) day of the following Loan Month (e.g., if the measurement is as
of March 31, the applicable Calculation Date is April 15).

“Capital Lease” means any lease of any property (whether real, personal or
mixed) that, in conformity with GAAP, should be accounted for as a capital
lease.

“Carveout Guarantor” means Equinix, Inc., a Delaware corporation and its
successors.

“Carveout Guaranty” means the Guaranty of Carveout Guarantor in favor of Lender
of even date herewith.

“Change Order” means any amendment, waiver, or modification to the Plans and
Specifications, any Construction Contract, any Architect’s Agreement, any MEP
Engineer’s Agreement, any of the Entitlement Documents, or the Development
Budget which has been approved in writing by Lender; provided, however, that no
Lender approval is required for any Change Order which is a Permitted
Construction Change Order.

“CHI 3 Procurement” means CHI 3 Procurement, LLC, an Illinois limited liability
company, a wholly-owned subsidiary of Borrower Representative.

“Claims” is defined in Section 5.3(A).

“Closing” means that all conditions for disbursement of the initial proceeds of
the Loan to or for the benefit of Borrower have been satisfied, waived in
writing by Lender and the initial disbursement of the proceeds of the Loan shall
have been made to, or upon the order of, Borrower.

 

-4-



--------------------------------------------------------------------------------

“Closing Date” means the date on which the Closing occurs.

“Closing Date Advance” is defined in Section 2.1.

“Code” means the United States Internal Revenue Code of 1986, and any rule or
regulation promulgated thereunder from time to time.

“Collateral” means the Mortgaged Property, the Loan Account Collateral and all
other real and personal property of Borrower or any other Person pledged or
mortgaged to Lender as collateral security for repayment of the Loan.

“Collection Account” means an Eligible Account which is a federally insured
demand deposit account or securities account, which account shall be in the name
of Borrower, having Lender as a secured party or, if required by Lender, such
account shall be in the name of Lender or a designee for the benefit of Lender.

“Commitment Fee” means an amount of money equal to $1,512,500.00.

“Completion Guaranty” means the Completion Guaranty of even date herewith from
Carveout Guarantor to Lender guaranteeing Completion of Construction.

“Completion of Construction” means the completion of the Construction, in
accordance with the Plans and Specifications and pursuant to the terms of this
Agreement.

“Confidential Information” is defined in Section 11.12.

“Construction” means all labor, materials and equipment required for the
construction, equipping, fixturing and furnishing of the Project all as set
forth in more detail in the Plans and Specifications and any other construction,
equipping, fixturing and furnishing, approved by Lender.

“Construction Contract” means from time to time each agreement between Borrower
(or Borrower Representative or Guarantor, as approved by Lender) and a
Contractor, including as modified by Change Orders, for performance of
Construction, or any portion thereof, and for the Project means that certain
(A) Construction Services Master Terms and Conditions dated August 1, 2006
between Carveout Guarantor and Clayco Corporation, (B) Construction Services
Master Terms and Conditions dated October 1, 2006 between Carveout Guarantor and
Continental Electrical Construction Company, LLC, and (C) Construction Contract
dated August 1, 2006 between Borrower and NOVA. Corp., which contracts are all
“guaranteed maximum price construction contracts.”

“Construction Legal Compliance” means Borrower’s satisfaction of all of the
following: (A) (i) the applicable Construction through the applicable date of
determination, has been constructed substantially in accordance with the
applicable Plans and Specifications (other than deviations therefrom that are
immaterial individually and in the aggregate); and (ii) the applicable
Construction has been, or will be, constructed in substantial compliance with
all applicable Legal Requirements; (B) all applicable material entitlements,
approvals, allocations, certificates, authorizations, Licenses and Permits
required through the then-current stage of

 

-5-



--------------------------------------------------------------------------------

Construction have been obtained from all appropriate Governmental Authorities
and have been validly and irrevocably obtained without qualification, appeal or
existence of unexpired appeal periods; (C) all conditions to the issuance of,
and the requirements under, all Licenses and Permits, including, without
limitation, any conditional use permits and licenses, required through the
current stage of Construction have been satisfied in all material respects; and
(D) no appeals, suits or other actions are pending or threatened in writing by
any Governmental Authority which, if determined adversely to the interests of
Borrower or the Mortgaged Property, would result in the revocation, suspension
or qualification of any of such Licenses and Permits, approvals, entitlements,
allocations, certificates or authorizations.

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person: (A) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (B) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (C) under
any interest rate swap agreement, interest rate cap agreement, interest rate
collar agreement or other similar agreement or arrangement designed to protect
the applicable Person against fluctuations in interest rates; or (D) under any
foreign exchange contract, currency swap agreement or other similar agreement or
arrangement designed to protect that Person against fluctuations in currency
values. Contingent Obligations shall include (1) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another, (2) the obligation to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement, and (3) any liability of such Person for
the obligations of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another. The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guaranteed or otherwise supported or, if not a fixed
and determined amount, the maximum amount so guaranteed.

“Contractor” means the contractor(s) or construction manager(s) duly licensed in
the State and, as required, locally where the Land is located, which has entered
into a written agreement with Borrower to perform all or any portion of the
Construction, which contractor(s) or construction manager(s) and applicable
Construction Contract has been approved by Lender as set forth in
Section 3.1(AA), and for the Project means Clayco Corporation, Continental
Electrical Construction Company, LLC, and NOVA. Corp., each, a duly licensed
contractor or construction manager, as applicable, in the State and, as
required, locally where the Land is located, and such other duly licensed
contractor or construction manager in the State and, as required, locally where
the Land is located, as approved in writing by Lender from time to time.

“Contracts” means all contracts, agreements, warranties and representations
relating to or governing the use, occupancy, design, construction, operation,
management, repair and service of any component of the Mortgaged Property, as
amended, modified or supplemented from time to time.

 

-6-



--------------------------------------------------------------------------------

“Contractual Obligation,” as applied to any Person, means any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject including the Loan Documents.

“Control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) means the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.

“Default Interest” is defined in Section 2.2(A).

“Default Rate” means a rate per annum equal to the Base Rate plus five percent
(5%).

“Development Advance” means an advance of Loan proceeds by Lender in connection
with the design, development or Construction made pursuant to Section 3,
including, without limitation, the Closing Date Advance and the Initial Advance.

“Development Budget” means the detailed line item budget, including all Hard
Costs, Soft Costs, a separate line item for Hard Cost Contingency, and a
separate line item for Soft Cost Contingency, setting forth Borrower’s estimate
of all costs to be incurred in connection with and to obtain Completion of
Construction, in a form and in such detail as required by Lender, which budget
has been approved by Lender. The Development Budget covers the acquisition,
development, design, construction and furnishing of the Project in accordance
with the Plans and Specifications, and the development, maintenance and
operation of the Project, and shall include cash flow projections for the
duration of the Construction through Completion of Construction. Except in
connection with Permitted Construction Change Orders, all amendments to the
Development Budget shall be subject to Lender’s prior written approval. The
Development Budget shall include any and all approved amendments and Change
Orders (including Permitted Construction Change Orders). The Development Budget
includes a line item for each Architect’s Agreement, each MEP Engineer’s
Agreement, and each Construction Contract. The Development Budget includes all
costs of materials, equipment, fixtures, furnishings, personal property and
labor to be incurred in the Construction, including the provision of all
utilities to the Project. The Development Budget (and any amendment thereto)
shall, among other things, consist of the following for each Construction
Contact: (a) a description of work (such work being classified and shown on a
line item basis) reasonably satisfactory to Lender for the building and other
improvements to be built as part of the Project for such Construction Contract;
and (b) an allocation to each construction line item of a scheduled portion of
the guaranteed maximum price in such Construction Contract. The Development
Budget for the Project is attached hereto as Schedule 1.1(A).

 

-7-



--------------------------------------------------------------------------------

“Development Draw Schedule” means a detailed projected schedule of advances,
including all line items in the Development Budget, setting forth Borrower’s
estimate of such chronological advances, which schedule for the Project is
attached hereto as Schedule 1.1(B).

“Development Schedule” means the projected schedule for the progress of
development, design, construction and equipping of the Project and a development
progress schedule reflecting, among other things, the anticipated completion
dates of the various subcategories and line items in the Development Budget,
together with such supporting schedules for each line item therein as Lender may
request, all in such form and containing such details as Lender shall require,
including primary milestone dates, which for the Project is attached hereto as
Schedule 1.1(C).

“Distribution” is defined in Section 7.13.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“EDGAR” is defined in Section 5.1.

“Eligible Account” means a segregated account maintained at an Acceptable
Financial Institution. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

“Embargoed Person” is defined in Section 4.9.

“Employee Benefit Plan” means an employee pension benefit plan which is covered
by Title IV of ERISA or subject to the minimum funding standards under Part 3 of
Title I of ERISA or Section 412 of the Code and is either (a) maintained by any
Person or any member of a Controlled Group for employees of such Person or any
member of such Controlled Group or (b) maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which such Person or any member of a Controlled Group
is then making or has any obligation to make contributions or, within the
preceding five plan years, has made or has had any obligation to make
contributions.

“Environmental Claims” is defined in Section 4.13.

“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement,
dated of even date herewith, executed by Borrower and Carveout Guarantor in
favor of Lender, together with all amendments, modifications, renewals,
substitutions and extensions thereto.

“Environmental Laws” means all present and future federal, state and/or local
laws, statutes, ordinances, codes, rules, regulations, orders, decrees,
licenses, decisions, orders, injunctions, requirements and/or directives of
Governmental Authorities, as well as common law, imposing liability, standards
of conduct or otherwise pertains or relates to, or for, for the environment,
industrial hygiene, the regulation of Hazardous Materials, natural resources,
pollution or waste management.

 

-8-



--------------------------------------------------------------------------------

“Environmental Reports” means those reports and audits itemized on Schedule
1.1(D) hereto.

“Equinix Parent Transaction Event” means any Transfer or series of related
Transfers (a) resulting in any Person or Group acquiring, directly or
indirectly, more than a forty-nine (49%) ownership interest in Carveout
Guarantor (if such Person or Group did not, prior to such Transfer or series of
Transfers, own at least forty-nine percent (49%) of the ownership interests of
Carveout Guarantor) or (b) made in connection with the merger, consolidation or
reorganization of Carveout Guarantor and which, in the case of either clause
(a) or (b), does not constitute a Qualified Parent Transaction Event.

“Equipment Leases” means all leases and other agreements for equipment necessary
for the operation of the Land or Improvements for the use or uses contemplated
hereunder.

“Equity Contribution” is defined in Section 3.1(S).

“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations promulgated thereunder.

“ERISA Affiliate” means any Person who is a member of a group which is under
common control with another Person, who together with such other Person is
treated as a single employer within the meaning of Sections 414(b), (c), (m) and
(o) of the IRC or Sections 4001 of ERISA. Carveout Guarantor shall be deemed to
be an ERISA Affiliate of Borrower for purposes of this Agreement, irrespective
of whether it and Borrower would be treated as a single employer.

“Event of Default” is defined in Section 9.1.

“Excess Interest” is defined in Section 2.2(C).

“Expenses” means the costs and expenditures accrued or incurred by Borrower,
without duplication, in connection with the ownership, operation and management
of the Mortgaged Property, specifically including in Expenses (1) periodic
deposits required to be made into the Reserves; (2) capital expenditures
incurred pursuant to the Development Budget to the extent not paid from any
Reserves or the proceeds of the Loan; and (3) management fees and specifically
excluding from Expenses, however, (i) all expenditures to the extent funded from
any Reserves, (ii) principal, interest and all other payments made by Borrower
to Lender under the Loan Documents, (iii) federal or state income taxes and
(iv) depreciation and other non-cash expenses of the Mortgaged Property.

“Extension Conditions” shall mean the following conditions, all of which must be
satisfied, in order for the Initial Maturity Date to be extended to the First
Extended Maturity Date and for the First Extended Maturity Date to be extended
to the Second Extended Maturity Date: (a) not less than thirty (30) days prior
to the Initial Maturity Date or First Extended Maturity Date, as applicable,
Borrower shall have delivered to Lender an irrevocable written notice requesting
the extension; (b) no Default or Event of Default shall exist under this
Agreement or any of the other Loan Documents either at the time of the delivery
of the notice to extend or at the time of the effective date of the extension;
(c) Borrower shall deliver to Lender, an Officer’s

 

-9-



--------------------------------------------------------------------------------

Certificate dated as of the Initial Maturity Date or First Extended Maturity
Date, as applicable certifying, without qualification, (i) that no Default or
Event of Default has occurred which remains uncured and (ii) that the
representations and warranties in the Loan Documents of all parties thereto
(other than Lender) are true and correct in all material respects on and as of,
as applicable, the Initial Maturity Date or First Extended Maturity Date; (d) if
requested by Lender, delivery of an updated appraisal (Borrower shall be
responsible for the expense of any such appraisal); and (f) with respect to the
extension of the Initial Maturity Date only, (i) the Completion of Construction
and (ii) delivery of all necessary mechanic’s lien waivers evidencing lien free
Completion of Construction.

“Family Members” means the spouse, ancestors, descendents and siblings of an
Affiliate of Borrower.

“Financial Strength Criteria” has the meaning set forth in the Master Lease.

“Financing Statements” means the UCC-1 Financing Statements naming Borrower, as
debtor, and Lender, as secured party, and filed with such filing offices as
Lender may require.

“FIRREA” means The Financial Institutions Reform, Recovery and Enforcement Act
of 1989, Pub. L. No. 101-73 Stat. 183 (1989) and the regulations adopted
pursuant thereto, as the same may be amended from time to time.

“First Anniversary Date” means February 2, 2008.

“First Extended Maturity Date” means January 31, 2011.

“Fixtures and Personality” means all fixtures, machinery, furnishings,
equipment, furniture and other tangible personal property now or hereafter
affixed or attached to, installed in, located on, under, above or within the
Land or in the Improvements or used in connection with the use, occupancy,
operation and maintenance of all or any part of the Land, Improvements or any
other part of the Mortgaged Property, whether or not permanently affixed
thereto, together with all accessions, replacements and substitutions thereto or
therefore and the proceeds thereof, including all “equipment” (as defined in the
UCC), Inventory, “farm products” (as defined in the UCC), “fixtures” (as defined
in the UCC), “manufactured homes” (as defined in the UCC), oil, gas and other
minerals (whether before or after extraction), and other “goods” (as defined in
the UCC) and any and all of the following: machinery; signs; artwork; office
furnishings and equipment; partitions and screens; generators, uninterrupted
power supply systems, boilers, compressors and engines; fuel; water and other
pumps and tanks; irrigation lines and sprinklers; refrigeration equipment; pipes
and plumbing; elevators and escalators; sprinkler systems and other fire
extinguishing machinery, and equipment; heating, incinerating, ventilating, air
conditioning and air cooling ducts, machinery, equipment and systems; gas and
electric machinery and equipment; facilities used to provide utility services;
laundry, drying, dishwashing and garbage disposal machinery or equipment;
communication apparatus, including television, radio, music, and cable antennae
and systems; floor coverings, raised flooring, rugs, carpets, window coverings,
blinds, awnings, shades, curtains, drapes and rods; screens, storm doors and
windows; stoves, refrigerators, dishwashers and other installed appliances;
attached cabinets; trees, plants and other items of landscaping; motorized,
manual, mechanical or other

 

-10-



--------------------------------------------------------------------------------

buses, boats, aircrafts and vehicles of any nature whatsoever; visual and
electronic surveillance systems and other security systems; elevators;
escalators; telecommunications equipment including telephones, switchboards,
exchanges, wires and phone jacks; maintenance equipment, golf carts, pro shop
merchandise, tables, chairs, mirrors, desks, wall coverings, clocks, lamps;
kitchen, restaurant, bar, lounge, public room, public area, and other operating
or specialized equipment, including menus, dishes, flatware, dishware,
glassware, cooking utensils, tables, refrigerating units, microwave equipment,
ovens, timers; food and beverages; liquor; cleaning materials other similar
items; swimming pool heaters and equipment; recreational equipment and
maintenance supplies; clubhouse equipment, furnishings and supplies, including
lockers and sporting equipment; and health and recreational facilities; and
linens. Fixtures and Personality does not include fixtures, equipment and
personality owned by tenants under leases (excluding the Master Lease) of the
Mortgaged Property or any part thereof (it being understood that Fixtures and
Personality includes Borrower’s rights and interest in and to any other
fixtures, equipment and personality located at the Mortgage Property under the
terms of the Master Lease).

“Force Majeure” means a fire or other casualty, adverse weather, labor disputes
or other causes beyond Borrower’s reasonable control, provided, however, that in
no event shall a Force Majeure include any event arising due to the lack or
unavailability of funds, financing or capital sources; provided, however, that
when a Construction Contract is entered into by Borrower and a Contractor, the
definition of Force Majeure as used in this Agreement and applicable to the work
included in such contract shall be deemed to be the broader of the definition of
Force Majeure (provided, however, such broader definition shall not include any
event arising due to lack or unavailability of funds) set forth above or the
definition for such term or similar term set forth in such contract. Time for
performance of any Obligation related to or pertaining to the Construction or
the Completion of Construction (other than the payment of money, compliance with
any Legal Requirements or compliance with Section 5.4 hereof) is subject to
Force Majeure.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as of the date in question.

“General Intangibles” means all causes in action, causes of action and all other
intangible personal property of Borrower of every kind and nature (other than
the Accounts), wherever located, including all Proprietary Rights, all “general
intangibles” (as defined in the UCC), all “payment intangibles” (as defined in
the UCC), all “software” (as defined in the UCC), corporate or other business
records relating to Borrower, and/or the Mortgaged Property (including
computer-readable memory and any computer hardware or software necessary to
retrieve such memory), insurance policies (including claims under, and interests
in, insurance policies), condemnation awards, good will, inventions, designs,
software, patents, trademarks and applications therefor, computer programs,
trade names, trade styles, trade secrets, copyrights, registrations and other
intellectual property, licenses, franchises, customer lists, tax refund claims,
claims for wages, salaries or other compensation of an employee, landlord’s
liens, liens given by statute or other rule of law for services or materials,
agricultural liens, judgments and rights represented by judgments and rights of
recoupment or set-off. The General Intangibles also include the Rate Cap/Swap
Agreement and all Contracts.

 

-11-



--------------------------------------------------------------------------------

“Governmental Authority” means the United States of America, any state, any
foreign governments and any political subdivision or regional division of the
foregoing, and any agency, department, court, regulatory body, commission,
board, bureau or instrumentality of any of them.

“Gross Revenues” means, for the applicable period, all Rents and all other
income, rents, revenues, issues, profits, deposits (other than security deposits
except to the extent applied by Borrower in accordance with applicable Leases),
proceeds of business interruption insurance, lease termination or similar
payments and all other payments actually received by or for the benefit of
Borrower in cash or current funds or other consideration from any source
whatsoever from or with respect to the Mortgaged Property; provided, however,
that Gross Revenues shall exclude Proceeds (other than insurance proceeds in
respect of business interruption insurance), litigation proceeds, sale or
refinancing proceeds and any other non-recurring income from extraordinary
events.

“Group” means any Person or Persons acting together which would constitute a
“group” for purposes of Section 13(d) of the Exchange Act, as in effect on the
date hereof, together with all affiliates and associates (as defined in Rule
12b-2 under the Exchange Act, as in effect on the date hereof) thereof.

“Hard Cost Contingency” is defined in Section 3.6(A).

“Hard Costs” means the total of all fees, expenses and costs for the
Construction and the Completion of Construction other than Soft Costs, as shown
in the Development Budget (and specifically excludes Land acquisition costs, if
any).

“Hazardous Materials” means (a) any pollutants, toxic pollutants, oil, gasoline,
petroleum products, asbestos, materials or substances containing asbestos,
explosives, chemical liquids or solids, radioactive materials, polychlorinated
biphenyls or related or similar materials, or any other solid, liquid or other
emission, substance, material, product or by-product defined, listed or
regulated as a hazardous, noxious, toxic or solid substance, material or waste
or defined, listed or regulated as causing cancer or reproductive toxicity, or
otherwise defined, listed or regulated as hazardous or toxic in, pursuant to, or
by any federal, state or local law, ordinance, rule, or regulation, now or
hereafter enacted, amended or modified, in each case to the extent applicable to
the Mortgaged Property including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. Section 9601, et seq.); the Hazardous
Materials Transportation Act (49 U.S.C. Section 1801, et seq.); the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901, et seq.); Sections 25117,
25281, 25316 or 25501 of the California Health & Safety Code; any so-called
“Superfund” or “Superlien” law; the Toxic Substance Control Act of 1976 (15
U.S.C. Section 2601 et seq.); the Clean Water Act (33 U.S.C. Section 1251
et seq.); and the Clean Air Act (42 U.S.C. Section 7901 et seq.); (b) any
substance which is or contains asbestos, radon, polychlorinated biphenyl, urea
formaldehyde foam insulation, explosive or radioactive material, lead paint,
motor fuel or other petroleum hydrocarbons, (c) fungus, mold, mildew, or other
biological agents the presence of which may adversely affect the health of
individuals or other animals or materially adversely affect the value or utility
of the Mortgaged Property, and/or (d) any other substance which causes or poses
a threat to cause a contamination or nuisance with respect to all or any portion
of the Mortgaged Property or any adjacent property or a hazard to the
environment or to the health or safety of Persons.

 

-12-



--------------------------------------------------------------------------------

“Impositions” means all real estate and personal property taxes, and vault
charges and all other taxes, levies, assessments and other similar charges,
general and special, ordinary and extraordinary, foreseen and unforeseen, of
every kind and nature whatsoever, which at any time prior to, at or after the
execution hereof may be assessed, levied or imposed by, in each case, a
Governmental Authority upon the Mortgaged Property or upon the ownership, use,
occupancy or enjoyment thereof, and any interest, cost or penalties imposed by
such Governmental Authority with respect to any of the foregoing. Impositions
shall not include any sales or use taxes or any income taxes payable by
Borrower.

“Improvements” means all buildings, improvements, Alterations or appurtenances
now, or at any time hereafter, located upon, in, under or above the Land or any
part thereof. The term “Improvements” also includes all buildings, improvements,
Alterations or appurtenances not located on, in, under or above the land to the
extent of Borrower’s right, title and interest therein.

“Indebtedness” means with respect to any Person, without duplication, (a) any
indebtedness of such Person for borrowed money (whether by loan, the issuance
and sale of debt securities or the sale of any property or asset of such Person
to another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property from such Person), (b) any obligations of
such Person for the deferred purchase price of property or services, (c) any
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) any obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) any obligations of such Person as lessee under
Capital Leases, (f) any obligations of such Person as a result of any final
judgment rendered against such Person or any settlement agreement entered into
by such Person with respect to any litigation unless such obligations are stayed
upon appeal (for so long as such appeal shall be maintained) or are fully
discharged or bonded within thirty (30) days after the entry of such judgment or
execution of such settlement agreement, (g) any obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit or
similar extensions of credit, (h) any Contingent Obligations, (i) any
Indebtedness of others referred to in clauses (a) through (h) above or
clause (j) below guaranteed directly or indirectly in any manner by such Person,
or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Indebtedness or to advance or supply funds
for the payment or purchase of such Indebtedness, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Indebtedness or to
assure the holder of such Indebtedness against loss, (3) to supply funds to or
in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (4) otherwise to assure a creditor against loss, and
(j) any Indebtedness referred to in clauses (a) through (i) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including Accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness.

“Indemnified Liabilities” is defined in Section 11.3.

 

-13-



--------------------------------------------------------------------------------

“Indemnitees” is defined in Section 11.3.

“Independent Architect” is defined in Section 7.15.

“Initial Advance” means the first Development Advance occurring after the
Closing Date Advance.

“Initial Advance Date” means the date of the Initial Advance.

“Initial Closing Development Conditions” is defined in Section 3.2(A).

“Initial Development Contracts” means, each as applicable to the Project, the
Architect’s Agreement, MEP Engineer’s Agreement, and Construction Contract.

“Initial Maturity Date” means January 31, 2010.

“Initial Project” means the site work and other improvements to be developed,
designed, and constructed on the Land with the proceeds of the Loan and other
funds and generally described as an approximately 250,000 square foot, three
floor, Internet Business Exchange (IBX) collocation facility and data center
(collectively “IBX Centers”) and ancillary administrative or other support
services or any facility that as a result of technological changes is
substantially equivalent, or a technological successor, to an IBX Center.

“Installment Sale Agreement” means that certain Master Installment Sale
Agreement dated February 1, 2007 by and between Borrower and CHI 3 Procurement
for the purchase and sale of certain equipment as more particularly described
therein, along with all Equipment Schedules (as such terms is defined therein)
attached thereto or hereafter entered into by Borrower and CHI 3 Procurement in
connection with the Installment Sale Agreement.

“Insurance Reserve” is defined in Section 5.5.

“Insurance Reserve Account” is defined in Section 3.2(B).

“Interest Period” means the period of time beginning on the first (1st) day of a
Loan Month and ending on (a) the last calendar day of such Loan Month or
(b) pursuant to a LIBOR Rate Election, the last calendar day of the Loan Month
which occurs one, three or six months thereafter, provided, however, the first
Interest Period shall commence on the date the Loan commences to bear interest
and continues to and includes February 28, 2007.

“Interest Rate” means the applicable of the Base Rate or the Default Rate.

“Interest Reserve” is defined in Section 5.15.

“Intermediate Borrower Entity” is defined in Section 7.4

“Inventory” means “inventory” (as defined in the UCC), including any and all
goods, merchandise and other personal property, whether tangible or intangible,
now owned or hereafter acquired by Borrower which is held for sale, lease or
license to customers, furnished to customers under any contract or service or
held as raw materials, work in process, or supplies or materials used or
consumed in Borrower’s business.

 

-14-



--------------------------------------------------------------------------------

“Investment” means (A) any direct or indirect purchase or other acquisition by
Borrower of any beneficial interest in, including stock, partnership interest or
other Securities of, any other Person or (B) any direct or indirect loan,
advance or capital contribution by Borrower to any other Person, including all
Indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business.

“Investment Grade Criteria” has the meaning set forth in the Master Lease.

“Land” means the real estate located in Elk Grove Village, Illinois, comprising
the Mortgaged Property, as more specifically described in the Mortgage
including, to the extent owned by Borrower, all oil, gas and mineral rights,
oil, gas and minerals (whether before or after extraction), easements,
appurtenances, water rights, water stock, rights in and to streets, roads and
highways (whether before or after vacation thereof), hereditaments and privilege
relating, in any manner whatsoever, to the Land. The Land is legally described
on Exhibit A.

“Late Charge” is defined in Section 2.2(D).

“Lease Form” means the standard form of lease to be used by Borrower for all
leases relating to the Mortgaged Property which has been approved by Lender as
of the Closing Date or as may be approved by Lender thereafter, and as the same
may, from time to time thereafter, be amended by Borrower with the approval of
Lender, which approval shall not be unreasonably withheld or delayed.

“Leases” means any and all leases, subleases, occupancy agreements or grants of
other possessory interests, whereby Borrower acts as the lessor, sublessor,
licensor, grantor or in another similar capacity, now or hereafter in force,
oral or written, covering or affecting the Land or Improvements, or any part
thereof, together with all rights, powers, privileges, options and other
benefits of Borrower thereunder and any and all guaranties of the obligations of
the lessees, sublessees, occupants, and grantees thereunder, as such leases,
subleases, occupancy agreements or grants may be extended, renewed, modified or
replaced from time to time (exclusive of any ground lease having Borrower as
ground lessee). For the avoidance of doubt, “Leases” shall not include any
lease, license or occupancy agreement whereby the Master Lessee or any sublessee
of the Master Lessee acts as the lessor, sublessor, licensor, grantor or in
another similar capacity, now or hereafter in force, oral or written, covering
or affecting the Land or Improvements, or any part thereof.

“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower, Carveout
Guarantor, the Mortgaged Property or any part thereof, the construction, use,
Alteration or operation thereof, or any part thereof, or any or all of any other
Collateral whether now or hereafter enacted and in force, and all applicable
Licenses and Permits and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of

 

-15-



--------------------------------------------------------------------------------

record, known to Borrower or otherwise, at any time in force affecting Borrower,
Carveout Guarantor, the Mortgaged Property, or any part thereof, or any or all
of the other Collateral including, without limitation, any which may (a) require
repairs, modifications or Alterations in or to the Mortgaged Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof.

“Lender” is defined in the first paragraph of this Agreement.

“Lender’s Construction Consultant” means LM Consultants, Inc. or such other
consultant as may be named by Lender in such capacity from time to time, and any
of Lender’s internal representatives responsible for the review of the
Construction, and design and development thereof, and compliance with the
covenants set forth in this Agreement.

“Lender’s Consultant’s Report” means a report addressed to Lender regarding the
Plans and Specifications, Development Budget, and such other matters pertaining
to the applicable Construction as Lender may require.

“Lender’s Estimate of Development Costs” is defined in Section 3.2(D).

“LIBOR Rate” or “London Interbank Offered Rate” means a floating interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the
London Interbank Offered Rate (LIBOR) with a one, three or six month maturity,
as elected by Borrower, as reported in the Money Rates column or section of
The Wall Street Journal published on the second full Business Day preceding the
first day of the Interest Period. For purposes hereof, the LIBOR Rate for the
period commencing on the date of disbursement of the Loan to and including the
final day of the Interest Period commencing on the Closing Date shall be 5.375%.

“LIBOR Rate Election” is defined in Section 2.2(E).

“Licenses and Permits” means all building permits, certificates of occupancy and
other governmental permits, licenses and authorizations, including all state,
county and local occupancy certificates, and other licenses, in any way
applicable to the Project or any part thereof or to the development,
construction, ownership, use, occupancy, operation, maintenance, marketing and
sale of the Mortgaged Property (other than any lease, license or occupancy
agreement whereby the Master Lessee or any sublessee of the Master Lessee acts
as the lessor, sublessor, licensor, grantor or in another similar capacity, now
or hereafter in force, oral or written, covering or affecting the Land or
Improvements, or any part thereof).

“Lien” means (a) any lien, mortgage, pledge, security interest, charge or
monetary encumbrance of any kind, whether voluntary or involuntary (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest) and (b) any negative
pledge or analogous agreement including any agreement not to directly or
indirectly convey, assign, sell, mortgage, pledge, hypothecate, grant a security
interest in, grant options with respect to, transfer or otherwise dispose of,
voluntarily or involuntarily, by operation of law or otherwise, any direct or
indirect interest in an asset or direct or indirect interest in the ownership of
an asset.

 

-16-



--------------------------------------------------------------------------------

“Loan” means the loan from Lender to Borrower as evidenced by the Note in the
aggregate amount of up to the lesser of (i) One Hundred Ten Million and No/100
Dollars ($110,000,000) or (ii) sixty percent (60%) of the Hard Costs and Soft
Costs set forth in the Development Budget approved by Lender.

“Loan Account Collateral” is defined in Section 6.9.

“Loan Accounts” means the Accounts controlled by Lender established after an
occurrence of an Event of Default, any Account controlled by Lender in which
Borrower has deposited funds (e.g., Interest Reserve Account) and any other
securities or deposit Accounts required to be maintained pursuant to this
Agreement or the other Loan Documents.

“Loan Documents” means this Agreement, the Note, the Mortgage, the Environmental
Indemnity Agreement, the Financing Statements, the Carveout Guaranty, the
Completion Guaranty, the Assignments, and all other documents, instruments,
certificates and other deliveries made by Borrower or Carveout Guarantor to
Lender in accordance herewith or which otherwise evidence, secure and/or govern
the Loan.

“Loan Month” means a calendar month.

“Loan Quarter” means a calendar quarter.

“Lockout Expiration Date” means the date which is twenty-four (24) months from
the Initial Advance Date.

“Manager” means any Person engaged by Borrower or Carveout Guarantor to manage
the Mortgaged Property approved by Lender.

“Manager’s Subordination and Consent” means the Subordination and Consent of
Manager of even date herewith.

“Master Lease” means that certain Master Lease between Borrower, as lessor, and
Borrower Representative in its capacity as Master Lessee, as lessee, dated as of
even date herewith as amended from time to time to the extent permitted under
this Loan Agreement, the Mortgage and the other Loan Documents, with respect to
the Mortgaged Property, and any guaranty required in connection therewith.

“Master Lessee” means Borrower Representative or the then current lessee under
the Master Lease to the extent permitted thereunder, in its capacity as lessee
under the Master Lease.

“Master Lease Guaranty” is defined in Section 12.4.

“Material Adverse Effect” means (A) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of
Borrower, Carveout Guarantor or the Mortgaged Property, (B) the impairment, in
any material respect, of the ability of Borrower or Carveout Guarantor to
perform its respective obligations under any of the Loan Documents or of Lender
to enforce or collect any of the Obligations, (C) any material adverse effect on
the ability of Borrower to construct and complete the Construction on or before
the

 

-17-



--------------------------------------------------------------------------------

Required Completion Date, (D) the cessation of the Construction for any or no
reason for more than fifteen (15) consecutive Business Days or more than thirty
(30) days in the aggregate and/or (E) any act, condition, event, circumstance or
event which causes or is reasonably likely to cause the cessation of the
Construction for more than fifteen (15) consecutive days or more than thirty
(30) days in the aggregate. In determining whether any individual event would
result in a Material Adverse Effect, notwithstanding that such event does not of
itself have such effect, a Material Adverse Effect shall be deemed to have
occurred if the cumulative effect of such event and all other then existing
events would result in a Material Adverse Effect.

“Material Contracts” means (a) the Master Lease and any other Leases approved by
Lender, (b) Architect’s Agreements, (c) MEP Engineer’s Agreements,
(d) Construction Contracts (limited to those certain guaranteed maximum price
construction contracts identified in the definition of Construction Contract and
such other major Construction Contracts for performance of Construction), and
(e) those (i) Contracts set forth on Schedule 4.6(C) attached hereto and
(ii) other Contracts enter into by Borrower which, if not complied with by
Borrower, could reasonably be expected to have a Material Adverse Effect.

“Maturity Date” means the Initial Maturity Date, First Extended Maturity Date
(if extended in accordance with the terms of this Agreement) or the Second
Extended Maturity Date (if extended in accordance with the terms of this
Agreement) or such earlier date as the Loan is prepaid in full in accordance
with the terms of this Agreement or accelerated.

“Maximum Rate” is defined in Section 2.2(C).

“MEP Engineer” means an engineer which has entered into a written agreement to
perform all or any portion of the MEP engineering services as the MEP engineer
of record which is responsible for stamping its plans and drawings for the
Construction, which engineer and its MEP Engineer’s Agreement has been approved
by Lender as set forth in Section 3.1(AA), and for the Project means CH2M Hill
Industrial Design & Construction, Inc., a duly licensed engineer in the State
and, as required, locally where the Land is located, and such other duly
licensed engineer in the State and, as required, locally where the Land is
located, as approved in writing by Lender, from time to time.

“MEP Engineer’s Agreement” means from time to time each agreement between
Borrower and a MEP Engineer, including as modified by Change Orders, for the
performance of MEP engineering services as the engineer of record which is
responsible for stamping all plans and drawings for its portion of Construction,
and for the Project means that certain Consulting Services Agreement dated
April 25, 2006 between Borrower Representative and CH2M Hill Industrial Design &
Construction, Inc. and that certain Addendum 002 to Consulting Agreement
CSA-2006-CH2M0426.

“Monthly Equity Submission” is defined in Section 3.1(S).

“Mortgage” means the Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing of even date herewith from Borrower to or for the
benefit of Lender, constituting a first Lien on Mortgaged Property as collateral
for the Loan.

 

-18-



--------------------------------------------------------------------------------

“Mortgaged Property” means the Land, the Improvements, the Inventory, the
Accounts, the General Intangibles, the Fixtures and Personality, the Leases, the
Rents and other Gross Revenues, the Other Property, the Proceeds, the Plans and
Specifications, and all other property of every kind and description used or
useful in connection with the ownership, occupancy, operation and maintenance of
the other components of the Mortgaged Property and all substitutions therefor,
replacements and accessions thereto, and proceeds including “proceeds” (as
defined in the UCC) derived therefrom, all as more specifically described in the
Mortgage.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate is making,
or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years, or for
which Borrower or any ERISA Affiliate has any liability, including contingent
liability.

“Net Cash Flow” means the excess, if any, of (a) all Gross Revenues of the
Mortgaged Property, during the twelve (12) Loan Months preceding the Loan Month
in which the applicable Calculation Date occurs over (b) the sum of all Expenses
of the Mortgaged Property, during the twelve (12) Loan Months preceding the Loan
Month in which the applicable Calculation Date occurs.

“Nonconsolidation Opinion” means an opinion of counsel selected by Borrower (or
other applicable Person) and reasonably satisfactory to Lender, which shall be
independent outside counsel, addressed to the Rating Agencies (or which
expressly permits reliance by the Rating Agencies) and Lender, in form and
substance consistent with nonconsolidation opinions provided in connection with
secured loan transactions of similar type and structure, which may include
customary assumptions and qualifications, to the effect that in a properly
presented case, a bankruptcy court in a case involving the Person designated by
Lender, or an Affiliate thereof reasonably designated by Lender, would not
disregard the corporate, limited liability company or partnership forms of
Borrower, so as to consolidate the assets and liabilities of Borrower with those
of the designated entities.

“Note” means, collectively, Promissory Note-One, Promissory Note-Two, Promissory
Note-Three, Promissory Note-Four, together with the Substitute Notes and all
future advances, extensions, renewals, substitutions, modifications and
amendments of the Promissory Note-One, Promissory Note-Two, Promissory
Note-Three, Promissory Note-Four and any Substitute Note.

“Obligations” means, in the aggregate, all obligations, liabilities and
Indebtedness of every nature of Borrower from time to time owed to Lender under
the Loan Documents, including the principal amount of all debts, claims and
Indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable to Lender under the
Loan Documents whether before or after the filing of a proceeding under the
Bankruptcy Code by or against Borrower. The term “Obligations” shall also
include any judgment against Borrower or the Mortgaged Property with respect to
such obligations, liabilities and Indebtedness of Borrower.

“OFAC” is defined in Section 4.9.

 

-19-



--------------------------------------------------------------------------------

“Officer’s Certificate” means the certificate of an executive officer, chief
financial officer or other officer or representative with knowledge of the
matters addressed in such certificate.

“Organizational Documents” means, as applicable, for any Person, such Person’s
articles or certificate of incorporation, by-laws, partnership agreement, trust
agreement, certificate of limited partnership, articles of organization,
certificate of formation, shareholder agreement, voting trust agreement,
operating agreement, limited liability company agreement and/or analogous
documents, as amended, modified or supplemented from time to time.

“Other Property” means all of Borrower’s now and/or hereafter existing and/or
arising right, title and interest in and to all “securities entitlements” (as
defined in the UCC), “chattel paper” (as defined in the UCC), “commercial tort
claims” (as defined in the UCC) and all other tort claims, “documents” (as
defined in the UCC), “instruments” (as defined in the UCC), “letter-of-credit
rights” (as defined in the UCC), “money” (as defined in the UCC), “letters of
credit” (as defined in the UCC), Investments, and all “investment property” (as
defined in the UCC). Other Property includes all Security Deposit Letters of
Credit.

“Payment Date” means the first (1st) day of each calendar month commencing on
March 1, 2007.

“Permitted Construction Change Order” means a Change Order for a Construction
Contract entered into at a time when no Event of Default exists which satisfies
all of the following conditions: (i) such Change Order does not change the cost
of the Construction by more than $500,000 in the aggregate of all scheduled line
items value for each individual Change Order, (ii) such Change Order does not
materially increase the time scheduled for Completion of Construction or
materially modify the scope, quality, functionality, or marketability of the
Project or Improvements, (iii) if such Change Order increases the cost of the
Construction and the increased cost exceeds the amount remaining available to
Borrower in the Hard Cost Contingency (pursuant to Section 3.6) of the
Development Budget, Borrower deposits the amount of such increase with Lender
prior to execution of the Change Order in question, (iv) such Change Order does
not materially adversely affect the structural components of the Construction,
(v) no portion of the Change Order deletes or reduces the Construction in any
materially adverse respect (i.e., it is not a deductive Change Order in whole or
in part) and (v) Borrower provides a copy of such Change Order to Lender
promptly after execution of such Change Order.

“Permitted Contest” is defined in Section 5.3(B).

“Permitted Encumbrances” means the following: (a) the Master Lease; (b) the
matters and exceptions appearing on the Title Policy and identified on
Exhibit B, (c) Liens permitted under the Master Lease which do not require
Landlord’s consent or to which Landlord and Lender have consented in writing,
and (d) Liens securing purchase money Indebtedness that is Permitted
Indebtedness (provided that such Liens are confined to the property purchased
with the proceeds of such Indebtedness).

 

-20-



--------------------------------------------------------------------------------

“Permitted Indebtedness” means (a) ordinary and customary trade payables
incurred in the ordinary course of business of ownership, operation,
construction and development of the Mortgaged Property which are payable not
later than forty-five (45) days after receipt of the original invoice which are
in fact not more than sixty (60) days overdue, unless such trade payables are
being contested in good faith, (b) the Loan, (c) purchase money Indebtedness
used to acquire removable Fixtures and Personalty that do not comprise the
Initial Project or any other portion of the Collateral, to be located on the
Mortgaged Property and which purchase money Indebtedness shall not exceed Ten
Million and No/100 Dollars ($10,000,000) in the aggregate outstanding at any one
time, (d) all Project Costs, including, without limitation, the amounts owed
under the Construction Contract, the Architect’s Agreement, the MEP Engineer’s
Agreement or any other Contracts or other obligations of Borrower relating to
the Completion of Construction, (e) obligations of Borrower under the Rate
Cap/Swap Agreement, and (f) the Installment Sale Agreement.

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
joint ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivisions thereof and their
respective permitted successors and assigns (or in the case of a governmental
person, the successor functional equivalent of such Person).

“Phase II Build-Out” means the Construction of the necessary Improvements to the
Mortgaged Property, including any alterations or modifications to the existing
Improvements in order to increase the number of cabinets utilized for IBX
collocation facility from approximately 2,500 up to 3,850.

“Physical Condition Report” means the report(s) regarding the physical
inspection of the Land and Improvements listed on Schedule 1.1(E).

“Plans and Specifications” means the final drawings, plans and specifications
for the development and construction of each component part of the Construction
(as the same may be amended in accordance with the provisions permitted by this
Agreement), as applicable, which plans and specifications and all amendments
thereto shall be (i) subject to Lender’s approval, to the extent required
herein, which approval shall not be unreasonably withheld or delayed, and
(ii) in accordance with all applicable Legal Requirements. The Plans and
Specifications for the Project are identified in Schedule 1.1(F).

“Post-Closing Obligation Letter” means a certain letter agreement of even date
herewith between Borrower and Lender regarding satisfaction of certain
conditions to the Closing.

“Prepayment Premium” means four percent (4.00%) of the amount prepaid if
prepayment is made prior to the Prepayment Premium Expiration Date. However, if
an Event of Default occurs on or before the Lockout Expiration Date and the Loan
is accelerated, the Prepayment Premium shall be equal to the Yield Maintenance
Amount.

 

-21-



--------------------------------------------------------------------------------

“Prepayment Premium Expiration Date” means the date which is nine (9) months
after the Lockout Expiration Date.

“Prescribed Laws” means, collectively, (a) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism and implementing regulations thereto, (c) the
International Emergency Economic Power Act, 50 U.S.C. § 1701 et seq., (d) all
other laws, regulations and executive orders administered by the Office of
Foreign Assets Control and (e) all other Legal Requirements relating to money
laundering or terrorism.

“Proceeds” is defined in Section 8.1.

“Project” means the Initial Project, except when specifically referring to the
Restoration or the Alterations.

“Project Completion Date” means the earliest to occur of (i) June 30, 2008 or
(ii) the Completion of Construction; provided, however, that if such Completion
of Construction is delayed due to Force Majeure, the Project Completion Date
shall be extended by such time as reasonably determined by Lender based upon the
delay caused by the Force Majeure, in no event to exceed 120 additional days.

“Promissory Note-Four” means the Promissory Note dated of even date herewith
made by Borrower to the order of Oak Hill Credit Alpha Finance I, LLC in the
original principal amount of up to Two Million Five Hundred Thousand and No/100
Dollars ($2,500,000).

“Promissory Note-One” means the Promissory Note dated of even date herewith made
by Borrower to the order of Lender in the original principal amount of up to
Ninety Million and No/100 Dollars ($90,000,000).

“Promissory Note-Two” means the Promissory Note dated of even date herewith made
by Borrower to the order of Oak Hill Credit Alpha Finance I (Offshore), Ltd. in
the original principal amount of up to Nine Million Five Hundred Thousand and
No/100 Dollars ($9,500,000).

“Promissory Note-Three” means the Promissory Note dated of even date herewith
made by Borrower to the order of Oak Hill Credit Opportunities Financing, Ltd.
in the original principal amount of up to Eight Million and No/100 Dollars
($8,000,000).

“Proprietary Rights” is defined in Section 4.11.

“Punch-List Items” means details of construction, decoration and mechanical and
electrical adjustment as identified and compiled by Borrower, Architect, MEP
Engineer, and Contractor, and agreed to by Lender, which in the aggregate are
minor in character and do not materially interfere with the intended use and
operation of the applicable Construction and which can be completed within
thirty (30) days.

 

-22-



--------------------------------------------------------------------------------

“Qualified Parent Transaction Event” means any transaction that is permitted
under subclause (x) or subclause (y) of Section 7.12.

“Rate Cap/Swap Agreement” shall mean either (i) an interest rate cap agreement
or (ii) an interest rate swap agreement, including the related confirmation,
obtained at the sole cost and expense of Borrower, issued by a Rate Cap/Swap
Counterparty with a notional amount equal to at least 70% of the outstanding
principal balance of the Loan, pursuant to which Borrower will be protected
against an increase in the Base Rate by capping the all-in interest rate paid
under the agreement at nine percent (9%) per annum. The Rate Cap/Swap Agreement
shall be subject to the reasonable approval of Lender as to form and substance
and shall be assignable to Lender, its successors and assigns.

“Rate Cap/Swap Counterparty” shall mean the counterparty to the Rate Cap/Swap
Agreement, which counterparty shall be an Acceptable Financial Institution or
another financial institution reasonably approved by the Lender and (a) the
credit rating assigned to the unsecured debt of such counterparty by S&P must,
at all times, equal or exceed A, (b) the credit rating assigned to the
short-term unsecured debt of such counterparty by Fitch must, at all times,
equal or exceed F1 and (c) the credit rating assigned to the long-term unsecured
debt of such counterparty by Fitch must, at all times, equal or exceed A.

“Rate Cap/Swap Pledge Agreement” shall mean that certain Rate Cap/Swap Pledge
and Security Agreement, in form and substance reasonably acceptable to Lender,
to be entered into between Borrower and Lender in the event Borrower enter into
a Rate Cap/Swap Agreement with a Rate Cap/Swap Counterparty. The Rate Cap/Swap
Counterparty shall acknowledge the pledge and security interest grant by
executing the joinder attached to the Rate Cap/Swap Pledge Agreement.

“Rating Agencies” shall mean Standard & Poor’s Ratings Services, a Division of
The McGraw-Hill Companies, Inc. (“S&P”), Fitch Inc. (“Fitch”), and Moody’s
Investors Service, Inc. (“Moody’s”) or, if any of such firms shall for any
reason no longer perform the functions of a securities rating agency, any other
nationally recognized statistical rating agency reasonably designated by Lender;
provided, however, that at any time during which the Loan is an asset of a
Securitization, “Rating Agencies” shall mean the rating agencies that from time
to time rate the securities issued in connection with such Securitization. If
the Loan is not an asset in a Securitization, Rating Agency shall mean those
rating agencies designated by Lender from time to time.

“Rating Agency Confirmation” shall mean, collectively, an affirmation from each
of the Rating Agencies that the credit rating by such Rating Agency of the
securities issued in connection with a Securitization of the Loan or otherwise
secured by a pledge of the Note immediately prior to the occurrence of the event
with respect to which such Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion provided, however if the Loan has not been securitized in
connection with a Securitization in which some or all of the securities have
been rated by one or more of the Rating Agencies, Rating Agency Confirmation
means Lender’s approval, which approval is not to be unreasonably withheld or
delayed.

 

-23-



--------------------------------------------------------------------------------

“Rents” shall mean rents, income, receipts, royalties, profits, issues, service
reimbursements, fees, termination payments receivables, accounts receivable and
payments from time to time accruing under the Leases.

“Request for Advance” means a request from Borrower to Lender in connection with
a request for an advance of proceeds of the Loan in the form of Schedule 1.1(G),
accompanied by all of the following items, which request and items are subject
to the approval of Lender: (a) currently dated certificate from Borrower
representing, warranting, and certifying to Lender (i) that all conditions
precedent to such advance set forth in the Loan Documents, to the extent not
waived in writing by Lender, have been satisfied as required by such Loan
Documents, (ii) the amount and uses of such requested advance, and that Borrower
is entitled to receive such funds under the Loan Documents and the uses thereof
(iii) that each party which is to receive proceeds from such requested advance
is entitled to the sums being requested, all in the form and content reasonably
approved by Lender; (b) Contractor’s application and certificate for payment, in
form and content reasonably approved by Lender; (c) if requested by Lender, from
time to time, the requisitions for payment applicable to such Request for
Advance from subcontractors and material suppliers engaged by Contractor, in the
form attached as part of Schedule 1.1(G); (d) Architect’s certificate for
payment approving Contractor’s application and certificate for payment
(referenced in clause (b) above), in form attached as part of Schedule 1.1(G);
(e) applications and certificates of payment from all other parties contracting
with Borrower, in each case where such applications and certificates are
conditions precedent to payment, in form and content approved by Lender;
(f) Required Lien Waivers; (g) certificate from Lender’s Construction Consultant
confirming that, based upon an on-site inspection of the Construction, all work
and services included in such Request for Advance has been completed; (h) if the
Title Policy includes exceptions, qualifications or endorsements relating to
“pending disbursements,” an endorsement to the Title Policy increasing the
amount thereof by the requested disbursement; and (i) such other information and
documents as may be reasonably requested or required by Lender or Lender’s
Construction Consultant, if any, including, but not limited to, certificates,
inspections, evidence of tenant occupancy, title policy endorsements or
searches, invoices, receipts, estoppel certificates, Licenses and Permits and
certificates of occupancy, affidavits and other documents, appropriate for the
applicable stage of Construction

“Required Completion Date” means June 30, 2008.

“Required Lien Waivers” means, waivers of liens executed by (a) for each Request
for Advance, each party which has entered into an Architect’s Agreement, MEP
Engineer’s Agreement, or Construction Contract, respectively, waiving their
respective rights, if any, and any right of a subcontractor claiming through or
under any of them, to file or maintain any construction liens or claims, all in
such form containing such provisions as may be reasonably required by Lender and
in accordance with applicable law and (b) for each Request for Advance that
includes a request for final payment to any subcontractor, such subcontractor,
waiving its right to file or maintain any construction liens or claims, all in
such form and containing such provisions as may be reasonably required by Lender
executed with respect to and applicable to the extent such subcontractor has
received payment. Such waivers may be conditioned upon payment for work
performed and materials supplied; provided, that the Request for Advance that
includes the request described in clause (b) above shall include (and in the
case of the final Request for Advance, within ten (10) days after the funding of
such final Request for Advance, Borrower shall deliver to Lender) a duly
executed, unconditional waiver for each Person described in clause (a) or
(b) above.

 

-24-



--------------------------------------------------------------------------------

“Required Restoration Date” is defined in Section 8.1.

“Reserves” means to the extent applicable the Tax Reserve and the Insurance
Reserve.

“Restoration” is defined in Section 8.1.

“Retainage” is defined in Section 3.2(M).

“Second Extended Maturity Date” means January 31, 2012.

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of Indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securitization” is defined in Section 10.1.

“Servicer” is defined in Section 10.1.

“Soft Cost Contingency” is defined in Section 3.6(A).

“Soft Costs” means the total of all fees, costs, and expenses, including payment
of Loan interest as shown in the Development Budget, other than (i) Hard Costs,
relating to the Project, (ii) the Land acquisition costs, if any, relating to
the Project, (iii) Hard Cost Contingency and (iv) Soft Cost Contingency.

“Special Purpose Bankruptcy Remote Entity” is defined in Schedule 7.14.

“Stored Materials” is defined in Section 3.2(X).

“Subcontracts” means the subcontracts, if any, and any other contracts for the
provisions of labor or materials for the Construction entered into by a
Contractor in accordance with its Construction Contract.

“Subsequent Owner” means with respect to the Additional Master Lease Provisions
in Section 12, any individual or entity which acquires the fee simple title to
or possession of the Mortgaged Property at or through a foreclosure (together
with any successors or assigns thereof), including, without limitation,
(i) Lender or its designee, (ii) any purchaser of the Mortgaged Property from
Lender, or (iii) any lessee of the Mortgaged Property from Lender (other than
Master Lessee).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial

 

-25-



--------------------------------------------------------------------------------

statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than fifty percent (50%) of the equity or
more than fifty percent (50%) of the ordinary voting power or, in the case of a
partnership, more than fifty percent (50%) of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more Subsidiaries of the
parent or by the parent and one or more Subsidiaries of the parent.

“Substantial Completion and Substantially Completed” means the satisfaction of
all of the following conditions: (a) the date when the applicable Construction
shall have been completed (except for Punch List Items and minor items which can
be fully completed without material interference with the use and operation of
the Mortgaged Property) in accordance with the Plans and Specifications for the
applicable Construction as certified by the Architect and Engineer, as
applicable, in the form required by Lender and included as part of Schedule
1.1(G) and approved by Lender’s Construction Consultant, if any, and Lender,
such approval not to be unreasonably withheld; (b) all material permits and
approvals required for the normal use and occupancy of the Construction
(including a final unconditional certificate of occupancy if required for
occupancy under applicable Legal Requirements; provided that if only a temporary
certificate is available, it shall be accepted only if it is subject only to
conditions which are customary for similar projects in the same geographic
location and is otherwise satisfactory to Lender in its sole discretion and then
for so long as it is effective and operative until Borrower obtains the final
certificate) shall have been issued by the appropriate Governmental Authority
and shall be in full force and effect; (c) the Construction shall have been
equipped with all furnishings, fixtures, equipment and furniture required for
the intended use and operation of the Project other than tenant improvements or
build-out under Leases; and (d) Architect and MEP Engineer shall have issued a
certificate of Substantial Completion on AIA Form G-704 or otherwise in form and
substance acceptable to Lender.

“Substitute Note” means all notes given in substitution or exchange for the
Promissory Note-One, Promissory Note-Two, Promissory Note-Three, Promissory
Note-Four or another Substitute Note.

“SVB Loan Agreement” means that certain Second Amended and Restated Loan and
Security Agreement, dated as of August 10, 2006, among Carveout Guarantor and
Borrower Representative, as borrowers, the Working Capital Lenders, and Silicon
Valley Bank, as administrative agent for the Working Capital Lenders.

“Tax Reserve” is defined in Section 5.5.

“Title Company” means Chicago Title Insurance Company.

“Title Policy” means a mortgagee’s policy of title insurance issued on the 1992
Form B ALTA form by the Title Company (or the closest equivalent available in
any given jurisdiction), together with such reinsurance and direct access
agreements as Lender may require, insuring that the Mortgage is a valid first
and prior enforceable lien on Borrower’s fee simple interest (or leasehold
interest, as applicable) in the Mortgaged Property (including any easements

 

-26-



--------------------------------------------------------------------------------

appurtenant thereto but excluding any non-real estate property interests
included in the definition of Mortgaged Property) subject only to the Permitted
Encumbrances. The Title Policy shall contain an affirmative creditors’ rights
endorsement, comprehensive endorsement, zoning 3.0 endorsement with parking,
pending disbursements endorsement and such other endorsements as Lender may
reasonably require.

“Total Loss” means (i) a casualty, damage or destruction of (i) all of the
Mortgaged Property, (ii) any portion of the Mortgaged Property which renders the
remaining portion of the Mortgaged Property unsuitable or uneconomical for the
continuation of the Borrower’s use or business therein, or (iii) any portion of
the Mortgaged Property and the estimated time to repair or replace such portion
of the Mortgaged Property is in excess of one (1) year, as reasonably estimated
by Lender, or under applicable law the Mortgaged Property cannot be rebuilt to a
condition that is suitable and economical for the operation of Borrower’s
business therein.

“Transfer” means, (a) when used as a verb, to, directly or indirectly, lease,
sell, assign, convey, give, exchange, devise, mortgage, encumber, pledge,
hypothecate, alienate, grant a security interest, or otherwise create or suffer
to exist any Lien, transfer or otherwise dispose, or to contract or agree to do
any of the foregoing, whether by operation of law, voluntarily, involuntarily or
otherwise, as well as any other action or omission which has the practical
effect of initiating or completing the foregoing and (b) when used as a noun, a
direct or indirect, lease, sale, assignment, conveyance, gift, exchange, devise,
mortgage, encumbrance, pledge, hypothecation, alienation, grant of a security
interest or other creation or sufferance of a Lien, transfer or other
disposition, or the contract or agreement by which any of the foregoing may be
effected, whether by operation of law, voluntary or involuntary and any other
action or omission which has the practical effect of initiating or completing
the foregoing.

“Treasury Rate” means the annualized yield on securities issued by the United
States Treasury having a maturity corresponding to the scheduled Lockout
Expiration Date, as quoted in Federal Reserve Statistical Release H. 15(519)
under the heading “U.S. Government Securities – Treasury Constant Maturities”
for the Treasury Rate Determination Date (as defined below). If yields for such
securities of such maturity are not shown in such publication, then the Treasury
Rate shall be determined by Lender by linear interpolation between the yields of
securities of the next longer and next shorter maturities. If said Federal
Reserve Statistical Release or any other information necessary for determination
of the Treasury Rate in accordance with the foregoing is no longer published or
is otherwise unavailable, then the Treasury Rate shall be reasonably determined
by Lender based on comparable data.

“Treasury Rate Determination Date” means the date which is five (5) Business
Days prior to the scheduled prepayment date.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“UCC Collateral” is defined in Section 2.9.

“Working Capital Lenders” means the “Lenders” from time to time party to the SVB
Loan Agreement.

 

-27-



--------------------------------------------------------------------------------

“Yield Maintenance Amount” means the positive excess, if any, as of the date of
prepayment of (i) the present value of the Yield Maintenance Cash Flows, which
present value shall be calculated using a monthly discount rate equal to “X”
divided by 12; where “X” equals the Treasury Rate (the “Yield Maintenance
Spread”) in the event of a prepayment of the Note, over (ii) the outstanding
principal balance of the Loan on the date of prepayment. For purposes of
computing the Yield Maintenance Amount with regard to Section 2.4(C)(iii) the
date of prepayment shall be deemed the date the Loan is accelerated.

“Yield Maintenance Cash Flows” means the aggregate of (i) the monthly scheduled
payments that would be payable to Lender from the date of prepayment through the
Initial Maturity Date if the Loan were not prepaid and (ii) a balloon payment
equal to the outstanding principal amount of the Loan on the Initial Maturity
Date, assuming, in the case of clause (i) and clause (ii), that the scheduled
payments would be paid in full, in cash on the dates such scheduled payments
would be otherwise due and payable from the date of prepayment through the
Initial Maturity Date calculated using the Base Rate then in effect at the date
of prepayment.

1.2 Terms; Utilization of GAAP for Purposes of Financial Statements Under
Agreement. For purposes of this Agreement, all accounting terms not otherwise
defined herein shall have the meanings assigned to such terms in conformity with
GAAP. Financial statements and other information furnished to Lender pursuant to
subsection 5.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation. No Accounting Changes shall affect financial
covenants, standards or terms in this Agreement; provided, that Borrower shall
prepare footnotes to the financial statements required to be delivered hereunder
that show the differences between the financial statements delivered (which
reflect such Accounting Changes) and the basis for calculating financial
covenant compliance (without reflecting such Accounting Changes).

1.3 Other Definitional Provisions. References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, respectively, of this
Agreement unless otherwise specifically provided. Any of the terms defined in
Section 1.1 may, unless the context otherwise requires, be used in the singular
or the plural depending on the reference. In this Agreement, “hereof,” “herein,”
“hereto,” “hereunder” and the like mean and refer to this Agreement as a whole
and not merely to the specific section, paragraph or clause in which the
respective word appears; words importing any gender include the other genders;
references to “writing” include printing, typing, lithography and other means of
reproducing words in a tangible visible form; the words “including,” “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
the phrase “and/or” shall mean that either “and” or “or” may apply; the phrases
“attorneys’ fees,” “legal fees” and “counsel fees” shall include any and all
attorneys’, paralegal and law clerk fees and disbursements, including court
costs, fees and disbursements at the pre-trial, trial and appellate levels
incurred or paid by Lender in protecting its interest in the Mortgaged Property
and the Collateral and enforcing its rights hereunder and/or the other Loan
Documents; references to agreements and other contractual instruments shall be
deemed to include subsequent amendments, assignments, and other modifications
thereto, but only to the extent such amendments, assignments and other
modifications are not prohibited by the terms of this Agreement or any other
Loan Document; references to Persons include their respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons; references to a Person’s
“knowledge” in this Agreement

 

-28-



--------------------------------------------------------------------------------

or the other Loan Documents refers to the actual knowledge of the Person in
question and such knowledge as a reasonably prudent Person would have acquired
by virtue of such inquiry and due diligence as a reasonably prudent Person would
have undertaken and all references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations. Where
any provision of this Agreement or any of the other Loan Documents refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provisions shall be applicable whether such action is taken
directly or indirectly by such Person.

SECTION 2

AMOUNTS AND TERMS OF THE LOAN

2.1 Loan Disbursement and Note. Subject to the terms and conditions of this
Agreement, Lender shall lend the initial proceeds of the Loan to Borrower on the
Closing Date. The proceeds of the Loan shall be used to pay or reimburse
Borrower for a portion of Hard Costs and Soft Costs set forth on the Development
Budget and (ii) closing costs incurred in connection with the Loan and set forth
on a settlement statement approved by Lender. The initial disbursement of the
Loan (the “Closing Date Advance”) in accordance with the foregoing shall be made
on the Closing Date pursuant to a Request for Advance and the settlement
statement, each as approved by Lender to fund such closing costs, including
without limitation, the Commitment Fee and certain other Soft Costs. Lender
shall fund sixty percent (60%) of the amount requested in each Request for
Advance that is approved by Lender and shall be funded pari passu with the
remaining forty percent (40%) to be funded by Borrower as part of its Equity
Contribution. The Loan shall be evidenced by the Note. The Obligations of
Borrower under this Agreement, the Note and the other Loan Documents are secured
by, among other things, the Mortgage and the Liens created or arising under the
other Loan Documents. Subsequent disbursements will be made in accordance with
Section 3.2 and, as applicable, Sections 3.3 and 3.4 inclusive.

2.2 Interest.

(A) Interest Rate. Subject to the provisions of Section 2.2(C) hereof, the
outstanding principal balance of the Loan shall bear interest at the Base Rate.
However, (a) upon and during the continuance of any Default by Borrower in the
payment of any sum of principal, interest or other Indebtedness of Borrower
owing Lender when due, (b) during the existence of any Event of Default, or
(c) after the Maturity Date or earlier upon acceleration of the Loan, the
principal amount of the Loan shall bear interest (“Default Interest”) at the
Default Rate. With respect to any scheduled payments of principal and interest
(excluding the payment due on the Maturity Date), Borrower will be entitled to a
grace period of five (5) Business Days from such date before Default Interest is
imposed by reason of such late payment; provided, however, such grace period
will not be available more than once in any 12 Loan Month period and if Borrower
fails to make the required payment within said five (5) Business Day period,
Default Interest will be calculated from the original due date. Except as set
forth in the preceding sentence, the Default Interest shall commence, without
notice, immediately upon and from the occurrence of (a), (b) or (c) above, as
the case may be, and shall continue until all Defaults are cured and all sums
then due and payable under the Loan Documents are paid in full. Default Interest
shall be payable upon demand, and, to the extent unpaid, shall be compounded
monthly at the Default

 

-29-



--------------------------------------------------------------------------------

Rate. The obligations of the Borrower under this Agreement, the Note and the
other Loan Documents are secured by, among other things, the Mortgage.

(B) Computation and Payment of Interest. Interest on the outstanding principal
balance of the Loan and all other Obligations owing to Lender shall be computed
on the daily outstanding principal balance of the Note (it being understood that
the such outstanding balance of the Note shall be the aggregate of all sums
advanced by Lender pursuant to this Agreement) and such other Obligations on the
basis of actual days elapsed and a 360-day year. Interest on the Loan is payable
in arrears. Payments of interest shall be paid to Lender as specified in
Section 2.3. In addition, all accrued and unpaid interest shall be paid to
Lender on the earlier of the date of prepayment (to the extent prepayment is
permitted under Section 2.4) and maturity, whether by acceleration or otherwise.
The Loan shall commence to bear interest on the date the proceeds of the Loan
are to be disbursed to or for the order of Borrower, provided, however, if the
proceeds are disbursed to an escrowee, the Loan shall commence to bear interest
from and including the date of disbursement to such escrowee regardless of the
date such proceeds are disbursed from escrow.

(C) Interest Laws. Notwithstanding any provision to the contrary contained in
this Agreement or the other Loan Documents, Borrower shall not be required to
pay, and Lender shall not be permitted to collect, any amount of interest in
excess of the maximum amount of interest permitted by law (“Excess Interest”).
If any Excess Interest is provided for or determined by a court of competent
jurisdiction to have been provided for in this Agreement or in any of the other
Loan Documents, then in such event: (1) the provisions of this Section shall
govern and control; (2) Borrower shall not be obligated to pay any Excess
Interest; (3) any Excess Interest that Lender may have received hereunder shall
be, at Lender’s option, (a) applied as a credit against the outstanding
principal balance of the Obligations due and owing to Lender (without any
prepayment penalty or premium therefor) or for accrued and unpaid interest
thereunder (not to exceed the maximum amount permitted by law), (b) refunded to
the payor thereof, or (c) any combination of the foregoing; (4) the interest
rate(s) provided for herein shall be automatically reduced to the maximum lawful
rate allowed from time to time under applicable law (the “Maximum Rate”), and
this Agreement and the other Loan Documents shall be deemed to have been and
shall be, reformed and modified to reflect such reduction; and (5) Borrower
shall not have any action against Lender for any damages arising out of the
payment or collection of any Excess Interest. Notwithstanding the foregoing, if
for any period of time interest on any Obligation due and owing to Lender is
calculated at the Maximum Rate rather than the applicable rate under this
Agreement, and thereafter such applicable rate becomes less than the Maximum
Rate, the rate of interest payable on such Obligations due and owing to Lender
shall, to the extent permitted by law, remain at the Maximum Rate until Lender
shall have received or accrued the amount of interest which Lender would have
received or accrued during such period on Obligations due and owing to Lender
had the rate of interest not been limited to the Maximum Rate during such
period.

(D) Late Charges. If any scheduled payment of principal and/or interest or other
amount owing pursuant to this Agreement or the other Loan Documents is not paid
when due, Borrower shall pay to Lender, in addition to all sums otherwise due
and payable, a late charge (“Late Charge”) in an amount equal to four percent
(4%) of the unpaid amount. With respect to regular monthly payments of principal
and/or interest (excluding the payment due on the

 

-30-



--------------------------------------------------------------------------------

Maturity Date), Borrower will be entitled to a grace period of five (5) Business
Days from the date due before a late charge is imposed by reason of such late
payment; provided, however, such grace period will not be available more than
once in any calendar year. Any unpaid late charge shall bear interest at the
Default Rate until paid.

(E) LIBOR Rate Election. At Borrower’s election, indicated in writing by
facsimile notice given by Borrower to Lender (or such other parties as Lender
may from time to time designate) in accordance with Section 11.5 not later than
12:00P.M. (New York time), at least three (3) Business Days prior to the
commencement date of the first or next succeeding Interest Period (as
applicable), Borrower may designate a one, three or six month maturity for the
LIBOR Rate (each a “LIBOR Rate Election”). Notwithstanding the foregoing, after
giving effect to all LIBOR Rate Elections, (i) the number of LIBOR Rate
Elections shall not exceed five (5) at any one time and (ii) each LIBOR Rate
Election shall be for a minimum amount of $1,000,000. If Borrower fails to
timely notify Lender in accordance with this Section 2.2(E), the LIBOR Rate
shall be based on a one month maturity. In the event that five (5) LIBOR Rate
Elections exists at the time of any Development Advance, Borrower shall timely
notify Lender to select one of the five existing LIBOR Rate Elections to apply
to such Development Advance, otherwise the LIBOR Rate shall be based on a one
month maturity.

2.3 Payments. Interest for the period commencing on the date of disbursement of
the Loan and ending on February 28, 2007 shall be paid on the Payment Date
occurring on March 1, 2007. Commencing on the Payment Date occurring on March 1,
2007 and on each Payment Date thereafter until the Initial Maturity Date,
Borrower shall pay to Lender interest on the outstanding principal of the Loan
accrued from and including the immediately preceding Payment Date, to, but not
including, the Payment Date on which such payment is to be made. If the
Extension Conditions are satisfied prior to the Initial Maturity Date or First
Extended Maturity Date, as applicable, commencing on the Payment Date occurring
immediately after the Initial Maturity Date or First Extended Maturity Date, as
applicable, and on each Payment Date thereafter, Borrower shall pay to Lender on
each such Payment Date (i) a monthly amount of interest and principal sufficient
to fully amortize the entire outstanding principal balance of the Loan based on
a 15-year, level payment, amortization schedule using an interest rate equal to
the Base Rate then in effect at the time of the Initial Maturity Date and
(ii) any other amounts that are due and payable under this Agreement and the
other Loan Documents (including, without limitation, any Default Interest and
Late Charges). A balloon payment consisting of the principal or remaining
principal, as applicable, of the Loan evidenced by the Note, along with all
accrued and unpaid interest thereon will be required on the Maturity Date.

2.4 Payments and Prepayments on the Loan.

(A) Manner and Time of Payment. Borrower agrees to pay all of the Obligations
relating to the Loan as such amounts become due or are declared due pursuant to
the terms of this Agreement and the other Loan Documents. All payments shall be
made without deduction, defense, setoff or counterclaim by the wire transfer or
ACH/EFT of good immediately available wire transferred federal funds to Lender’s
account at JP Morgan Chase for the account of ABA: 021-000-021 A/C: SFT I, Inc.,
A/C #230-368913, Reference: Equinix Chicago Debt Service, or at such other place
as Lender may direct from time to time by notice to Borrower. Borrower shall
receive credit for such funds on the date received if such funds are received by
Lender by

 

-31-



--------------------------------------------------------------------------------

2:00 P.M. (New York time) on such day. In the absence of timely receipt, such
funds shall be deemed to have been paid by Borrower on the following Business
Day. Whenever any payment to be made under the Loan Documents shall be stated to
be due on a day that is not a Business Day, or any time period relating to a
payment to be made hereunder is stated to expire on a day that is not a Business
Day, the payment may be made on the following Business Day and the period will
not expire until the following Business Day.

(B) Maturity. The outstanding principal balance of the Loan, all accrued and
unpaid interest thereon and all other sums owing to Lender pursuant to the Loan
Documents, shall be due and payable on the Initial Maturity Date.
Notwithstanding the foregoing, if the Extension Conditions are satisfied prior
to the Initial Maturity Date, the maturity of the Loan shall be extended for an
additional one (1) year period to the First Extended Maturity Date, and if the
Extension Conditions are further satisfied prior to the First Extended Maturity
Date, the maturity of the Loan shall be further extended for an additional one
(1) year period to the Second Extended Maturity Date.

(C) Prepayments.

(i) No prepayment of the Loan shall be allowed in whole or in part, on or prior
to the Lockout Expiration Date other than prepayment from Proceeds under
Section 8.1 hereof. Thereafter, the Loan may be prepaid, upon not less than
thirty (30) days’ irrevocable prior notice to Lender. Any prepayments on the
principal balance of the Loan evidenced by the Note whether voluntary or
involuntary, shall be accompanied by payment of interest accrued to the date of
prepayment, together with the applicable Prepayment Premium. Any prepayments
made pursuant to the foregoing shall be made on a Payment Date provided,
however, Borrower may elect to make any such prepayments on a Business Day which
is not a Payment Date if, in addition to all interest which has accrued to and
including the date of prepayment and the Prepayment Premium, Borrower also pays
all interest which would accrue on the Loan to, but not including, the Payment
Date following the date of prepayment. Notwithstanding any provision contained
in this Agreement to the contrary, no Prepayment Premium will be due on account
of (a) a voluntary prepayment pursuant to this Section 2.4(C)(i) made on the
Prepayment Premium Expiration Date or thereafter, or (b) provided no Event of
Default shall have occurred and be continuing, an involuntary prepayment
resulting from a casualty or condemnation of the Mortgaged Property. Amounts
prepaid shall not be re-borrowed.

(ii) In the event of (a) the payment of any principal of the Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default) or (b) the failure to borrow or prepay the Loan as
specified in any notice delivered pursuant to this Agreement or the other Loan
Documents, then, in any such event and, in addition to the payments to be made
to Lender pursuant to Section 2.4(C)(i), Borrower agrees to compensate Lender
for all losses, costs, expenses and damages Lender may incur attributable to
such event. A certificate of Lender setting forth any amount or amounts that
Lender is entitled to receive pursuant to this Section shall be delivered to
Borrower and shall be conclusive absent manifest error. Borrower shall pay
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

-32-



--------------------------------------------------------------------------------

(iii) If, following an Event of Default, payment of all or any part of the Loan
is tendered by Borrower or otherwise recovered by Lender, such tender or
recovery shall be deemed a voluntary prepayment by Borrower in violation of the
prohibition against prepayment set forth in Section 2.4(C)(i) and Borrower shall
pay to Lender, in addition to the other Obligations, the Prepayment Premium. If
the Maturity Date is accelerated, due to an Event of Default or otherwise, or if
any prepayment of all or any portion of the Loan hereunder occurs, whether in
connection with Lender’s acceleration of the Loan or otherwise, or if the
Mortgage is satisfied or released by foreclosure (whether by power of sale or
judicial proceeding), deed in lieu of foreclosure or by any other means, then
the Prepayment Premium shall become immediately due and owing and Borrower shall
immediately pay the Prepayment Premium to Lender. Nothing contained in this
Section 2.4(C)(iii) shall create any right of prepayment.

(iv) Notwithstanding any provision to the contrary contained in this Agreement,
in the event of an Equinix Parent Transaction Event, (x) Lender may declare
immediately due and payable, without further notice, protest, presentment,
notice of protest or demand, all Obligations including, without limitation, all
monies advanced under this Agreement, the Note, the Mortgage and/or any of the
Loan Documents which are then unpaid, together with all interest then accrued
thereon up to and including the date of Lender’s receipt of payment in full of
the Loan and all other amounts then owing (including any Default Interest owed
as a result of such acceleration and the Prepayment Premium) and (y) so long as
no Event of Default shall have occurred and be continuing immediately prior to
such Equinix Parent Transaction Event, the Prepayment Premium (notwithstanding
the definition set forth in Section 1.1) shall equal (A) for the period from the
Closing Date through but not including the First Anniversary Date, the greater
of Three percent (3%) or the Yield Maintenance Amount (assuming that the
Treasury Rate plus 1.75% is used in calculating the Yield Maintenance Spread),
and (B) for the period after the First Anniversary Date through but not
including the Prepayment Premium Expiration Date, Three percent (3.00%).

2.5 Lender’s Records; Mutilated, Destroyed or Lost Notes. The balance on
Lender’s books and records shall be presumptive evidence (absent manifest error)
of the amounts due and owing to Lender by Borrower; provided that any failure to
so record or any error in so recording shall not limit or otherwise affect
Borrower’s obligation to pay the Obligations. In case any Note shall become
mutilated or defaced, or be destroyed, lost or stolen, Borrower shall, upon
request from Lender, execute and deliver a new Note of like principal amount in
exchange and substitution for the mutilated or defaced Note, or in lieu of and
in substitution for the destroyed, lost or stolen Note. In the case of a
mutilated or defaced Note, the mutilated or defaced Note shall be surrendered to
Borrower upon delivery to Lender of the new Note. In the case of any destroyed,
lost or stolen Note, Lender shall furnish to Borrower, upon delivery to Lender
of the new Note (i) certification of the destruction, loss or theft of such Note
and (ii) such security or indemnity as may be reasonably required by Borrower to
hold Borrower harmless.

 

-33-



--------------------------------------------------------------------------------

2.6 Taxes. Any and all payments or reimbursements made under this Agreement, the
Note or the other Loan Documents shall be made free and clear of and without
deduction for any and all taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto arising out of or in
connection with the transactions contemplated by the Loan Documents; excluding,
however, the following: taxes imposed on the income of Lender by any
jurisdiction or any political subdivision thereof; taxes that are not directly
attributable to the Loan; and any “doing business” taxes, however denominated,
charged by any state or other jurisdiction. If Borrower shall be required by law
to deduct any such amounts from or in respect of any sum payable hereunder to
Lender, then the sum payable hereunder shall be increased as may be necessary so
that, after making all required deductions, Lender receives an amount equal to
the sum it would have received had no such deductions been made. In the event
that, subsequent to the Closing Date, (1) any changes in any existing law,
regulation, treaty or directive or in the interpretation or application thereof,
(2) any new law, regulation, treaty or directive enacted or any interpretation
or application thereof, or (3) compliance by Lender with any new request or
directive (whether or not having the force of law) from any Governmental
Authority does or shall subject Lender to any tax of any kind whatsoever with
respect to this Agreement, the other Loan Documents or the Loan, or change the
basis of taxation of payments to Lender of principal, fees, interest or any
other amount payable hereunder (except for income taxes, or franchise taxes
imposed in lieu of income taxes, imposed generally by federal, state or local
taxing authorities with respect to interest or commitment or other fees payable
hereunder or changes in the rate of interest or tax on the overall income of
Lender, taxes that are not directly attributable to the Loan and any “doing
business” taxes, however denominated, charged by any state or other
jurisdiction) and the result of any of the foregoing is to increase the cost to
Lender of making or continuing its Loan hereunder, as the case may be, or to
reduce any amount receivable hereunder, then, in any such case, Borrower shall
promptly pay to Lender, within thirty (30) days after its demand, any additional
amounts necessary to compensate Lender, on an after-tax basis, for such
additional cost or reduced amount receivable, as determined by Lender with
respect to this Agreement or the other Loan Documents. If Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.6, it shall
promptly notify Borrower of the event by reason of which Lender has become so
entitled. Furthermore, if subsequent to the Closing Date there are any changes
in law that impose or modify any reserve, special default or similar
requirements relating to LIBOR Rate based pricing which are applicable to
Lender’s source of financing for the Loan, Lender shall advise Borrower of such
changes, and Borrower shall promptly pay to Lender within thirty (30) days after
its demand, the amount necessary (as determined by Lender in good faith) to
compensate Lender for costs arising out of such changes.

2.7 Application of Payments. Except as otherwise expressly provided in the last
sentence of this Section 2.7, all payments made hereunder shall be applied
first, to the payment of any Late Charges and other sums (other than principal
and interest) due from Borrower to Lender under the Loan Documents, second, to
any interest then due at the Default Rate, third to interest then due at the
Base Rate, and last to the principal amount. Following and during the
continuance of an Event of Default, all sums collected by Lender shall be
applied in such order of priority to such items set forth below as Lender shall
determine in its sole discretion: (i) to the costs and expenses, including
reasonable attorneys’ and paralegals’ fees and costs of appeal, incurred in the
collection of any or all of the Loan due or the realization of any collateral
securing any or all of the Loan; and (ii) to any or all unpaid amounts owing
pursuant to the Loan Documents in any order of application as Lender, in its
sole discretion, shall determine.

 

-34-



--------------------------------------------------------------------------------

2.8 Commitment Fee. Borrower shall pay the Commitment Fee to Lender on the
Closing Date. The Commitment Fee shall be considered fully earned and is
non-refundable.

2.9 Security Agreement. To secure the payment, performance and discharge of the
Obligations, Borrower hereby grants, assigns, transfers, conveys and sets over
unto Lender, and hereby grants to Lender a continuing first priority, perfected
security interest in all of Borrower’s right, title and interest in, to and
under any and all of the following, whether now and/or existing and/or now owned
and/or hereafter acquired and/or arising:

 

  (1) the Accounts;

 

  (2) the Contracts;

 

  (3) the Loan Accounts and other Loan Account Collateral;

 

  (4) the Equipment Leases;

 

  (5) the Fixtures and Personalty;

 

  (6) the General Intangibles;

 

  (7) the Inventory;

 

  (8) the Leases;

 

  (9) the Other Property;

 

  (10) the Rate Cap/Swap Agreement;

 

  (11) the Rents and other Gross Revenues;

 

  (12) the Plans and Specifications;

 

  (13) the Proceeds;

 

  (14) without any duplication, any and all other assets, and other personal
property of Borrower; and

 

  (15) together with all accessions to, substitutions for, and replacements of,
and of the foregoing and any and all products and cash and non-cash proceeds of
any of the foregoing (collectively, the “UCC Collateral”).

With respect to all UCC Collateral constituting a part of the Mortgaged
Property, including, without limitation, the Accounts, this Agreement shall
constitute a “security agreement” within the meaning of, and shall create a
security interest under, the UCC. Borrower hereby acknowledges and agrees that
Lender shall be permitted to file one or more Financing Statements naming
Borrower as debtor and Lender as secured party identifying “all assets and
personal property” of Borrower in the collateral description thereon. As to the
UCC Collateral, the grant, transfer, and assignment provisions of this
Section 2.9 shall control over the grant provision of Section 2.1 of the
Mortgage. Borrower represents and warrants that, except for any financing
statement filed by Lender, no presently effective financing statement covering
the Collateral or any part thereof has been filed with any filing officer, and
no other security interest has attached to or has been perfected in the
Collateral or any part thereof. Borrower shall from time to time within fifteen
(15) days after request by Lender, execute, acknowledge and deliver, or
authorize the filing of any financing statement, renewal, affidavit,
certificate, continuation statement or other document as Lender may reasonably
request in order to evidence, perfect, preserve, continue, extend or maintain
this security agreement and the security interest created hereby as a first
priority Lien on the UCC Collateral, subject only to the Permitted Encumbrances.

2.10 Certain Secured Party Remedies. If an Event of Default shall have occurred
and be continuing, Lender shall have all the remedies of a secured party under
the UCC and all other

 

-35-



--------------------------------------------------------------------------------

rights and remedies now or hereafter provided or permitted by law, including,
without limitation, the right to take immediate and exclusive possession of the
UCC Collateral, or any part thereof, and for that purpose Lender may, as far as
Borrower can give authority therefor, with or without judicial process, enter
(if this can be done without breach of the peace) upon any premises on which any
of the Collateral or any part thereof may be situated. Without limitation of the
foregoing, Lender shall be entitled to hold, maintain, preserve and prepare all
of the Collateral for sale and to dispose of said Collateral, if Lender so
chooses, from the Mortgaged Property, provided that Lender may require Borrower
to assemble such UCC Collateral and make it available to Lender for disposition
at a place to be designated by Lender from which the UCC Collateral would be
sold or disposed of, and provided further that, for a reasonable period of time
prior to the disposition of such UCC Collateral, Lender shall have the right to
use same in the operation of the Mortgaged Property. Borrower will execute and
deliver to Lender any and all forms, documents, certificates and registrations
as may be necessary or appropriate to enable Lender to sell and deliver good and
clear title to the UCC Collateral to the buyer at the sale as herein provided.
Unless the UCC Collateral is of the type customarily sold on a recognized
market, Lender will give Borrower at least ten (10) days’ notice of the time and
place of any public sale of such UCC Collateral or of the time after which any
private sale or any other intended disposition thereof is to be made. The
requirements of reasonable notice shall be met if such notice is given to
Borrower at least ten (10) days before the time of the sale or disposition.
Lender may buy at any public sale and, if the UCC Collateral is of a type
customarily sold in a recognized market or is a type which is the subject of
widely distributed standard price quotations, it may buy at private sale. Unless
Lender shall otherwise elect, any sale of the UCC Collateral shall be solely as
a unit and not in separate lots or parcels, it being expressly agreed, however,
that Lender shall have the absolute right to dispose of such UCC Collateral in
separate lots or parcels. Lender shall further have the absolute right to elect
to sell the UCC Collateral as a unit with, and not separately from, the Land and
Improvements constituting a portion of the Mortgaged Property. The net proceeds
realized upon any disposition of the UCC Collateral, after deduction for the
expenses of retaining, holding, preparing for sale, selling and the like and the
attorneys’ fees and legal expenses incurred by Lender shall be applied towards
satisfaction of such of the Obligations secured hereby, and in such order of
application, as Lender may elect. If all of the Obligations are satisfied,
Lender will account to Borrower for any surplus realized on such disposition.

SECTION 3

CONDITIONS TO LOAN

3.1 Conditions to Initial Funding of the initial proceeds of the Loan on the
Closing Date. The obligation of Lender to disburse the Closing Date Advance of
the proceeds of the Loan is subject to the prior or concurrent satisfaction of
the conditions set forth below in this Section 3.1.

(A) Performance of Agreements; Truth of Representations and Warranties; No
Injunction. Borrower, Carveout Guarantor and all other Persons executing any
Loan Document on behalf of Borrower and Carveout Guarantor shall have performed
in all material respects all agreements which any of the Loan Documents provide
shall be performed on or before the Closing Date. The representations and
warranties contained in the Loan Documents shall be true, correct and complete
in all material respects on and as of the Closing Date to the same extent as
though made on and as of that date. No Legal Requirements shall have been
adopted,

 

-36-



--------------------------------------------------------------------------------

no order, judgment or decree of any Governmental Authority shall have been
issued or entered, and no litigation shall be pending or threatened, which in
the reasonable judgment of Lender would enjoin, prohibit or restrain, or impose
or result in an adverse effect upon the making, borrowing or repayment of the
Loan or the execution, delivery or performance of the Loan Documents. No Default
or Event of Default shall have occurred and then be continuing.

(B) Opinion of Counsel. Lender shall have received and approved written opinions
of counsel for Borrower, Carveout Guarantor, Rate Cap/Swap Counterparty and
Borrower Representative including such Persons’ local and Delaware counsel, in
form and substance reasonably satisfactory to Lender and its counsel, dated as
of the Closing Date. By execution of this Agreement, Borrower authorizes and
directs its counsel to render and deliver such opinions to Lender.
Notwithstanding anything to the contrary herein, a written opinion of counsel
for the Rate Cap/Swap Counterparty shall only be required at such time as
Borrower enters into a Rate Cap/Swap Agreement.

(C) Loan Documents. On or before the Closing Date, Borrower shall execute and
deliver and cause to be executed and delivered, to Lender all of the Loan
Documents, each, unless otherwise noted, dated the Closing Date, duly executed,
in form and substance satisfactory to Lender and in quantities designated by
Lender (except for the Note, of which only the original shall be executed).
Borrower hereby authorizes Lender to file the Financing Statements in such
filing offices as Lender reasonably determines is necessary to perfect Lender’s
security interest in the Collateral. Lender shall provide notice of any filings
made outside of the Commonwealth of Virginia and the State of Delaware.

(D) Intentionally Omitted.

(E) Insurance Policies and Endorsements. Lender shall have received and approved
certificates of insurance or copies of the original policies of insurance
required to be maintained under this Agreement and the other Loan Documents,
together with endorsements satisfactory to Lender naming Lender as additional
insured under such policies.

(F) Organizational and Authorization Documents. Lender shall have received all
documents reasonably requested by Lender, including all Organizational
Documents, with regard to the due organization, existence, internal governance,
power and authority, due authorization, execution and delivery, authorization to
do business and good standing of Borrower, Carveout Guarantor, Borrower
Representative and such other Persons as Lender may reasonably designate, the
validity and binding effect of the Loan Documents and other matters relating
thereto, in form and substance satisfactory to Lender.

(G) Closing Statement. Lender shall have received and approved a closing and
disbursement statement executed by Borrower with respect to the disbursement of
the proceeds of the Loan.

(H) Financial Statements. Lender shall have approved financial statements of
Carveout Guarantor for the last two (2) years or portion thereof, which
financial statements Lender acknowledges are available on EDGAR.

(I) Intentionally Omitted.

 

-37-



--------------------------------------------------------------------------------

(J) Appointment of Agent for Service of Process. Lender shall have received
evidence reasonably satisfactory to it that Incorporating Services, Ltd. has
been appointed as Borrower’s, Carveout Guarantor’s and Borrower Representative’s
agent for service of process in the State of Delaware.

(K) Material Contracts and Other Agreements. Lender shall have received and
approved true, correct and complete certified copies of all Material Contracts,
all other operating agreements, service contracts and equipment leases and all
permits, licenses and documents pertaining to the Proprietary Rights relating to
all or any of the Mortgaged Property.

(L) Environmental Assessments, Physical Condition Reports and Lender’s
Inspection and Appraisal. Lender shall have received and approved the
Environmental Reports and Physical Condition Reports relating to the Mortgaged
Property, together with letters from the preparer(s) thereof permitting Lender
(and Persons designated by Lender) to rely upon the Environmental Reports and
Physical Condition Reports. Lender shall have completed its site visit(s) to the
Mortgaged Property and be satisfied with such visit(s). Lender shall have
received an independent appraisal of the Mortgaged Property from a state
certified appraiser approved by Lender and made in accordance with the
requirements of FIRREA, which indicates the fair market value of the Mortgaged
Property and is satisfactory to Lender in all respects.

(M) Title Policy, Survey, Searches, Perfection and Priority. Lender shall have
received and approved (i) the Title Policy and (ii) a plat of survey of the
Land, Improvements and other components of the Mortgaged Property constituting
real estate certified to such Persons as Lender may designate and prepared in
accordance with Lender’s requirements. Lender shall have received and approved
copies of UCC financing statement, judgment, tax lien, bankruptcy and litigation
search reports of such jurisdictions and offices as Lender may reasonably
designate with respect to Borrower, Carveout Guarantor, Borrower Representative
and such other Persons as Lender may reasonably require. Lender shall have
received such other evidence as Lender may reasonably require confirming that
Lender has a perfected first priority security interests and Lien upon the
Collateral.

(N) Builder’s Risk and Other Insurance. Borrower shall have obtained or caused
Contractor to have obtained Builder’s Risk Insurance covering the design,
development, and Construction and equipping of the Project through the
Completion of Construction as required by the provisions of Section 5.4 hereof
and shall have delivered a certificate of such insurance to Lender. Borrower
shall have furnished to Lender evidence satisfactory to Lender that Borrower and
any Contractor performing any Construction maintains adequate workmen’s
compensation insurance, employer’s liability insurance and commercial general
liability insurance (including contractual liability), and that the commercial
general liability insurance shall name Lender as an additional insured, with
liability insurance limits approved by Lender in its sole and absolute
discretion.

(O) Intentionally Omitted.

(P) Commitment Fee. Lender shall have received its Commitment Fee.

 

-38-



--------------------------------------------------------------------------------

(Q) Other Documents and Deliveries. Borrower shall have delivered such other
documents and deliveries reasonably requested by Lender.

(R) Legal Fees; Closing Expenses. Borrower shall have paid any and all legal
fees and expenses of counsel to Lender, together with all recording fees and
taxes, title insurance premiums, and other costs and expenses related to the
Loan.

(S) Equity. Borrower shall have demonstrated to Lender’s satisfaction that
Borrower has satisfactorily invested or has committed to invest not less than
Seventy-Two Million Six Hundred Fifteen and No/100 Dollars ($72,615,000) (the
“Equity Contribution”) in the Mortgaged Property; provided, however, the Equity
Contribution may be made in a series of installments with each Request for
Advance such that (A) Borrower pays for forty percent (40%) of the amount
requested in each applicable Request for Advance on a pari passu basis with
Lender and (B) subject to delays in Construction due to Force Majeure (other
than relating to Borrower’s financial condition or having sufficient funds), no
later than (i) the last day of the twelfth month from the Closing Date,
(a) Borrower shall have invested at least seventy-five percent (75%) of the
Equity Contribution and (b) Lender shall have advanced at least seventy-five
percent (75%) of the proceeds of the Loan in accordance with the Development
Budget and the terms and provisions of this Agreement, and (ii) the last day of
the eighteenth month from the Closing Date, (a) Borrower shall have fully funded
the Equity Contribution and (b) all proceeds of the Loan have been advanced in
accordance with the Development Budget and the terms and provisions of this
Agreement. Borrower’s investment of the Equity Contribution (and any portion
thereof), which shall be at least forty percent (40%) of all Hard Costs and Soft
Costs incurred to date of each Request for Advance, and shall be demonstrated to
Lender by submitting to Lender with each Request for Advance the same or similar
information required for a Development Advance under Section 3.2, but indicating
equity is being used to pay such Hard Costs and/or Soft Costs demonstrated
thereby (each a “Monthly Equity Submission”). Lender will indicate in writing
its approval of each Monthly Equity Submission within the same timeframe
required for Development Advances under Section 3.2. Lender will cause Lender’s
Construction Consultant to review the Construction evidenced by each Monthly
Equity Submission and submit monthly reports in the same manner as required by
this Agreement for Development Advances. Upon approval of the Monthly Equity
Submission, Lender will fund sixty percent (60%), on a pari passu basis, of the
total amount indicated on the Monthly Equity Submission with each Development
Advance.

(T) Intentionally Omitted.

(U) Master Lease. Lender shall have received a duly executed Master Lease in
form and substance acceptable to Lender.

(V) Photographs. Borrower shall provide Lender with reproducible aerial or
exterior photographs of the Land and Improvements that are in Borrower’s
possession. Notwithstanding anything to the contrary in this Agreement, Borrower
shall not be required to provide Lender, and Lender shall not be permitted to
take or obtain any photographs of the interior of the Improvements.

 

-39-



--------------------------------------------------------------------------------

(W) Utilities. Borrower shall have delivered to Lender, and Lender shall have
approved availability letters, drawings, easement agreements and/or permits, as
applicable, from appropriate utility companies or applicable Governmental
Authorities that the Mortgaged Property will have adequate water, gas and
electrical supply, storm and sanitary sewerage facilities, any other required
public utilities, and means of access between the Improvements and public
rights-of-way. Borrower also shall have furnished to Lender evidence
satisfactory to Lender that no such supplies or facilities will be delayed or
impeded by virtue of any requirements under any applicable Legal Requirements,
that all such facilities comply with any and all applicable Legal Requirements,
ordinance, regulations, restrictive covenants and requirements of applicable
Governmental Authorities (including zoning laws and environmental regulations)
and that in the event of any damage or destruction of all or a portion of the
Mortgaged Property caused by fire or other casualty, such applicable Legal
Requirements will permit the restoration or repair of such utilities and
facilities and that the source of supply for each of the foregoing utilities is
from the public right of way adjacent to the Mortgaged Property or in, on, under
or through permanent easement rights therefor benefiting the Mortgaged Property.
If any of such facilities are located on land beyond the Mortgaged Property,
other than land which has been dedicated to the public or to the utility which
is to furnish the service, Borrower shall have forwarded to Lender evidence
satisfactory to Lender of the existence of permanent easement rights therefor
benefiting the Mortgaged Property which easement rights shall be covered by the
lien of the Mortgage and which easement shall be insured under the Title Policy.

(X) Licenses, Permits and Approvals. Lender shall have received and approved a
building permit for the Construction or, to the extent not so received, then all
building permits necessary and applicable to the Construction then being
conducted, in which event Borrower covenants and agrees to thereafter obtain
such other required building permits needed for each portion of the Construction
prior to commencing such portion of Construction and deliver copies thereof to
Lender. Borrower will have obtained and delivered to Lender all other applicable
licenses, permits and approvals as Lender or any Governmental Authority may
require or, to the extent not so received, then all other applicable licenses,
permits and approvals necessary and applicable to the Construction then being
conducted, in which event Borrower covenants and agrees to thereafter obtain
such other required licenses, permits and approvals needed for each portion of
the Construction prior to commencing such portion of Construction and deliver
copies thereof to Lender. Evidence satisfactory to Lender that the Project may
be completed in accordance with applicable Legal Requirements, and all rules and
regulations promulgated thereunder and that any such Legal Requirements are in
full force and effect and Borrower is in full compliance therewith.

(Y) Zoning. Lender shall have received evidence satisfactory to Lender as to the
compliance of the Land and Project with all applicable Legal Requirements.
Lender shall have received and approved a zoning certification letter from the
applicable Governmental Authorities or a third party zoning report that the
Project, as described in the Plans and Specifications will, when built, be in
compliance with all applicable zoning and land use laws.

(Z) Development Budget. Lender shall have received the Development Budget
listing all Hard Costs, all Soft Costs, and Land acquisition costs, if
applicable, all in a form and substance with such level of detail for each line
item therein acceptable to Lender.

 

-40-



--------------------------------------------------------------------------------

(AA) Initial Development Contracts. Lender shall have received and approved:
(i) a copy of each Construction Contract, together with a list of a
Subcontractors and copies of all Subcontracts relating to the Construction which
Lender may request, (ii) a copy of each Architect’s Agreement, and (iii) a copy
of each MEP Engineer’s Agreements, each certified by Borrower to be a true,
correct and complete copy of each such agreement, all such agreements and
contracts being in a form and substance acceptable to Lender and consistent with
the Development Budget. Each Contractor, Architect and MEP Engineer shall have
consented to the collateral assignment of their respective contracts and
agreements pursuant to the form of consent attached hereto as Exhibit C, or
otherwise satisfactory in form and substance to Lender.

(BB) Contractor’s Statement. Lender shall have received and approved a statement
from the Contractor setting forth, as of a current date, a description of all
subcontracts and purchase orders in excess of $500,000.00 issued by such
Contractor, relating to the development, construction and equipping of the
Project, setting forth the name or names of the Contractor, Subcontractor and
material supplier in question, the date of the Contract and purchase order in
question and of any supplements or amendments thereto, the scope of the work
covered thereby, and the aggregate amounts payable to the Contractor or material
supplier thereunder. Any statement furnished to satisfy the requirements of this
paragraph need not contain any information which is included in the Request for
Advance furnished pursuant to Section CC below.

(CC) Request for Advance. Lender shall have received and approved the initial
complete Request for Advance from Borrower covering all work done for the
Project, together with waivers of lien and subordination of lien covering all
work and material for which payments have been made by Borrower prior to the
initial advance of the Loan.

(DD) Plans and Specifications. Lender shall have received and approved two
(2) sets of the Plans and Specifications for the Construction of the Project.

(EE) Intentionally Omitted.

(FF) Lender’s Consultant’s Report. Lender’s Construction Consultant shall have
provided Lender with the Lender’s Consultant’s Report, such report to be
satisfactory to Lender.

(GG) Development Schedule and Development Draw Schedule. Lender shall have
received and approved the Development Schedule and Development Draw Schedule.

 

3.2 Subsequent Advances.

The obligation of Lender to disburse proceeds of the Loan subsequent to the
Closing Date Advance is subject to the prior or concurrent satisfaction of the
conditions precedent to such subsequent advances set forth below in this
Section 3.2.

(A) Advances. Following the Closing Date Advance of the Loan made pursuant to
Section 3.1 above, so long as no Event of Default or Default exists, within ten
(10) Business Days after Lender’s receipt of a complete Request for Advance (or
otherwise as set forth in this Agreement), Lender shall, on the terms and
conditions set forth in this Section 3.2 and, when applicable Section 3.3 and
3.4, make Development Advances (including the Initial Advance) to

 

-41-



--------------------------------------------------------------------------------

pay a portion of Borrower’s Hard Costs and Soft Costs incurred in connection
with the Completion of Construction for the Project when such terms and
conditions are satisfied or waived in writing by Lender. Additionally, to the
extent Lender did not receive all deliveries and provide all approvals relating
to the Project as set forth in Section 3.1 (N), (W), (X), (Y), (Z), (AA), (BB),
(CC), (DD), (FF) and (GG) (collectively, the “Initial Closing Development
Conditions”) and Lender has waived in whole or in part such Initial Closing
Development Conditions and made the initial disbursement of the Loan pursuant to
Section 3.1, then Lender shall have no further obligations to make one or more
subsequent disbursements of the Loan for any portion of the development, design
or Construction of the Project for which such Initial Closing Development
Conditions have not been satisfied and obtained. To the extent Lender has
received and approved the Initial Closing Development Conditions applicable to a
portion of the development, design and Construction of the Project, and all
other conditions and requirements applicable thereto as set forth in this
Section 3.2, and as applicable 3.3 and 3.4, Lender shall make disbursements of
the Loan for such purposes. The Development Advances shall be made by Lender in
accordance with the terms and conditions of this Section 3.

(B) Intentionally Omitted.

(C) Intentionally Omitted.

(D) Loan Balancing; Right to Require Deposits. Notwithstanding anything to the
contrary herein, it is expressly understood and agreed that the Loan shall at
all times be “in balance.” The Loan shall be deemed to be “in balance” only at
such time and from time to time, as Lender may reasonably determine that either:
(a) the then undisbursed portion of the Loan (giving effect to all escrow
reserves, retainage and that portion of the Hard Cost Contingency and Soft Cost
Contingency available for Borrower’s then current use as permitted by this
Agreement) equals or exceeds the amount necessary to pay for (i) all Hard Costs
for work done and not theretofore paid for or to be done in connection with the
Completion of Construction in accordance with the Plans and Specifications based
on “Lender’s Estimate of Development Costs” (as defined below), and (ii) all
Soft Costs and other costs payable by Borrower under this Agreement or otherwise
in connection with the Construction of the Project and equipping of the Project
until Completion of Construction of the Project also based on Lender’s Estimate
of Development Costs, in each case based on the Development Budget (as modified
to reflect cost savings and/or reallocations to the extent permitted hereunder),
or (b) the then undisbursed portion of the Loan does not equal or exceed the
foregoing described respective amount or amounts, but Borrower either: (x) has
deposited with Lender or into a construction escrow held by Lender cash
sufficient to bring the Loan “in balance,” (y) has, with Lender’s prior approval
(which approval may be given or withheld at Lender’s reasonable discretion)
delivered to Lender financial assurances of Borrower’s ability to complete and
fund all Hard Costs, Soft Costs and Land acquisition costs, if any (which
assurances shall be determined by Lender in its reasonable discretion, and which
may include, letters of credit, cash or cash equivalent), or (z) has, with
Lender’s prior approval (which approval may be given or withheld in Lender’s
sole discretion) agreed to fund, and is funding, the deficiency from outside
sources, as payments for such Hard Costs, Soft Costs, and Land acquisition
costs, if any, and, until the Loan is in balance, prior to any further
Development Advances. All funds deposited by Borrower with Lender will be
disbursed by Lender for Hard Costs and Soft Costs in accordance with the
Development Budget (as it may be modified by Lender’s Estimate of Development
Costs) prior to any further

 

-42-



--------------------------------------------------------------------------------

Development Advance. Interest shall be paid to Borrower with respect to any such
amounts deposited with Lender to the extent the financial institution with which
such funds are deposited provides interest thereon. Borrower agrees that Lender
shall have the right to make from time to time in Lender’s discretion an
estimate of all Hard Costs and Soft Costs which estimate is herein sometimes
called “Lender’s Estimate of Development Costs.” In the first instance, Lender’s
Estimate of Development Cost shall be made upon the basis of the Construction
Contracts, executed Subcontracts and purchase orders, or, in those instances
where Subcontracts or purchase orders have not yet been let, upon the basis of
either written bids with responsible contractors, tradesmen and material
suppliers obtained by Borrower and approved by Lender, or Lender’s estimate of
such costs where written bids have not been obtained, and shall take into
account all Soft Costs and other costs and expenses to be paid by Borrower
hereunder through the Completion of Construction, with such allowances for
reserves and contingencies as Lender shall deem appropriate in its discretion
for the Project. Thereafter, Lender’s Estimate of Development Costs will take
into account, in addition to the Construction Contract, Subcontracts and
purchase orders, and other considerations which Lender, in its sole judgment,
deems relevant or likely to have an impact upon all Hard Costs and Soft Costs
for the Project. Borrower agrees that if for any reason the amount of
undisbursed proceeds of the Loan shall at any time be or become insufficient for
the purposes described herein, regardless of how such condition may have been
brought about, upon ten (10) Business Days’ written notice to Borrower during
which time Borrower shall have the right to bring the Loan into balance as
described above, and upon Borrower’s failure to bring the Loan into balance, it
shall be an Event of Default hereunder and, in addition to any other rights or
remedies of Lender hereunder or at law or in equity, Lender shall not be
obligated to disburse the Loan during the period of such insufficiency. Borrower
agrees that the determination of Lender’s Estimate of Development Costs and the
determination of whether the Loan is “in balance” shall be done on a line item
basis and not on a gross or aggregate funds available basis, it being understood
that all limitations on reallocation of line items as set forth herein shall be
observed and taken into account when making Lender’s Estimate of Development
Costs and determining whether the Loan is “in balance.”

(E) Funding Limitations. Lender shall have no obligation to make any Development
Advance for Hard Costs after the earlier of (i) the Project Completion Date,
(ii) the Required Completion Date or (iii) June 30, 2008.

(F) Limitations of Requests. Borrower shall submit a Request for Advance no more
frequently than once per month with no more than 45 days between each request.
Lender shall make no more than one Development Advance per month.

(G) Request for Advance. Borrower shall have submitted to Lender an executed
completed Request for Advance.

(H) Required Lien Waivers. Borrower shall have delivered to Lender all Required
Lien Waivers deemed necessary by Lender and the Title Company for services and
materials provided in connection with the development, design and Construction
through the date of the applicable Development Advance.

(I) Inspection Approval. With respect to Development Advances for Construction,
the Architect or other design professional, as appropriate, involved with such
advance shall have

 

-43-



--------------------------------------------------------------------------------

certified to Lender in form required by Lender and included as part of Schedule
1.1(G) that the requested Development Advance is for the payment of construction
costs incurred in connection with Construction which has been completed in
accordance with the Plans and Specifications for the Project.

(J) Payment Supporting Information. Borrower shall provide Lender with true and
correct copies of all invoices and bills for Hard Costs and Soft Costs (and Land
acquisition costs, if any) incurred in connection with the then completed
development, design and Construction of the Project, and there shall be no
material deviation from the Development Budget (except with Lender’s prior
written approval) in connection with the development, design and Construction of
the Project which has been completed to date. Specifically, no advance (or
advances, as appropriate) for a specific line item in the Development Budget for
the Project, including any retainage for said line item, will exceed the amount
of said line item in the Development Budget for the Project. For purposes of
this Section 3.2, costs shall be deemed to have been “incurred” by Borrower at
the following times: (i) Hard Costs – when the labor has been performed or the
materials have been supplied and incorporated into the Mortgaged Property,
payment therefore has been requested by the contractor or supplier thereof, and
such contractor or supplier is entitled thereto; (ii) Soft Costs – when such
costs are due and payable (or have been paid by Borrower) and the services
relating thereto have been rendered or the value thereof has been received by
Borrower; and (iii) Land acquisition costs – when paid.

(K) Verification. All Hard Costs, Soft Costs and Land acquisition costs, if any,
are to be certified by Borrower in accordance with the Request for Advance and
verified by Lender and, as requested by Lender from time to time with respect to
Hard Costs by Lender’s Construction Consultant as having been incurred for the
Project. Verification of the monthly progress of the development, design and
Construction, the Hard Costs and the Soft Costs which have been incurred by
Borrower, and the estimated total Hard Costs and Soft Costs of Completion of
Construction may be made by Lender in its reasonable discretion. All Hard Costs
and Soft Costs (and Land acquisition costs, if any) shall be subject to
verification and approval by Lender not to be unreasonably withheld or delayed.

(L) Intentionally Omitted.

(M) Retainage. Except as provided below, Borrower shall not request in a Request
for Advance, but rather withhold payment from Contractors as evidenced in each
Request for Advance, the amount of 10% of the ‘Contract Sum’ under such
Construction Contract eligible for payment (the “Retainage”) to each Contractor
until such Contractor’s portion of the Construction of the Project has achieved
Completion of Construction. To the extent permitted by a Construction Contract
for the Project, Borrower may request in writing that Lender approve any of the
following actions following completion of the applicable requirements set forth
below.

(i) Upon or following the Construction of any Subcontractor being fifty percent
(50%) complete, no further Retainage being withheld on payments made to
Contractor for such Subcontractor’s work performed following such fifty percent
(50%) (or greater as requested) completion of such Subcontractor’s work.

 

-44-



--------------------------------------------------------------------------------

(ii) Upon or following all Construction being fifty percent (50%) complete, no
further Retainage being withheld on payments made to Contractor for Contractor’s
general conditions items and fee, as applicable, which apply to Construction
following such fifty percent (50%) (or greater, as requested) completion of all
Construction.

(iii) Upon the final Completion of Construction of any Subcontractor’s portion
of Construction, the release of all or a portion of the Retainage owed to such
Subcontractor; provided that if the request is for a release of all such
Retainage owed to such Subcontractor, then such request must be accompanied by
all lien waivers and other deliveries required for final payment under both the
applicable Subcontract and Section 3.3 below.

Lender, acting in its reasonable discretion and under no obligation to do so,
may approve or disapprove any such request. It shall be a condition precedent to
any such approval by Lender that all applicable sureties consent in writing to
such change in Retainage. If so approved, such request shall thereafter be
specifically set forth in applicable Request for Advance and deliveries related
thereto. Lender shall not be obligated to release or reduce the Retainage for
Contractor or on behalf of any Subcontractor who has performed all or any
portion of the Construction until all of the Construction has achieved
Completion of Construction.

(N) Payments. Lender may make Development Advances (i) payable directly to
Borrower, or (ii) payable jointly to Borrower and to the applicable party for
whom payment is requested. Lender may elect to make all Development Advances
through a construction or other escrow agreement with the Title Company.

(O) Representations and Warranties. Borrower shall be deemed to have remade, as
of the date of each submitted Request for Advance, each and every representation
and warranty made by Borrower in this Agreement and in every other Loan
Document, and every such representation and warranty shall be true and correct
in all material respects at the time of each Development Advance.

(P) Title Endorsement. Borrower shall have delivered to Lender an endorsement to
the Title Policy, which endorsement: (i) insures Lender against filed and
unfiled mechanics’ liens; (ii) increases the coverage under the Title Policy to
the lesser of (x) full principal amount then advanced under the Loan and (y) the
maximum amount of coverage under the Title Policy; (iii) insures that, since the
date of the Title Policy or the most recent endorsement to the Title Policy,
there has been no change in the vesting of title to the Premises (except for the
lien of unpaid taxes, not yet due and payable), and (iv) changes the effective
date of the Title Policy to the date of the advance being made by Lender, all in
a form acceptable to Lender.

(Q) Compliance. With respect to Hard Costs for the Project, Borrower shall have
provided Lender with (i) evidence reasonably satisfactory to Lender that the
Construction complies with all building, zoning and other Legal Requirements,
(ii) all necessary Licenses and Permits, approvals and consents required for the
use, occupancy and operation of the Land and Improvements, as altered by the
Construction for the Project as applicable to the then current state of the
Construction, and (iii) evidence satisfactory to Lender that all Construction
completed on the date of the Request for Advance has been inspected and approved
by each

 

-45-



--------------------------------------------------------------------------------

Governmental Authority and by each other person or entity (including any
tenants) having the right to inspect and approve such Construction, in each case
as is required, and (iv) all other elements required for the Construction to
achieve Construction Legal Compliance through and including the date of the
requested Development Advance.

(R) Additional Information. Borrower shall have provided Lender with such other
information and material relating to the development, design, entitlements, and
Construction of the Project (as appropriate to the stage of development) as
Lender reasonably requests, which information and/or material is within
Borrower’s possession or readily obtainable by Borrower with minimal expense.
Additionally, Borrower shall have satisfied such other conditions to any
Development Advance which Lender may reasonably require or impose.

(S) Foundation Survey. With respect to foundations and footings for the Project,
Borrower shall, within thirty (30) days after completing such foundation and
footing work for the Project and as a condition precedent to Development
Advances made after such thirty (30) days period, deliver to Lender a foundation
survey satisfactory to Lender showing the location of such foundations and
footings and confirming that none of such foundations, footings or other
elements of the Project at the time of such survey encroach upon any easements
or adjoining properties or violate any building lines or any applicable Legal
Requirements.

(T) Construction Consultant’s Report. With respect to Hard Costs for the
Project, Lender shall have received a written report from Lender’s Construction
Consultant with respect to the applicable Request for Advance stating: (i) that,
in the opinion of Lender’s Construction Consultant, all Change Orders and
modifications or amendments to the Plans and Specifications, any Development
Budget or any Development Schedule required hereby to be approved by Lender are
satisfactory to Lender’s Construction Consultant; (ii) that, in the opinion of
Lender’s Construction Consultant, the Construction theretofore completed has
been completed in accordance with the Plans and Specifications; (iii) what
percentage of the Construction, in the aggregate, has been completed as of the
date of the applicable Request for Advance; (iv) the extent to which, if any,
the undisbursed Development Advances for the Hard Costs and Soft Costs not yet
incurred but necessary for Completion of Construction are not sufficient to
permit Completion of Construction in accordance with the Development Schedule;
and (v) whether Completion of Construction can, in Lender’s Construction
Consultant’s opinion, be completed prior to the Project Completion Date;
provided, however, Lender shall use its best efforts to require Lender’s
Consultant to diligently review such Request for Advance.

(U) Change Order. No Change Orders, other than Permitted Construction Change
Orders, shall have been made to any Construction Contract, Architect’s
Agreement, MEP Engineer Agreement, the Entitlement Documents, the Plans and
Specifications or the Development Budget without obtaining Lender’s prior
written consent to such Change Order. All Change Orders shall have been made in
accordance with all Legal Requirements. Borrower shall have promptly notified
Lender of any anticipated changes in line items of the Development Budget, which
if approved, would result in a net increase in the total amount of the
Development Budget. Any agreement, other than in connection with a Permitted
Construction Change Order, which causes a net increase in the Development Budget
shall require Lender’s prior written consent.

 

-46-



--------------------------------------------------------------------------------

(V) No Stop Notice. No stop notice (whether bonded or not) shall have been
served upon or otherwise delivered to Lender in connection with the Construction
or otherwise in connection with the Loan, unless Borrower shall have (a) paid
and discharged the same using funds other than Loan funds, (b) effected the
release thereof by delivering to Lender a surety bond complying with the
requirements of applicable Legal Requirements for such release, or (c) taken
such other actions as Lender may approve in writing to release Lender from any
obligation or liability with respect to such stop notice.

(W) No Liens. No claim of lien, notice and claim of mechanic’s lien or other
similar document or instrument shall have been recorded against the Mortgaged
Property or any portion thereof, unless Borrower shall have (a) paid and
discharged the same, (b) effected the release thereof by delivering to Lender a
surety bond complying with the requirements of applicable Legal Requirements for
such release, (c) delivered to Lender the unconditional commitment of the Title
Company to indemnify, defend and hold Lender and the Mortgaged Property harmless
from and against all loss, liability, expense, claims, actions and costs
(including attorneys’ fees and costs) arising out of or in connection with such
claim of lien, notice or claim of mechanics’ lien, or other similar document or
instrument, or (d) taken such other actions as Lender may approve in writing to
release Lender from any obligation or liability with respect to such claim of
lien, notice and claim of mechanic’s lien, or other similar document or
instrument.

(X) Stored Materials. Disbursements for materials stored offsite in the United
States of America or delivered to the site but not yet incorporated into the
Project (“Stored Materials”) shall be subject to Lender’s having received
satisfactory evidence that the following are true:

(i) The Stored Materials are ready for installation and appropriate for purchase
during the then current stage of Construction, unless otherwise approved in
writing by Lender in its reasonable discretion;

(ii) The Stored Materials are stored either (1) at the Project site, (2) in a
bonded public warehouse or (3) any other facility or location reasonably
acceptable to Lender, and such Stored Materials are protected in a manner
reasonably acceptable to Lender against theft or damage;

(iii) Ownership of the Stored Materials for which Lender has previously
disbursed funds has vested in Borrower free of all security interests except the
liens evidenced by the Loan Documents and no other Person has asserted that it
has any rights to or interest in such Stored Materials;

(iv) Borrower has caused the Contractor and any other Person that possesses,
holds or controls access to any Stored Materials, to execute and deliver to
Lender a bailment letter in the form of either Exhibit D or Exhibit E, as
applicable to such situation;

(v) Without limiting any of the foregoing provisions of this Section 3.2, Lender
has a perfected, first-priority security interest in the Stored Materials for
which Lender or any other Person has previously disbursed funds;

(vi) The Stored Materials are covered by insurance as required by Section 5.4;

 

-47-



--------------------------------------------------------------------------------

(vii) The materialmen have delivered lien waivers and invoices for the full
amount of the Stored Materials for which Lender or any other Person has
previously disbursed funds; and

(viii) Architect or another party approved by Lender has provided a
certification in form and substance satisfactory to Lender verifying the stored
materials are in conformance with the Plans and Specifications and containing
the location of and a comprehensive inventory list of such Stored Materials
based upon a physical inspection, such certification shall be accompanied by
digital pictures of such Stored Materials.

The foregoing provisions are not intended to apply to disbursements of Loan
proceeds which are made for the purpose of making customary deposits which are
required by certain vendors with respect to purchase orders of construction
materials, so long as the same have been approved by Lender which approval shall
not be unreasonably withheld; provided, however, that if and when any materials
are paid for in full by Borrower the provisions of this Section 3.2 above shall
apply.

(Y) Deposits. Disbursements of Loan Proceeds for deposits which are required by
vendors with respect to purchase orders of construction materials requested by
Borrower shall only be considered by Lender to the extent (i) specifically and
separately set forth in the Development Budget, including supporting schedules
thereof, (ii) the deposit is funded for work or materials within the United
States of America, and (iii) Lender has received evidence satisfactory to Lender
verifying the requirements for and amount of such deposit.

3.3 Conditions to Final Development Advance for Construction. For each
Construction Contract, Lender shall make the final disbursement of the Loan for
costs of the Construction performed under the Construction Contract for the
Project as requested in a Request for Advance provided that no Event of Default
then exists and that in addition to the requirements set forth in Section 3.2
above, all of the following conditions precedent thereto set forth in
Section 3.3 have been complied with and satisfied, and Borrower agrees to
satisfy the following conditions precedent on or before the Required Completion
Date, in each case for such Construction included in such Construction Contract:

(A) Final Completion. Such Construction shall be substantially completed in
accordance with the Plans and Specifications, and except for the amount then
being requested, all costs and expenses thereof have been paid in full.

(B) Lien Waiver. Borrower has furnished Lender with final lien waivers and
certifications in accordance with Section 3.1(CC) as to the Construction from
such Contractor, its Subcontractors including material suppliers who have
provided materials, labor or both, with respect to the Construction performed by
each Contractor.

(C) As-Built Plans and Specifications. If then prepared and finalized Borrower
shall have delivered to Lender one (1) final and complete set of the final
as-built Plans and Specifications, in an electronic form of Adobe PDF (or a
Lender approved equivalent), including operations and maintenance manuals,
warranties and other applicable close-out documentation, showing all changes
from the Plans and Specifications approved by Lender as of the date

 

-48-



--------------------------------------------------------------------------------

thereof; provided, however, if the foregoing are not completed as of the date of
the final disbursement, Borrower shall have an additional ninety (90) days to
deliver the same to Lender.

(D) No Proceedings. There shall be no governmental actions, proceedings or
investigations pending or overtly threatened (evidencing an intent to sue or to
commence such a proceeding or investigation) against or filed by Borrower which
might be reasonably expected to: (i) have a Material Adverse Effect on the
Improvements or the value of the Improvements or (ii) adversely impair Lender’s
security for full and timely performance of all obligations hereunder.

(E) No Casualty. The Improvements shall be undamaged by fire or other cause
(unless Restoration is taking place as permitted by and pursuant to the terms
and conditions of this Agreement) and there shall be no material condemnation or
eminent domain proceedings pending or overtly threatened (evidencing an intent
to sue or to commence such a proceeding or investigation) against the Mortgaged
Property.

(F) Borrower’s Certificate. Borrower shall have furnished to Lender a
certificate from Borrower currently dated, certifying that: (i) no notices from
any Governmental Authority of any material claimed violations of ordinances
arising from the construction or operation of the Improvements which have not
been cured were served upon Borrower or, to Borrower’s best knowledge, any
contractor or subcontractor, including any Contractor or any Subcontractor, or
their respective agents or representatives and (ii) Borrower is not aware of any
circumstances which could be reasonably be expected to give rise to the issuance
of any such notice of material claimed violation.

3.4 Conditions to Final Development Advance. Lender shall make the final
disbursement of the Loan for costs in the Development Budget relating to the
development, design, entitlement, and Construction of the Project as requested
in a Request for Advance provided that no Event of Default then exists and that,
in addition to the requirements set forth in Sections 3.2 and 3.3 above, all of
the following conditions precedent thereto set forth in this Section 3.4 have
been complied with and satisfied, and Borrower agrees to satisfy the following
conditions precedent on or before the Required Completion Date

(A) Lien Waivers. Borrower has furnished Lender with final lien waivers, and as
applicable sworn statements, from all Contractors, Architects and MEP Engineers
who have provided development, design, or Construction work or services for the
Project.

(B) As-Built Survey. Lender shall have received two (2) final as-built surveys
in form satisfactory to Lender, each of which complies with all of Lender’s
survey requirements.

(C) Title Endorsement. Lender shall have received a final and comprehensive
endorsement to the Title Policy which includes an ALTA Form 3.1 zoning
endorsement (with parking and loading dock coverage) and deletes the “pending
disbursements” paragraph, if any, in the Title Policy.

(D) Certificate of Occupancy. Borrower shall have furnished Lender with: (i) if
required for occupancy by applicable Legal Requirements, a final unconditional
certificate of occupancy for all portions of the Improvements from the
applicable Governmental Authority

 

-49-



--------------------------------------------------------------------------------

having jurisdiction thereof, or a temporary certificate of occupancy for all
portions of the Improvements as to which such final certificate of occupancy has
not been issued, which temporary certificate of occupancy is subject only to
conditions which are customary for similar projects in the same geographic
location and is otherwise satisfactory to Lender in its sole discretion; and
(ii) such other certificates, approvals, Licenses and Permits of each
Governmental Authority required (or customarily procured) concerning the then
existing construction, use, occupancy and operation of the Improvements and that
the Improvements, as constructed, are in compliance with all applicable Legal
Requirements of all applicable Governmental Authorities, including zoning
regulations and building restrictions, environmental requirements, occupational
safety and health requirements and similar laws, ordinances and regulations.
Notwithstanding the foregoing, this Section 3.3(D) shall not apply to the Phase
II Build-Out.

(E) Other Consents. Borrower shall have furnished written consents of all
sureties, public bodies, or others which either posted bonds or are holding
deposits or security for damage or improper performance of work on property
other than the Land.

(F) Other Requirements. All other requirements of this Agreement for
disbursement of Loan proceeds shall have been satisfied.

Notwithstanding anything to the contrary herein, so long as the other conditions
to the final advance are otherwise satisfied, in the event of any Budget
Savings, Borrower’s Request for Advance associated with the final disbursement
of the Loan may include an amount in excess of sixty percent (60%) of the actual
costs in such Request for Advance, provided, however, in no event shall the
aggregate of (a) the final Development Advance and (b) all prior Development
Advances exceed sixty percent (60%) of the Hard Costs and Soft Costs identified
on the Development Budget approved by Lender as of the Closing Date.

3.5 Performance of Development.

(A) Construction. For the Project, Borrower shall: (i) cause Completion of
Construction in a good and workmanlike manner and Construction Legal Compliance
not later than the Required Completion Date; (ii) commence the development,
design and Construction no later than ten (10) days following the Closing Date
and pursue the development, design and Construction diligently to completion;
(iii) after commencement of the development, design and Construction, not permit
cessation of said development, design and Construction for a period in excess of
ten (10) consecutive Business Days without the prior written consent of Lender;
(iv) cause the progress of the development, design and Construction to adhere,
without deviation, with the Development Schedule; (v) complete the development,
design and Construction and construct the Project entirely on the Land and so as
not to encroach upon any easement, right-of-way or land of others, and so as to
not violate any set-back lines, applicable public or private use restrictions,
other restrictions or regulations, any Legal Requirements or any other
requirement of any Governmental Authority; and (vi) cause all development,
design and Construction associated with the Project to be performed in
accordance with all Construction Legal Compliance and only by Architects, MEP
Engineers and Contractors which are approved by Lender as required by this
Agreement. Notwithstanding the foregoing, such ten (10) Business Day period
shall be extended, but only up to an aggregate maximum of ninety (90) days, for
any event of Force Majeure.

 

-50-



--------------------------------------------------------------------------------

(B) Compliance with Plans. Borrower shall not deviate from any Development
Budget, or line item therein, and Plans and Specifications for the Project as
approved by Lender in any respect beyond normal construction industry
tolerances, or issue (accept or agree to) any Change Orders, other than
Permitted Construction Change Orders, without the prior written consent of
Lender.

(C) Intentionally Omitted.

(D) Initial Development Contracts. Borrower shall perform faithfully all of its
obligations under the Construction Contracts, Architects Agreements and MEP
Engineer’s Agreements for the Project. Borrower shall not modify, terminate or
amend any of such contracts and agreements without first obtaining the written
approval of Lender not to be unreasonably withheld or delayed, except in
connection with Permitted Construction Change Orders.

(E) Compliance with Schedule. Subject to Force Majeure delays, Borrower shall
diligently perform the development, design and Construction using all
commercially reasonable efforts in accordance with the Development Schedule, and
each portion thereof.

(F) Development Draw Schedule. Without excusing Borrower’s noncompliance with
this Agreement, Borrower shall provide to Lender, for Lender’s review and
approval, an updated Development Draw Schedule, (a) concurrently with each
modification of any contract or agreement associated therewith and (b) not later
than thirty (30) days after the end of each Loan Quarter (until all Development
Advances have been fully disbursed). Each such update shall be accompanied by a
written narrative explanation setting forth, in reasonable detail, the
deviations, if any, set forth in such update to the such Development Draw
Schedule, as previously updated, and the reason(s) for such deviations. Each
such update shall be accompanied by a certificate from the Borrower to the
effect that all deviations as reflected in such updated Development Draw
Schedule are permitted under this Agreement or have been expressly consented to
by Lender.

3.6 Contingency; Cost Reallocation.

(A) The Development Budget shall include a “contingency” amount of not less than
five percent (5%) of the total Hard Costs (which shall not include any separate
contingency for or applicable to any Construction Contracts) (“Hard Cost
Contingency”), and not less than five percent (5%) of the total Soft Costs
(“Soft Cost Contingency”). From time to time, upon the request of Borrower and
subject to the approval of Lender not to be unreasonably withheld, (a) the Hard
Cost Contingency may be used at any time in any amount until twenty-five percent
(25%) of the total amount has been expended and thereafter on a pro rata basis
according to the percentage of total Hard Costs expended (excluding Land Costs)
to pay for other Hard Costs; and (b) the Soft Cost Contingency may be used at
any time in any amount until twenty-five percent (25%) of the total amount has
been expended and thereafter on a pro rata basis according to the percentage of
total Hard Costs expended (excluding Land Costs) to pay other Soft Costs. Upon
Completion of Construction of the Project, any funds remaining in the Hard Cost
Contingency line item which are attributable, in Lender’s sole discretion, to
verified Hard Costs savings may be, at Borrower’s option, reallocated from the
Hard Cost Contingency to the Soft Cost Contingency.

 

-51-



--------------------------------------------------------------------------------

(B) Any savings in line item costs contained in the Development Budget, as
verified and determined by Lender in its reasonable discretion, resulting from
any change in the Plans and Specifications approved by Lender or realized upon
completion of the Development Budget line item and thereby resulting in savings
is herein called “Budget Savings”. Budget Savings resulting from line items
which are Hard Costs shall be reallocated to the Hard Cost Contingency. Budget
Savings resulting from line items which are Soft Costs shall be reallocated to
the Soft Cost Contingency.

3.7 Other Remedies of Lender. Upon the occurrence and during the continuance of
an Event of Default, in addition to any other remedies available to Lender by
the terms of this Agreement or any other Loan Document or by law, Lender may at
its sole discretion: (a) complete the Construction in accordance with the Plans
and Specifications (with such changes as Lender shall deem appropriate,
provided, however such changes do not exceed the Development Budget), all at the
risk, cost and expense of Borrower; (b) discontinue at any time the
Construction; (c) engage builders, contractors, engineers, architects and others
for the purpose of furnishing labor, material and equipment in connection with
the Construction, which personnel may, but need not, be the same as those
engaged by Borrower; (d) pay, compromise or settle any and all bills or claims
incurred in connection with the Construction; (e) exercise any or any or all of
its rights under the applicable Loan Documents; (f) take or refrain from taking
such action with respect to the Construction as Lender may from time to time
determine; and (g) through an advance of Loan proceeds, make payments due for
the cost of development, design and Construction directly to any Contractor, any
Subcontractor, including any material supplier or any vendor of Fixtures and
Personalty, if any, Architect, MEP Engineer or other party owed by Borrower
pursuant to a written agreement/contract. All such action shall be at Borrower’s
sole cost and expense, such sums being secured by the Mortgage.

3.8 Protection Against Liens. Borrower shall take all actions reasonably
required to prevent the assertion of claims of lien against the Mortgaged
Property. If any claim of lien is asserted against the Mortgaged Property by any
person furnishing development or design services, or labor or materials for
Construction, or sales of any portion of the Mortgaged Property, Borrower shall
immediately give notice of the same to Lender and shall, promptly and in any
event within ten (10) days after Lender’s demand, (a) pay and discharge the
same, (b) effect the release thereof by delivering to Lender a surety bond
complying with the requirement of applicable Legal Requirements for such
release, (c) with respect to mechanic’s liens, deliver to Lender the
unconditional commitment of the Title Company to indemnify, defend and hold
Lender and the Mortgaged Property harmless from and against all loss, liability,
expense, claims, actions and costs (including attorneys’ fees and costs) arising
out of or in connection with such mechanic’s lien, or (d) take such other action
as Lender may approve in writing to release Lender from any obligation or
liability with respect to such stop notice or claim.

 

-52-



--------------------------------------------------------------------------------

3.9 Nonliability of Lender.

Borrower acknowledges and agrees that:

(A) The relationship between Borrower and Lender is and shall remain solely that
of borrower and lender, and Lender neither undertakes nor assumes any
responsibility to review, inspect, supervise, approve or inform Borrower of any
matter in connection with any of the development, design or Construction,
including matters relating to: (i) the Plans and Specifications,
(ii) architects, contractors, subcontractors and materialmen, or the workmanship
of or materials used by any of them, or (iii) the progress of any of the
Construction and its conformity with the Plans and Specifications; and Borrower
shall rely entirely on its own judgment with respect to such matters and
acknowledges that any review, inspection, supervision, approval or information
supplied to Borrower by Lender in connection with such matters is solely for the
protection of Lender and that neither Borrower nor any third party is entitled
to rely on it;

(B) Notwithstanding any other provision of any Loan Document: (i) Lender is not
a partner, joint venturer, alter-ego, manager, controlling person or other
business associate or participant of any kind of Borrower and Lender does not
intend to ever assume any such status; and (ii) Lender shall not be deemed
responsible for or a participant in any acts, omissions or decisions of
Borrower;

(C) Lender shall not be directly or indirectly liable or responsible for any
loss or injury of any kind to any person or property resulting from any
construction on, or occupancy or use of, the Mortgaged Property (except to the
extent proximately caused by Lender’s or Lender’s agent’s gross negligence or
willful misconduct and/or which arises after Lender or Lender’s agent takes
possession or control of the Mortgaged Property by deed-in-lieu, foreclosure, or
the exercise of remedies otherwise available to Lender) whether arising from:
(i) any defect in any building, grading, landscaping or other onsite or offsite
improvement; (ii) any act or omission of Borrower or any of Borrower’s agents,
employees, independent contractors, licensees or invitees; or (iii) any accident
on the Mortgaged Property or any fire or other casualty or hazard thereon; and

(D) By accepting or approving anything required to be performed or given to
Lender under the Loan Documents, Lender shall not be deemed to have warranted or
represented the sufficiency or legal effect of the same, and no such acceptance
or approval shall constitute a warranty or representation by Lender to anyone.

SECTION 4

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender that, after giving effect to the
Loan, as of the Closing Date:

4.1 Organization, Powers, Qualification and Organization Chart. Borrower is a
limited liability company duly organized, validly existing and in good standing
under the laws of its state of formation. Borrower and Borrower Representative
have all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and proposed to be conducted, and in the
case of Borrower, to enter into each Loan Document to which it is a party and to
perform the terms thereof. Carveout Guarantor is a corporation, duly organized,
validly existing and in good standing under the laws of its state of formation
and has all requisite power

 

-53-



--------------------------------------------------------------------------------

and authority to own and operate its properties, to carry on its business as now
conducted, and to enter into the Master Lease and each Loan Document to which it
is a party and to perform the terms thereof. Borrower’s U.S. taxpayer
identification number is set forth on Schedule 4.1(A)-1. Borrower, Borrower
Representative and Carveout Guarantor are each duly qualified and in good
standing wherever necessary to carry on its present business and operations,
except where the failure to be duly qualified or in good standing would not
result in a Material Adverse Effect. Borrower Representative is a corporation,
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is the sole member in Borrower. Borrower is a wholly-owned
Subsidiary of Borrower Representative. Borrower Representative is a wholly-owned
Subsidiary of Carveout Guarantor. Carveout Guarantor is a publicly owned company
and is traded on the NASDAQ stock exchange. The principal place of business and
chief executive office of Borrower for the five (5) year period preceding the
Closing Date is set forth on Schedule 4.1(A)-2. Borrower has no Subsidiaries and
has not made an Investment in any Person.

4.2 Authorization of Borrowing; No Conflicts; Governmental Consents; Binding
Obligations and License and Security Interests of Loan Documents. Borrower has
the power and authority to incur the Obligations evidenced by the Note and other
Loan Documents, to execute and deliver the Loan Documents and to perform its
Obligations, to own the Mortgaged Property and to continue its businesses and
affairs as presently conducted. Carveout Guarantor has the power and authority
to execute and deliver the Carveout Guaranty, the Environmental Indemnification
Agreement and the other Loan Documents to which it is a party. The incurring of
the Obligations and the execution, delivery and performance by Borrower and
Carveout Guarantor of each of the Loan Documents to which it is a party and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary partnership, corporate or limited liability company action, as
the case may be. The incurring of the Obligations and the execution, delivery
and performance by Borrower and Carveout Guarantor of the Loan Documents to
which it is a party and the consummation of the transactions contemplated
thereby do not and will not: (1) violate any provision of law applicable to
Borrower, Carveout Guarantor or the Mortgaged Property, the respective other
Organizational Documents of, or applicable to, Borrower or Carveout Guarantor,
as the case may be, or any order, judgment or decree of any court or other
agency of government binding on Borrower or Carveout Guarantor or their
respective properties including the Mortgaged Property, except where such
violation would not result in a Material Adverse Effect; (2) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any Material Contracts or any other material agreement or
document to which such Person is a party or by which such Person or its property
may be bound; (3) result in or require the creation or imposition of any Lien
upon the Mortgaged Property or assets of Borrower or Carveout Guarantor (other
than the Liens of Lender); or (4) require any approval or consent of any Person
under any Material Contracts or any other agreement or document to which such
Person is a party or by which such Person or its property may be bound (except
to the extent such approvals or consents have been unconditionally obtained on
or before the Closing Date or to the extent the failure to obtain an approval or
consent would not result in a Material Adverse Effect). The incurring of the
Obligations, the execution, delivery and performance by Borrower and Carveout
Guarantor of the Loan Documents to which it is a party and the consummation of
the transactions contemplated thereby do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other Governmental

 

-54-



--------------------------------------------------------------------------------

Authority or regulatory body (except to the extent unconditionally obtained,
given or taken on or before the Closing Date). The Loan Documents, when executed
and delivered by Borrower and Carveout Guarantor, as applicable, will be the
legally valid and binding obligations of Borrower and Carveout Guarantor, as
applicable, enforceable against Borrower and Carveout Guarantor, subject to
bankruptcy, insolvency, moratorium, reorganization and other similar laws
affecting creditors’ rights generally and to the application of general
equitable principles in connection with the enforcement thereof. The Mortgage,
together with the Financing Statements to be filed in connection therewith,
create a valid, enforceable and perfected first priority lien and security
interest in the Mortgaged Property subject to no other interests, Liens or
encumbrances, other than the Permitted Encumbrances. Effective upon the
establishment of one or more Loan Accounts, Section 6 of this Agreement creates
a valid, enforceable and perfected first priority security interest in
Borrower’s rights in the Loan Account Collateral. Borrower is a “registered
organization” (as defined in the UCC) organized under the laws of the State of
Delaware.

4.3 Financial Statements. All financial statements concerning Borrower and
Carveout Guarantor which have been or will hereafter be furnished by Borrower
and Carveout Guarantor to Lender pursuant to this Agreement have been or will be
prepared in accordance with GAAP consistently applied (except as disclosed
therein and except in the case of footnotes and normal year-end adjustments) and
do or will, in all material respects, present fairly the financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended. Lender acknowledges that Borrower’s and
Borrower Representative’s financial statements are prepared on a consolidated
basis with Carveout Guarantor

4.4 Indebtedness. As of the Closing Date, after giving effect to the
transactions contemplated hereby, Borrower does not have any Indebtedness except
for Permitted Indebtedness. All Expenses owing or accrued as of the Closing
Date, have been paid in full or have been reserved for by deposit into the
Reserves.

4.5 No Material Adverse Change. No event or change has occurred since
September 30, 2006 that has caused or evidences, either individually or together
with such other events or changes, a Material Adverse Effect.

4.6 Title to Property; Liens; Zoning; Contracts; Condition of the Mortgaged
Property.

(A) Borrower has good and marketable fee simple title to the Land, the
Improvements and the other components of the Mortgaged Property, subject only to
the Permitted Encumbrances. Borrower, Master Lessee or CHI 3 Procurement owns or
leases all real and personal property necessary for the operation of the
Mortgaged Property subject only to the Permitted Encumbrances. Except for the
Permitted Encumbrances, the Mortgaged Property is free and clear of Liens and
other encumbrances. There are no outstanding Claims and all work, services or
materials the provision of which might ripen into a Claim have been fully paid
for. There are no delinquent ground rents, assessments for improvements or other
similar outstanding charges or Impositions affecting the Mortgaged Property. No
Improvements lie outside the boundaries and building restriction lines of the
Land or encroach onto any easements to any extent (unless affirmatively insured
by the Title Policy), and no improvements on adjoining properties encroach upon
the Land to any extent which would materially impair the Mortgaged

 

-55-



--------------------------------------------------------------------------------

Property. The Title Policy premium has been fully paid. Except for customary gap
undertakings, neither Borrower, nor, to Borrower’s knowledge, any other Person,
has provided any title indemnities (or analogous documentation) or deposits of
cash or other security to the title insurer to obtain the Title Policy. The
Permitted Encumbrances do not and will not materially interfere with the
security intended to be provided by the Mortgage, the use or operation of the
Mortgaged Property, the ability of the Mortgaged Property to generate Net Cash
Flow sufficient to service the Loan or the marketability or value of the
Mortgaged Property. Borrower will preserve its right, title and interest in and
to the Mortgaged Property for so long as the Obligations remain outstanding and
will warrant and defend same and the validity and priority of the Mortgage and
the Liens arising pursuant to the Loan Documents from and against any and all
claims whatsoever other than the Permitted Encumbrances.

(B) The Mortgaged Property is zoned for use as I-2 General Industrial District
and related amenities, which zoning designation is unconditional, in full force
and effect, and is beyond all applicable appeal periods. Borrower is not in
violation of, and, the Mortgaged Property is in full compliance with all
applicable zoning, subdivision, land use and other Legal Requirements. No legal
proceedings are pending or, to Borrower’s knowledge threatened, with respect to
the compliance of the Mortgaged Property with Legal Requirements. Neither the
zoning nor any other right to construct, use or operate the Mortgaged Property
is in any way dependent upon or related to any real estate other than the
Mortgaged Property and validly created, existing appurtenant perpetual easements
insured in the Title Policy or use of public rights of way. In the event that
all or any part of the Improvements are destroyed or damaged, said Improvements
can be legally reconstructed to their condition prior to such damage or
destruction, and thereafter exist for the same use without violating any zoning
or other Legal Requirements applicable thereto and without the necessity of
obtaining any variances or special permits. The Mortgaged Property shall contain
enough permanent parking spaces to satisfy all requirements imposed by
applicable Legal Requirements with respect to parking. All licenses,
certificates of occupancy, permits and other Proprietary Rights necessary to
operate the Mortgaged Property as it is currently operated are in full force and
effect including all water permits and approvals. Borrower has not received any
written notice of any violation of any such licenses, permits, authorizations,
registrations or approvals that materially impair the value of the Mortgaged
Property for which such notice was given or which would affect the use or
operation of the Mortgaged Property in any material respect, which noticed
violation remains uncured.

(C) Borrower has provided Lender with true and complete copies of all Material
Contracts, all of which are specifically listed on Schedule 4.6(C) hereof.
Borrower’s, Borrower Representative’s and Carveout Guarantor’s organizational
documents that have been delivered to Lender are, true, correct and complete.
Except for the Loan Documents and the SVB Loan Agreement (and with respect to
Carveout Guarantor only, those items disclosed in its most recent 10-K filing
for the year ended December 31, 2005 and the most recent 10-Q filings for the
quarters ended September 30, 2006, June 30, 2006 and March 31, 2006), neither
Borrower nor Carveout Guarantor is a party to or bound by, nor is any of their
respective property subject to or bound by, any contract or other agreement
which restricts its ability to conduct its business at the Mortgaged Property in
the ordinary course or, either individually or in the aggregate, has a Material
Adverse Effect or could reasonably be expected to have a Material Adverse
Effect. Borrower is not in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any contract
which could have a Material Adverse Effect.

 

-56-



--------------------------------------------------------------------------------

(D) To the extent any Improvements exist on the Land, all such Improvements are
in good condition and repair. Municipal or private water supply, storm and
sanitary sewers, and electrical, gas and telephone facilities are available to
the Mortgaged Property to the boundary lines of the Mortgaged Property through
publicly dedicated streets or highways or perpetual appurtenant easements
insured on the Title Policy as appurtenant easements, are sufficient to meet the
reasonable needs of the Mortgaged Property as now used or as otherwise presently
contemplated to be used, and are connected to, and is in full unimpaired
operation with respect to the Improvements and no other utility facilities are
necessary to meet the reasonable needs of the Mortgaged Property following its
contemplated development. The design conditions of the Mortgaged Property are
such that surface and storm water will not accumulate on the Mortgaged Property
and does not drain from the Mortgaged Property across land of adjacent property
owners or others in any manner which would have a Material Adverse Effect or
which require any approvals or easements not already obtained. Except as set
forth on Schedule 4.6(D) or on the plat of survey delivered to Lender, no part
of the Mortgaged Property is within a flood plain or in a flood hazard area as
defined by the Federal Insurance Administration and (except to the extent
validly created and existing perpetual appurtenant easements insured in the
Title Policy have been created therefor) none of the Improvements to be
constructed or as constructed create encroachments over, across or upon any of
the Mortgaged Property’s boundary lines, rights of way or easements, and no
building or other improvements on adjoining land create such an encroachment.
All irrigation lines servicing the Mortgaged Property are entirely located on
the Mortgaged Property or are located on adjacent property pursuant to validly
created and existing perpetual appurtenant easements insured as appurtenant
easements in the Title Policy. The Land and Improvements (if any) thereon have
legally adequate contiguous rights of access to public ways. All roads necessary
for the full utilization of the Land and Improvements for their current purpose
(or intended as-built purpose with respect to the Improvements to be constructed
thereon) have been completed and dedicated to public use and accepted by all
Governmental Authorities or are validly created and existing perpetual
appurtenant easements insured as appurtenant easements in the Title Policy. No
offsite improvements are necessary or used for the ownership, use or operation
of the Mortgaged Property, other than public utilities. The Improvements (upon
Completion of Construction, if not currently located on the Land), the Land, the
Fixtures and Personalty and the Inventory located on the Land constitutes all of
the real property, equipment, fixtures and other tangible property currently
owned or leased by Borrower or used in the operation of the Mortgaged Property
and the Fixtures and Personalty owned by the Borrower are sufficient to own,
operate and use the Land and Improvements as currently operated (or upon
Completion of Construction with respect to Improvements, as applicable). Except
for the Fixtures and Personalty and items of tangible personal property owned by
the Master Lessee or by tenants, sublessees or licensees of the Master Lessee
permitted by the Master Lease, no other tangible personal property will be
located on the Land or in the Improvements. Borrower has not entered into any
agreement or option, and is not otherwise bound, to sell the Mortgaged Property
(or any part thereof) or to acquire any additional real estate or Investments.
As of the date hereof, no portion of the Improvements (if any) constituting part
of the Mortgaged Property or on the Land has been materially damaged, destroyed
or injured by fire or other casualty which has not been fully restored.

 

-57-



--------------------------------------------------------------------------------

4.7 Litigation. Except as set forth on Schedule 4.7, there are no judgments
outstanding against Borrower or that are binding upon the Mortgaged Property.
There is no litigation, governmental investigation or arbitration pending or, to
Borrower’s knowledge, threatened against Borrower, and there is no litigation,
investigation, governmental investigation or arbitration pending or, to
Borrower’s knowledge, threatened against Borrower Representative or Carveout
Guarantor which seeks to enjoin the consummation of the transactions
contemplated hereby or, except as set forth on Schedule 4.7, which is reasonably
likely to be adversely determined, and if adversely determined, could reasonably
be expected to have a Material Adverse Effect on Borrower or Carveout Guarantor.
The judgments, litigation, investigations and arbitrations set forth on Schedule
4.7 will not result, if adversely determined, and could not reasonably be
expected to result, either individually or in the aggregate, in any Material
Adverse Effect and do not relate to and will not affect the consummation of the
transactions contemplated hereby. No petition in bankruptcy, whether voluntary
or involuntary, or assignment for the benefit of creditors, or any other action
involving debtors’ and creditors’ rights has ever been filed under the laws of
the United States of America or any state thereof, or threatened, by or against,
Borrower, Carveout Guarantor or Borrower Representative. There are no mechanics’
or materialmen’s liens, alienable bills or other claims constituting or that may
constitute a Lien on the Mortgaged Property or any part thereof to Borrower’s
knowledge, and no work contracted for by Borrower for which any such Lien could
be asserted has been performed which has not been paid for per the agreed upon
contracted terms related to such work. Borrower has not received any notice from
any governmental or quasi-governmental body or agency or from any person or
entity with respect to (and Borrower does not know of) any actual or threatened
taking of the Land or Improvements, or any portion thereof, for any public or
quasi-public purpose or of any moratorium which may affect the use, operation or
ownership of the Mortgaged Property.

4.8 Payment of Taxes. All tax returns and reports of Borrower, Borrower
Representative and Carveout Guarantor required to be filed by such Persons have
been timely filed (after giving effect to any extensions of time permitted by
applicable Legal Requirements), and all taxes, assessments, fees and other
governmental charges upon such Person and upon the Mortgaged Property, assets,
income and franchises which are due and payable or which have been levied,
imposed or assessed have been paid in full. To Borrower’s knowledge, other than
the tax returns disclosed on Schedule 4.8, no tax returns of Borrower, Borrower
Representative or Carveout Guarantor filed by such Person is under audit. No tax
liens have been filed and, to Borrower’s knowledge no claims are being asserted
with respect to any such taxes. The charges, accruals and reserves on the books
of Borrower, Borrower Representative and Carveout Guarantor in respect of any
taxes or other governmental charges are in accordance with GAAP. Schedule 4.8
contains a complete and accurate list of all audits of all tax returns that were
filed by Borrower since January 1, 2006, including a reasonably detailed
description of the nature and outcome of each audit. All deficiencies proposed
as a result of such audits have been paid, reserved against, settled, or, as
described in Schedule 4.8, are being contested in good faith by appropriate
proceedings. Schedule 4.8 describes all adjustments to the United States federal
income tax returns filed by Borrower for all taxable years since 2006, and the
resulting deficiencies proposed by the Internal Revenue Service. Except as
described in Schedule 4.8, Borrower, Carveout Guarantor and Borrower
Representative have not given or been requested to give waivers or extensions
(or is or would be subject to a waiver or extension given by any other Person)
of any statute of limitations relating to the payment of taxes of Borrower,
Carveout Guarantor and Borrower Representative or for which Borrower, Carveout
Guarantor and

 

-58-



--------------------------------------------------------------------------------

Borrower Representative may be liable. All taxes that Borrower, Carveout
Guarantor and Borrower Representative is or was required by Legal Requirements
to withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the applicable Governmental Authority. All tax
returns filed by (or that include on a consolidated basis) Borrower, Carveout
Guarantor and Borrower Representative are true, correct and complete in all
material respects. There is no tax sharing agreement that will require any
payment by Borrower, Carveout Guarantor and Borrower Representative after the
date of this Agreement. Borrower is taxed as a single-member limited liability
company for all federal and state income (or analogous) tax purposes. The
Borrower does not intend to treat the Loan and related transactions hereunder as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4). In the event the Borrower determines to take any action
inconsistent with the previous sentence, it will promptly notify the Lender
thereof. If the Borrower so notifies Lender, the Borrower acknowledges that
Lender may treat the Loan as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and that Lender may maintain any lists and other
records required by such Treasury Regulation.

4.9 Governmental Regulation; Margin Loan. Borrower and Carveout Guarantor are
not, nor after giving effect to the Loan, will be, subject to regulation under
the Federal Power Act or the Investment Company Act of 1940 or to any federal or
state statute or regulation limiting its ability to incur Indebtedness for
borrowed money. Borrower shall use the proceeds of the Loan only for the
purposes set forth in this Agreement and consistent with all applicable laws,
statutes, rules and regulations. No portion of the proceeds of the Loan shall be
used by Borrower in any manner that might cause the borrowing or the application
of such proceeds to violate Regulation U, Regulation T or Regulation X or any
other regulation of the Board of Governors of the Federal Reserve System or to
violate the Exchange Act or any other Legal Requirements. The Loan is an exempt
transaction under the Truth-in-Lending Act (15 U.S.C.A. §§ 1601 et seq.).
Borrower is not a non-resident alien for purposes of U.S. income taxation and
neither Borrower nor Borrower Representative is a foreign corporation,
partnership, foreign trust or foreign estate (as said terms are defined in the
United States Internal Revenue Code). Borrower, Borrower Representative and
Carveout Guarantor and their respective Affiliates are not, and shall not
become, a Person with whom Lender is restricted from doing business with under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including, but not limited to, those named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including, but not limited to, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) or other governmental action relating to terrorism
financing, terrorism support and/or otherwise relating to terrorism and are not
and shall not engage in any dealings or transaction or otherwise be associated
with Persons named on OFAC’s Specially Designated and Blocked Persons list. At
all times throughout the term of the Loan, including after giving effect to any
Transfers, (a) none of the funds or other assets of Borrower and Carveout
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any government or other Person subject to trade restrictions
under U.S. law, including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder or any other laws, regulations or executive orders administered by
the Office of Foreign Assets Control with the result that an investment in
Borrower or Carveout Guarantor, as applicable (whether directly or indirectly),
is prohibited by law or the Loan made

 

-59-



--------------------------------------------------------------------------------

by the Lender is in violation of law (“Embargoed Person”); (b) no Embargoed
Person has any interest of any nature whatsoever in Borrower with the result
that the investment in Borrower (whether directly or indirectly), is prohibited
by law or the Loan is in violation of law; and (c) none of the funds of
Borrower, Borrower Representative or Carveout Guarantor, as applicable, have
been derived from any unlawful activity with result that the investment in
Borrower, Borrower Representative or Carveout Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law.

4.10 Employee Benefit Plans; ERISA; Employees. Except for the Employee Benefit
Plans set forth on Schedule 4.10, neither Borrower nor any ERISA Affiliate of
Borrower maintains or contributes to, or has any obligation under, any Employee
Benefit Plans. Borrower is not an “Employee Benefit Plan” (within the meaning of
section 3(3) of ERISA) to which ERISA applies and the Mortgaged Property and
Borrower’s assets do not constitute plan assets. No actions, suits or claims
under any laws and regulations promulgated pursuant to ERISA are pending or, to
Borrower’s knowledge, threatened against Borrower. Borrower has no knowledge of
any material liability incurred by Borrower which remains unsatisfied for any
taxes or penalties with respect to any employee benefit plan or any
Multiemployer Plan, or of any lien which has been imposed on Borrower’s assets
pursuant to section 412 of the Code or section 302 or 4068 of ERISA. The Loan,
the execution, delivery and performance of the Loan Documents and the
transactions contemplated by this Agreement are not a non-exempt prohibited
transaction under ERISA. Borrower has no employees. Borrower is not a party to
any collective bargaining or other employment agreement other than the
agreements identified on Schedule 4.10.

4.11 Intellectual Property. Schedule 4.11 sets forth a true, correct and
complete list of all of the registered, issued or pending patents, trademarks,
trade names, technology, other intellectual property rights used in the
ownership, operation and management of the business of Borrower. Borrower
possesses, owns or has valid licenses, permits, certificates of public
convenience, service marks, authorizations, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade name rights, trade styles, trade
dress, logos and other source or business affiliation identifiers, and
copyrights, certificates, consents, orders, approvals and other authorizations
from, and have made all declarations and filings with, all federal, state, local
and other Governmental Authority, all self-regulatory organizations and all
courts and other tribunals (collectively, together with the goodwill associated
therewith, “Proprietary Rights”) presently required or necessary to own or
lease, as the case may be, and to operate, its respective properties and to
carry on its business as now conducted in accordance with the Development
Budget, except where the failure to obtain same would not, individually or in
the aggregate, have a Material Adverse Effect. Borrower has fulfilled and
performed all of its obligations with respect to such permits, and no event has
occurred which allows, or after notice or lapse of time would allow, revocation
or termination thereof or could result in any other material impairment of the
rights of the holder of any such permit; and Borrower has not received any
notice of any proceeding relating to unenforceability, invalidity, revocation or
modification of any Proprietary Rights, except where such revocation,
unenforceability, invalidity, or modification would not, individually or in the
aggregate, have a Material Adverse Effect. Borrower has not received any notice
that any Proprietary Rights have been declared unenforceable or otherwise
invalid by any court or Governmental Authority other than notices relating to
Proprietary Rights the loss of which would not, individually or in the
aggregate, have a Material Adverse Effect. Borrower has not received any notice
of infringement of, or conflict with, and Borrower does not know of any

 

-60-



--------------------------------------------------------------------------------

such infringement of or conflict with, asserted rights of others with respect to
any Proprietary Rights which, if such assertion of infringement or conflict were
sustained, would have a Material Adverse Effect. The reproduction and
dissemination by, or on behalf, of Lender, of photographs, images and other
depictions of the Mortgaged Property and the name and address of the Land and
Improvements does not require the consent of any other Person and will not
subject Lender or Borrower to claims of copyright infringement or any other
claim regarding unlawful or unauthorized use, reproduction or dissemination of
such items.

4.12 Broker’s Fees. Except for a brokerage fee paid to CBRE/Melody, no broker’s
or finder’s fee, commission or similar compensation will be payable with respect
to the Loan, the issuance of the Note or any of the other transactions
contemplated hereby or by any of the Loan Documents based upon any broker or
lender engaged by Borrower, Carveout Guarantor or any affiliate of Borrower.

4.13 Environmental Compliance. Except as disclosed in the Environmental Reports,
to Borrower’s knowledge there are no claims, liabilities, investigations,
litigation, administrative proceedings, whether pending or, threatened in
writing, or judgments or orders relating to any Hazardous Materials or any
portion of the Mortgaged Property asserted or threatened against Borrower
(collectively called “Environmental Claims”). Except as disclosed in the
Environmental Reports, to Borrower’s knowledge, neither Borrower nor any other
Person has caused or permitted any Hazardous Material to be used, generated,
reclaimed, transported, released, treated, stored or disposed of at the
Mortgaged Property in a manner which could form the basis for an Environmental
Claim against Borrower. Except as disclosed in the Environmental Reports, to
Borrower’s knowledge, no Hazardous Materials in violation of applicable
Environmental Laws are or were stored or otherwise located, and no underground
storage tanks or surface impoundments are or were located on the Mortgaged
Property, and no part of the Mortgaged Property, including the groundwater
located thereon, is presently contaminated by Hazardous Materials in violation
of applicable Environmental Laws or to any extent which has, or in any manner
which could reasonably be expected to have, a Material Adverse Effect. Except as
disclosed in the Environmental Reports, to Borrower’s knowledge, Borrower and
the Mortgaged Property has been and is currently in compliance with all
applicable Environmental Laws, including obtaining and maintaining in effect all
permits, licenses or other authorizations required by applicable Environmental
Laws.

4.14 Solvency. As of the date of this Agreement and after giving effect to the
consummation of the transactions contemplated by the Loan Documents, Borrower
Representative, Carveout Guarantor and Borrower, taken as a whole (the “Borrower
Group”): (A) own and will own assets the fair saleable value of which are
(1) greater than the total amount of liabilities (including Contingent
Obligations) of the Borrower Group, and (2) greater than the amount that will be
required to pay the probable liabilities of the Borrower Group’s then existing
debts as they become absolute and matured considering all financing alternatives
and potential asset sales reasonably available to the Borrower Group; (B) have
capital that is not insufficient in relation to their business as presently
conducted or any contemplated or undertaken transaction; and (C) do not intend
to incur and do not believe that they will incur debts beyond their ability to
pay such debts as they become due. Borrower has not entered into the Loan
Documents or the transactions contemplated under the Loan Documents with the
actual intent to hinder, delay, or defraud any creditor. After giving effect to
the Loan and the transactions occurring on the Closing Date, no Default or Event
of Default exist.

 

-61-



--------------------------------------------------------------------------------

4.15 Disclosure. The representations and warranties of Borrower and Carveout
Guarantor contained in the Loan Documents, the financial statements referred to
in Section 5.1(A), and any other documents, certificates or written statements
furnished to Lender by or on behalf of Borrower or Carveout Guarantor for use in
connection with the Loan do not contain any untrue statement of a material fact
or omit or will omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which and as of the date the same were made. There is no
material fact known to Borrower that has had or will have a Material Adverse
Effect that has not been disclosed in this Agreement or in such other documents,
certificates and statements furnished to Lender by or, on behalf of, Borrower
for use in connection with the Loan.

4.16 Insurance. The certificates of insurance delivered to Lender pursuant to
Section 3.1(E) completely and accurately describe all policies of insurance that
will be in effect as of the Closing Date for Borrower and such policies of
insurance satisfy all of the requirements of Section 5.4. All premiums thereon
have been paid in full as of the Closing Date, no notice of cancellation has
been received with respect to such policies and Borrower is in compliance, in
all material respects, with all conditions contained in such policies.

4.17 Development Budget. The Development Budget is accurate and complete in all
material respects and includes all Hard Costs and Soft Costs of the Land and the
Project, including all costs and expenses necessary to satisfy, fulfill, comply
with and perform all terms, conditions, requirements and obligations under and
pursuant to the Legal Requirements, all Construction Contracts, all Architect’s
Agreements, all MEP Engineer’s Agreements and all other Material Contracts,
other than those, if any, which a Governmental Authority has agreed, in writing,
to perform, together with a Hard Cost Contingency and Soft Cost Contingency as
reasonably approved by Lender. No costs or expenses are being incurred or are
contemplated except as set forth in the Development Budget.

4.18 Accounts. Schedule 4.18 sets forth a complete and accurate itemization of
all of Borrower’s time, demand, securities or similar Accounts that are in
existence as of the Closing Date.

4.19 Intentionally Omitted.

4.20 Special Assessments; Taxes. Except for Permitted Encumbrances, there are no
pending or, to the knowledge of Borrower proposed, special or other assessments
for public improvements or otherwise affecting the Mortgaged Property, nor, to
Borrower’s knowledge, are there any contemplated improvements to the Mortgaged
Property that may result in such special or other assessments. Borrower has
provided Lender with true, correct and complete copies of all bills and invoices
for Impositions which have been levied or assessed against or are outstanding
with respect to the Mortgaged Property. Borrower has provided Lender with a
true, correct and complete schedule of the assessment of the Mortgaged Property
in effect as of the Closing Date. Borrower has not received any notice that any
portion of the Mortgaged Property has been re-assessed or is currently the
subject of a reassessment. No portion of the Mortgaged

 

-62-



--------------------------------------------------------------------------------

Property is exempt from taxation or constitutes an “omitted” tax parcel. No
Impositions are currently delinquent or outstanding with respect to the
Mortgaged Property. No tax contests of any Impositions or assessments are
currently pending. The Land and Improvements constitute a separate tax lot or
lots, with a separate tax assessment or assessments, independent of any other
land or improvements not constituting a part of the Mortgaged Property and no
other land or improvements is assessed and taxed together with any portion of
the Mortgaged Property.

4.21 Leases. There are no Leases other than the Master Lease.

4.22 Representations Remade. The foregoing representations and warranties will
be true and shall be deemed remade as of the date of the Closing and as of the
date of each other advance of Loan proceeds pursuant to this Agreement. All
representations and warranties made in the other Loan Document or in any
certificate or other document delivered to Lender by or on behalf of Borrower
pursuant to the Loan Documents shall be deemed to have been relied upon by
Lender, notwithstanding any investigation made by or on behalf of Lender. All
such representations and warranties shall survive the making of the Loan and any
or all of the advances of the Loan and shall continue in full force and effect
until such time as the Loan has been paid in full.

4.23 Construction. Borrower represents and warrants that: (a) upon Completion of
Construction, the Mortgaged Property will contain enough permanent parking
spaces to satisfy all requirements imposed by applicable Legal Requirements with
respect to parking; and (b) no legal proceedings are pending or threatened with
respect to the zoning of the Mortgaged Property.

SECTION 5

AFFIRMATIVE COVENANTS

Borrower covenants and agrees that so long as this Agreement shall remain in
effect or the Note shall remain outstanding, Borrower shall perform and comply
with all covenants in this Section 5.

5.1 Financial Statements and Other Reports. Borrower will maintain a system of
accounting in accordance with sound business practices to permit preparation of
financial statements in conformity with GAAP and proper and accurate books,
records and Accounts reflecting all of the financial affairs of Borrower with
respect to all items of income and expense in connection with the operation of
the Mortgaged Property. Notwithstanding anything to the contrary set forth
below, to the extent Carveout Guarantor’s financials are made available on an
annual and quarterly basis on the U.S. Securities and Exchange Commission’s
EDGAR website (“EDGAR”), Borrower and Carveout Guarantor shall be deemed to have
satisfied their annual and quarterly reporting requirements set forth below.

(A) Financial Statements. Within one hundred twenty (120) days after the end of
each calendar year, Borrower shall provide to Lender true and complete annual
audited consolidated financial statements for (i) Borrower and Carveout
Guarantor and (ii) the operation of the Mortgaged Property prepared in
accordance with GAAP. Such financial statements shall (x) be audited by a
so-called “Big-4” accounting firm or another independent certified public
accounting firm reasonably satisfactory to Lender and (y) include a balance
sheet as of the end of

 

-63-



--------------------------------------------------------------------------------

such year, profit and loss statements for such year and a statement of cash flow
for such year. As soon as reasonably practicable (but in any event within sixty
(60) days) after the end of each calendar quarter (excluding the fourth
quarter), Borrower shall provide to Lender a true and complete quarterly cash
flow, balance sheet, and operating statement for Borrower and Carveout Guarantor
on a consolidated basis, which quarterly statements shall be in form and
substance acceptable to Lender. Such quarterly consolidated statements shall be
compared to the prior year’s quarter and year-to-date. Borrower shall also
provide (and cause Carveout Guarantor to provide), such other financial
information as Lender may, from time to time, reasonably request certified (if
requested by Lender) by the applicable chief financial officer (or similar
position). Borrower will deliver, concurrently with the annual and quarterly
statements, a certificate of its chief financial officer (or analogous position)
certifying that no Default or Event of Default has occurred.

(B) Intentionally Omitted.

(C) Intentionally Omitted.

(D) Intentionally Omitted.

(E) Notices, Events of Default and Litigation. Borrower shall promptly deliver,
or cause to be delivered, copies of all notices, demands, reports or requests
given to, or received by Borrower from, any Governmental Authorities or with
respect to any Indebtedness of Borrower, the Master Lease or any Material
Contracts, and shall notify Lender within two (2) Business Days after Borrower
receives notice or acquires knowledge of, any violation of Legal Requirements,
investigation, subpoena or audit by any Governmental Authority or default with
respect to the Borrower, Mortgaged Property or any Indebtedness, the Master
Lease or Material Contracts. Promptly upon Borrower obtaining knowledge of any
of the following events or conditions, Borrower shall deliver a certificate of
such Person’s chief financial officer or similar officer specifying the nature
and period of existence of such condition or event and what action Borrower has
taken, is taking and proposes to take with respect thereto: (1) any condition or
event that constitutes an Event of Default or Default; and/or (2) or any fact,
circumstance, event or condition which has, or would reasonably be expected to
have, a Material Adverse Effect. Promptly upon Borrower obtaining knowledge of
(1) the institution of any action, suit, proceeding, governmental investigation
or arbitration against or affecting Borrower or the Mortgaged Property, or any
other property of Borrower or any action, suit, proceeding, governmental
investigation or arbitration against or affecting Carveout Guarantor or Borrower
Representative which could reasonably result in a Material Adverse Effect or
(2) any material development in any action, suit, proceeding, governmental
investigation or arbitration at any time pending against or affecting Borrower
or the Mortgaged Property or any other property of Borrower, Borrower will give
notice thereof to Lender and provide such other information as may be available
to it to enable Lender and its counsel to evaluate such matters.

(F) ERISA. Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the term of the Loan, as Lender, in its
sole discretion, may request, that (A) Borrower is not and does not maintain an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title IV of ERISA, or a “governmental plan” within the meaning of Section 3(3)
of ERISA; (B) Borrower is not subject to state statutes regulating

 

-64-



--------------------------------------------------------------------------------

investments and fiduciary obligations with respect to governmental plans; and
(C) one or more of the following circumstances is true: (i) Borrower is a
wholly-owned subsidiary of Borrower Representative, which is a wholly-owned
subsidiary of Carveout Guarantor and the equity interests in Carveout Guarantor
are publicly offered securities, within the meaning of 29 C.F.R. §
2510.3-101(b)(2); (ii) less than twenty-five percent (25%) of each outstanding
class of equity interests in Borrower are held by “benefit plan investors”
within the meaning of 29 C.F.R. § 2510.3-101(f)(2); or (iii) Borrower qualifies
as an “operating company” or a “real estate operating company” within the
meaning of 29 C.F.R. § 2510.3-101(c) or (e).

(G) Intentionally Omitted.

(H) Property Reports and Leasing. As soon as available, and in any event within
sixty (60) days after the end of each calendar quarter, Borrower will deliver to
Lender (i) a licensing agreement summary summarizing basic leasing, subleasing
and other information pertaining to the operation of the Mortgaged Property
(prepared by the Manager, if applicable), which shall contain customer type,
square footage and annual revenue under such licenses and/or subleases and
(ii) any information reasonably requested by Lender.

(I) Estoppel Certificates. Within ten (10) Business Days following a request by
Lender, Borrower shall provide to Lender, a duly acknowledged written statement
confirming the amount of the outstanding Obligations, the terms of payment and
maturity date of the Note, the date to which interest has been paid, and
whether, to Borrower’s knowledge, any offsets or defenses exist against the
Obligations, and if any such offsets or defenses are alleged to exist, the
nature thereof shall be set forth in detail.

(J) Other. With reasonable promptness, Borrower will deliver such other
information and data with respect to Borrower as from time to time may be
reasonably requested by Lender. Borrower will, promptly after it obtains
knowledge of any change in the organizational documents or structure (the
“Organization”) of Borrower, Borrower’s Representative or Carveout Guarantor,
notify Lender of any such change and, upon request from Lender from time to time
(but no more frequently than once per calendar year), will, within five
(5) Business Days after such request is given to Borrower, provide Lender with
either a certificate certified by Borrower that there are no changes in the
Organization of Borrower, Borrower’s Representative or Carveout Guarantor except
as previously expressly disclosed in writing to Lender.

(K) Electronic Format. Borrower may provide to Lender a copy of any reports,
notices, statements or other deliveries required pursuant to this Section 5.1 in
an electronic format reasonably satisfactory to Lender.

5.2 Existence; Qualification. Borrower will at all times preserve and keep in
full force and effect its existence, and all rights and franchises material to
its business. Borrower will continue to be qualified in all jurisdictions in
which it is required to qualify.

5.3 Payment of Impositions and Lien Claims; Permitted Contests.

(A) Subject to Section 5.3(B), Borrower will pay, or cause payment of, (i) all
Imposition before in each instance any penalty or fine is incurred with respect
thereto, (ii) all

 

-65-



--------------------------------------------------------------------------------

claims (“Claims”) (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of the Mortgaged Property or Borrower, before in each instance any
penalty or fine is incurred with respect thereto, and (iii) all federal, state
and local income taxes, sales taxes, excise taxes and all other taxes and
assessments levied, imposed, confirmed or assessed against Borrower, its
business, income, liabilities or assets or the Mortgaged Property, before in
each instance any penalty or fine is incurred with respect thereto.

(B) With prior notice to Lender, Borrower shall have the right to pay
Impositions, in full, under “protest.” Notwithstanding Section 5.3(A), Borrower
shall not be required to pay, discharge or remove or cause payment, discharge or
removal of any Imposition or Claims pertaining to labor, services, materials and
supplies supplied to the Land and Improvements so long as Borrower contests
(each such contest, a “Permitted Contest”) in good faith such Imposition or
Claims or the validity, applicability or amount thereof by an appropriate legal
proceeding which operates to prevent the collection of such amounts and the sale
of the Mortgaged Property or any portion thereof so long as: (a) at least thirty
(30) days prior to the date on which such Imposition or Claims would otherwise
have become delinquent, Borrower shall have given Lender notice of its intent to
contest said Imposition, (b) at least thirty (30) days prior to the date on
which such Imposition would otherwise have become delinquent, Borrower shall
have deposited with Lender (or with a court of competent jurisdiction or other
appropriate Person approved by Lender) such additional amounts or other security
as are necessary to keep on deposit at all times, an amount equal to at least
one hundred twenty-five percent (125%) (or such higher amount as may be required
by applicable law) of the total of (x) the balance of such Imposition or Claims
then remaining unpaid, and (y) all interest, penalties, costs and charges
accrued or accumulated thereon, (c) no risk of sale, forfeiture or loss of any
interest in the Mortgaged Property or any part thereof arises, in Lender’s
reasonable judgment, during the pendency of such contest, (d) such contest does
not, in Lender’s reasonable discretion, have a Material Adverse Effect and
(e) in the case of Claims, the liens, if any, securing the Claims in question
have been defeased or bonded against in a manner satisfactory to Lender. Each
Permitted Contest shall be prosecuted, at Borrower’s sole cost and expense, with
reasonable diligence, and Borrower shall promptly pay, or cause payment of, the
amount of such Imposition or Claims as finally determined, together with all
interest and penalties payable in connection with such Permitted Contest.
Lender, in its sole discretion, may apply any amount or other security deposited
with Lender under this subsection or otherwise to the payment of any unpaid
Imposition or Claims to prevent the sale, loss or forfeiture of the Mortgaged
Property or any portion thereof. Lender shall not be liable for any failure to
so apply any amount or other security deposited. Any surplus retained by Lender
after payment of the Imposition or Claims for which a deposit was made shall be
repaid to Borrower unless an Event of Default exists, in which case the surplus
may be applied by Lender to the Obligations. Notwithstanding any provision of
this Section 5.3 to the contrary, Borrower shall promptly pay any Imposition or
Claims which it might otherwise be entitled to contest if, in reasonable
determination of Lender, the Mortgaged Property or any portion thereof is in
jeopardy or in danger of being forfeited or foreclosed. If Borrower refuses to
pay any such Imposition or Claims, Lender may (but shall not be obligated to)
make such payment and Borrower shall reimburse Lender on demand for all such
advances which advances will bear interest at the Default Rate.

 

-66-



--------------------------------------------------------------------------------

(C) Subject to Section 2.6, Borrower shall pay any and all taxes, charges,
filing, registration and recording fees, excises and levies imposed upon Lender
by reason of its interests in, or measured by amounts payable under, the Note,
this Agreement, the Mortgage or any other Loan Document (other than income,
franchise and doing business taxes), and shall pay all stamp taxes and other
taxes required to be paid on the Note or any of the other Loan Documents. If
Borrower fails to make such payment within five (5) Business Days after notice
thereof from Lender, Lender may (but shall not be obligated to) pay the amount
due, and Borrower shall reimburse Lender on demand for all such advances which
will bear interest at the Default Rate. If applicable law prohibits Borrower
from paying such taxes, charges, filing, registration and recording fees,
excises, levies, stamp taxes or other taxes, then Lender may declare Borrower’s
Obligations to be immediately due and payable, upon ninety (90) days’ prior
written notice.

5.4 Insurance, Requirements during and following Construction. Borrower shall at
all times provide, maintain and keep in force or cause to be provided,
maintained and kept in force, at no expense to Lender, the following policies of
insurance with respect to the Mortgaged Property and Borrower, as applicable:

(A) During Construction.

(i) Borrower’s Requirements:

(a) Builder’s Risk. From the closing of the Loan until replaced by permanent
property insurance, “All Risk” form of Builder’s Risk Insurance, including
collapse, in an amount no less than 100% of the replacement value of the Project
(exclusive of land value). Such policy shall be written on a Completed Value
Form (non-reporting) or its equivalent and shall not contain a limitation on
permission to occupy. The policy shall include coverage for Flood and Earthquake
(including subsidence and sink hole) with sub-limits no less than 25% of the
replacement cost, but each not less than $5,000,000 per occurrence and in the
annual aggregate, provided, however, such coverage shall not be required if such
coverage cannot be obtained by Borrower or for Borrower at commercially
reasonable rates or is not customarily carried by institutional owners or
tenants of facilities similar to the Mortgaged Property. If the building is
located in a high hazard Earthquake zone, Borrower shall maintain Earthquake
limits equal to 100% of the replacement cost with a deductible not greater than
5% of replacement costs. If the building is located in a Special Flood Hazard
Zone, as defined by the National Flood Insurance Program (NFIP) flood insurance
should be purchased in maximum available limits from the NFIP with excess limits
as required by Lender. Such insurance policy shall also include coverage for:

(1) Loss suffered with respect to Borrower’s materials, equipment, machinery,
and supplies whether on-site, in transit, or stored off site, with a limit of no
less than 100% replacement cost and subject to a minimum limit of $1,000,000
provided that Borrower shall obtain or cause to be obtained additional insurance
whenever the value of materials in transit or in storage exceed those limits;

(2) Such policy shall include coverage for existing structures, sidewalks,
retaining walls, scaffolding, temporary structures, or underground works;

 

-67-



--------------------------------------------------------------------------------

(3) Up to $10,000,000 of the Soft Costs contained in the Development Budget, and
including coverage for all types (including but not limited to interest expense;
fees; and plans, specifications, blueprints and models, in connection with any
restoration following an insured loss);

(4) Loss or delay in start up or completion of the Project for a period of at
least 6 months on an actual loss sustained basis. Lender reserves the right to
require an endorsement providing for an extended period of indemnity.

(b) Comprehensive Broad Form Boiler and Machinery Insurance, covering all
mechanical and electrical apparatus and pressure vessels. Such insurance shall
provide coverage against loss or damage from an accident to and/or caused by
boilers and machinery, including but not limited to: heating apparatus, pressure
vessels, pressure pipes, electrical or air conditioning equipment on a blanket
comprehensive coverage form, in such amount as Lender shall reasonably approve
but no less than $10,000,000. All exclusions for testing (hot and cold) shall be
removed.

(c) Commercial General Liability and Umbrella Liability coverage, including but
not limited to, coverage for Personal Injury, Bodily Injury, Death, Property
Damage, Fire Damage Legal Liability, with limits of not less than $1,000,000 per
occurrence and $2,000,000 in the annual aggregate. The policies described in
this paragraph shall cover, without limitation: elevators, escalators,
independent contractors, contractual liability and Products and Completed
Operations Liability coverage. The completed operations coverage should be
maintained for the applicable State Statute of Limitations. Borrower shall add
Lender, its directors, officers, employees and agents as additional insured.

(d) Worker’s Compensation. If applicable, worker’s compensation insurance
covering Borrower and its employees at the site to the extent required, and in
the amounts required by applicable Laws.

(e) Employers Liability. If applicable in the amount of $1,000,000 per accident,
$1,000,000 per illness, per employee and $1,000,000 per illness, in the
aggregate.

(ii) Contractor’s Requirements – Borrower shall require Contractors of record to
provide the following requirements:

(a) Commercial General Liability coverage, including, without limitation,
products and completed operations and contractual liability, with minimum limits
of $1,000,000 per occurrence and $2,000,000 general aggregate per project and
$2,000,000 products / completed operations aggregate per project. The policy
shall name Borrower and Lender as additional insured for premises operations and
completed operations. The completed operations coverage should be maintained for
the applicable State Statute of Limitations. The liability coverage should not
be endorsed with the following exclusions:

Damage to work performed by sub-contractors on your behalf;

(1) Explosion, collapse, and underground property damage;

 

-68-



--------------------------------------------------------------------------------

(2) Contractual liability limitation endorsement;

(3) Products / Completed Operations hazard; and

(4) Residential construction.

(b) Commercial Auto Liability, covering all owned hired and non-owned vehicles
with minimum limits of $1,000,000 per occurrence.

(c) Contractor’s Pollution Liability, if the contract requires removal or
disposal of hazardous waste, underground tanks, or asbestos.

(d) Umbrella Liability, with minimum limits of $25,000,000 per occurrence with a
per project aggregate of $25,000,000. Umbrella liability should not be more
restrictive than the General Liability.

(e) Sub-contractors. Contractor shall also ensure that all subcontractors
maintain similar coverage with limits appropriate to the hazard associated with
their respective work on the site. All parties engaged in work on the Project
shall maintain statutory Workers Compensation, Employer’s Liability with limits
of at least $1,000,000 and any legally mandated Disability insurance in force
for all employees on the job.

(f) Professional Liability. Borrower shall require the Architect, engineers
(including Structural and MEP contractors) and all other design professionals
retained by the Borrower to purchase and maintain continuous professional
liability coverage in the amount of $1,000,000 per claim / and $1,000,000 annual
aggregate. This policy may be on a “claims made” basis and should be retroactive
back to the first date that professional services were provided to the Project.
Evidence of this insurance shall be provided to Borrower in form of insurance
certificate for a period of 3 years after Substantial Completion of the Project.
Professional contractor’s shall also provide evidence of general liability
coverage with limits of $1,000,000 per occurrence and statutory workers
compensation coverage.

(g) Intentionally Omitted.

(h) OCIP or CCIP. Borrower may provide the Commercial General and Umbrella
Liability and Workers Compensation and Employers Liability required to be
carried pursuant to the liability requirements stated above, through the
purchase of a Wrap-up or Owner Controlled Insurance Program. This program shall
provide coverage for all parties engaged in construction operations at the
Project with limits approved by Lender.

(B) Post Construction. After the earlier of: (i) Substantial Completion of the
Project, or (ii) cancellation or expiration of the Builder’s Risk Policy,
Borrower shall provide the following coverages:

(i) Property Insurance. Property insurance on an “all risk” and “special perils”
basis (special form causes of loss) for one hundred percent (100%) of the
replacement value of the Mortgaged Property, exclusive of land value (excluding
any portions of the Project covered by any tenant’s, licensee’s or sublessee’s
insurance as

 

-69-



--------------------------------------------------------------------------------

may be required under the Master Lease or other document) with customary
deductibles as approved by Lender. The policy should contain the following
endorsements: (1) Replacement Cost (without any deduction made for
depreciation), (2) Agreed Amount (waiving co insurance penalties), (3) a
standard mortgagee clause acceptable to Lender, and (4) law or ordinance
insurance including cost of demolition and increased cost of construction with a
sub-limit of not less than $5,000,000, provided, however, such coverage shall
not be required if such coverage cannot be obtained by Borrower or for Borrower
at commercially reasonable rates or is not customarily carried by institutional
owners or tenants of facilities similar to the Mortgaged Property. The policy
shall include coverage for Flood and Earthquake with sub-limits no less than 25%
of the replacement cost, but each not less than $5,000,000 per occurrence and in
the annual aggregate, provided, however, such Earthquake coverage shall not be
required if such coverage cannot be obtained by Borrower or for Borrower at
commercially reasonable rates or is not customarily carried by institutional
owners or tenants of facilities similar to the Mortgaged Property. If the
building is located in a high hazard Earthquake zone, Borrower shall maintain
Earthquake limits equal to the Probable Maximum Loss (PML) as established by a
licensed engineer with a deductible not greater than 5% of replacement costs,
provided, however, such coverage shall not be required if such coverage cannot
be obtained by Borrower or for Borrower at commercially reasonable rates or is
not customarily carried by institutional owners or tenants of facilities similar
to the Mortgaged Property. If the building is located in a Special Flood Hazard
Zone, as defined by the National Flood Insurance Program (NFIP), flood insurance
should be purchased in maximum available limits from the NFIP with excess limits
as required by Lender, provided, however, such coverage shall not be required if
such coverage cannot be obtained by Borrower or for Borrower at commercially
reasonable rates or is not customarily carried by institutional owners or
tenants of facilities similar to the Mortgaged Property. Lender shall be named
as sole Loss Payee and Mortgagee for the Project.

(ii) Comprehensive Broad Form Boiler and Machinery Insurance, in the minimum
amount of $10,000,000 covering all mechanical and electrical equipment against
physical damage and covering, without limitation, all tenant improvements and
betterments that Borrower is required to insure pursuant to any lease on a
replacement cost basis. Such insurance shall provide coverage against loss or
damage from an accident to and/or caused by boilers and machinery, including but
not limited to: heating apparatus, pressure vessels, pressure pipes, and
electrical or air conditioning equipment on a blanket comprehensive coverage
form, in such amount Lender shall reasonably approve.

(iii) Business Interruption Insurance against rent loss, extra expense or
business interruption, in amounts satisfactory to Lender, but not less than
twelve (12) months gross rent or gross income from the Mortgaged Property based
on annualized income, including stabilized management fees and applicable
reserve deposits plus debt service. The perils covered by this policy shall be
the same as those accepted on the Mortgaged Property including, if applicable,
flood and earth movement.

 

-70-



--------------------------------------------------------------------------------

(iv) Terrorism. No policies required to be maintained by Borrower shall contain
any exclusion for terrorism, terrorist activities or similar activities,
provided, however, such coverage for terrorism, terrorist acts or similar
activities, shall not be required if such coverage cannot be obtained by
Borrower or for Borrower at commercially reasonable rates or is not customarily
carried by institutional owners or tenants of facilities similar to the
Mortgaged Property.

(v) Commercial General Liability. Commercial General Liability Insurance,
including, but not limited to, Owned (if any), Hired and Non Owned Auto
Liability, and Umbrella Liability coverage for Personal Injury, Bodily Injury,
Death, Accident and Property Damage providing in combination no less than
$10,000,000 per occurrence and in the annual aggregate.

(vi) Worker’s Compensation. If applicable, worker’s compensation insurance
covering Borrower and its employees at the site to the extent required, and in
the amounts required by applicable Laws.

(vii) Employers Liability. If applicable in the amount of $1,000,000 per
accident; $1,000,000 per illness, per employee; and $1,000,000 per illness, in
the aggregate.

(viii) Storage Tank Pollution Liability Insurance. In connection with any
storage tanks located on the Mortgaged Property and any additional fuel storage
tanks installed on the Mortgaged Property as approved in writing by Lender,
Borrower shall, at all times during the term of the Loan, if required by Lender,
obtain and keep in force or reimburse Lender for the cost of Storage Tank
Pollution Liability Insurance in the amount of $1,000,000 per claim and
$1,000,000 in the aggregate for the storage tanks existing at the Mortgaged
Property as of the date hereof. For each new additional storage tank installed,
other than the four storage tanks scheduled to be located on the Mortgaged
Property, Borrower shall increase the aggregate limit by $500,000.

(ix) Other. Such other insurance coverages as may be reasonably requested by
Lender.

(C) General Requirements of Insurance Policies.

(i) All insurance policies shall be issued by an insurer or insurers with an
A.M. Best rating of A: IX or better or a Standard and Poor’s rating of “A+,” or
equivalent rating from another agency acceptable to Lender and be authorized in
the state where the Project is located.

(ii) The Builder’s Risk insurance policies and the All Risk policies shall name
Borrower as the insured and shall also name Lender as Additional Insured, Loss
Payee and Mortgagee, under a non-contributing standard mortgagee clause.

(iii) The Commercial General Liability, Auto Liability and Employer’s Liability
and Contractors Liability shall name Lender, its subsidiaries, successors,
assigns, directors, officers, and employees as Additional Insured.

 

-71-



--------------------------------------------------------------------------------

(iv) Intentionally Omitted.

(v) The amount of any deductible under any insurance policy must be reasonably
acceptable to Lender.

(vi) Borrower shall pay the premiums for the insurance policies as the same
become due and payable. Borrower shall deliver copies of the insurance policies
required to be maintained or certificate of such insurance in form and substance
or other evidence of insurance acceptable to Lender evidencing the insurance
required hereunder on the closing date, together with confirmation that premiums
have been paid. Prior to the renewal date Borrower shall deliver to Lender a
certificate of insurance evidencing renewal of coverage as required herein.
Within thirty (30) days after such renewal, Borrower shall deliver to Lender
evidence of payment of premium satisfactory to Lender. Not later than ninety
(90) days after the renewal of each of the insurance policies, Borrower shall
deliver to Lender a copy or certificate of insurance (as required pursuant to
this Section 5.4) of a renewal policy or policies

(vii) Each insurance policy shall contain a provision whereby the insurer agrees
that so long as the Loan is outstanding, such policy shall not be canceled or
fail to be renewed (except in such cases where a replacement policy has been
obtained), lapsed or materially changed without in each case, at least thirty
(30) days prior written notice to Lender, except ten (10) days for non-payment
of premium.

(viii) In the event any insurance policy (except for general and other liability
and Workers Compensation insurance) shall contain breach of warranty provisions,
such policy shall provide that with respect to the interest of Lender, such
insurance policy shall not be invalidated by and shall insure Lender regardless
of; (A) any act, failure to act or negligence of or violation of warranties,
declarations or conditions contained in such policy by any named insured;
(B) the occupancy or use of the property for purposes more hazardous than
permitted by the terms thereof; or (C) any foreclosure or other action or
proceeding taken by Lender pursuant to any provision of this Agreement.

(ix) Any insurance maintained pursuant to this Agreement may be evidenced by
blanket insurance policies covering the premises and other properties or assets
of Borrower or its affiliates; provided that any such policy shall in all other
respects comply with the requirements of this Section 5.4. Lender, in its
reasonable discretion, shall determine whether such blanket policies contain
sufficient limits of insurance.

(x) Any insurance carried by Lender shall be for its sole benefit and shall not
inure to the benefit of Borrower and insurance required from Borrower shall be
primary to any available, if any, to Lender.

(xi) All required policies, other than professional liability, shall provide
that insurers have waived rights of subrogation against Lender. The required
insurance shall be primary without right of contribution from any insurance,
which may be carried by Lender.

 

-72-



--------------------------------------------------------------------------------

(xii) The required limits listed above are minimum limits established by Lender
and nothing contained herein shall be construed to mean the required limits are
adequate or appropriate to protect Borrower from greater loss.

5.5 Tax Reserve and Insurance Reserve. At any time after the occurrence and
during the continuance of an Event of Default, Lender may require the
implementation of the following in its sole and absolute discretion: Borrower
shall deposit (or cause to be deposited) with Lender (or such agent of Lender as
Lender may designate in writing to Borrower from time to time), monthly, on each
Payment Date, 1/12th of (i) the annual charges (as estimated by Lender) for all
Impositions relating to the Mortgaged Property as a reserve (“Tax Reserve”) for
the payment of Impositions and (ii) the annual insurance premiums with respect
to the insurance required pursuant to Section 5.4 as a reserve (“Insurance
Reserve”) for the payment of such insurance premiums. Borrower shall, after the
occurrence and during the continuance of an Event of Default, also deposit (to
be held as part of the applicable Reserve) with Lender, simultaneously with such
monthly deposits to the extent required by the immediately preceding sentence, a
sum of money which, together with such monthly deposits, will be sufficient to
make the payment of each such charge or premium at least thirty (30) days prior
to the date finally delinquent. Should such charges or premiums not be
ascertainable at the time any deposit is required to be made, the deposit shall
be made on the basis of Lender’s estimate. When the charges or premiums are
fixed for the then current year or period, Borrower shall deposit with Lender
any deficiency within fifteen (15) days following Lender’s demand. Should an
Event of Default occur, the funds maintained in such Reserves may be applied in
payment of the charges for which such funds shall have been deposited or to the
payment of the Obligations or any other charges affecting the Mortgaged Property
as Lender in its sole and absolute discretion may determine, but no such
application shall be deemed to have been made by operation of law or otherwise
until actually made by Lender as herein provided. Borrower shall provide Lender
with bills and all other documents necessary for the payment of the foregoing
charges at least ten (10) days prior to the date on which each payment thereof
shall first become delinquent. So long as (i) no Event of Default exists,
(ii) Borrower has provided Lender with the foregoing bills and other documents
in a timely manner, and (iii) sufficient funds are held in the applicable
Reserve by Lender for the payment of the Impositions and insurance premiums
relating to the Mortgaged Property, as applicable, Lender shall pay said items
or allow such funds to be used to pay said items. All refunds of Impositions and
insurance premiums shall be deposited into the applicable Reserve.

5.6 Maintenance of Mortgaged Property. Borrower will maintain or cause the
Mortgaged Property to be maintained in compliance with all Legal Requirements
and in good repair, working order and condition and will make or cause to be
made all appropriate repairs, renewals and replacements thereof. Without regard
as to whether Proceeds are made available to Borrower for such purposes,
Borrower will promptly restore and repair all loss or damage occasioned by
(i) any casualty which has occurred to at least the condition existing prior to
any such casualty or (ii) any condemnation to an economically and structurally
integrated unit. Borrower will prevent any act or thing which might materially
impair the value or usefulness of the Mortgaged Property. Borrower will not
commit or permit any waste of the Mortgaged Property or any part thereof.

 

-73-



--------------------------------------------------------------------------------

5.7 Inspection; Lender Meeting. Borrower shall, upon request from Lender (such
request not to be made more frequently than four (4) times per calendar year
unless an Event of Default shall have occurred and is continuing), permit (and
cause to be permitted) Lender’s designated representatives to (a) visit,
examine, audit, photograph the exterior of and inspect the Mortgaged Property,
(b) examine, audit, inspect, copy, duplicate and abstract Borrower’s financial,
accounting and other books and records, and (c) discuss Borrower’s and the
Mortgaged Property’s affairs, finances and business with Borrower’s officers,
senior management, representatives, independent public accountants and agents
(including the Manager). Borrower shall cause its books and records to be
maintained at Borrower’s principal offices located at the Mortgaged Property or
at any other reasonable location which Lender is notified. Borrower will not
change its principal offices or the location where its books and records are
kept without giving at least thirty (30) days’ advance notice to Lender.
Borrower shall pay Lender’s costs and expenses incurred in connection with such
audit if an Event of Default has occurred or if any audit reveals any material
discrepancy, in Lender’s reasonable judgment, in the financial information
provided by Borrower. All audits, inspections and reports shall be made for the
sole benefit of Lender. Neither Lender nor Lender’s auditors, inspectors,
representatives, agents or contractors assumes any responsibility or liability
(except to Lender) by reason of such audits, inspections or reports. Borrower
will not rely upon any of such audits, inspections or reports. The performance
of such audits, inspections and reports will not constitute a waiver of any of
the provisions of the Loans Documents. Neither Lender nor any other of Lender’s
inspectors, representatives, agents or contractors, shall be responsible for any
matters related to design or construction of any Construction. Borrower shall
cooperate, from time to time, with Lender and use reasonable efforts to assist
Lender in obtaining an appraisal of the Mortgaged Property. Such cooperation and
assistance from Borrower shall include reasonable access to the Mortgaged
Property and books and records pertaining to the Mortgaged Property for Lender
and its appraiser. The appraiser performing any such appraisal shall be engaged
by Lender. Borrower shall not be responsible for the expenses of any such
appraisal provided, however, Borrower shall pay the fees of such appraiser in
connection with one appraisal of the Mortgaged Property during the term of the
Loan and any such appraisal when conducted following the occurrence of an Event
of Default. Borrower shall cooperate with Lender with respect to any proceedings
before any Governmental Authority which may in any way affect the rights of
Lender under any of the Loan Documents and, in connection therewith, not
prohibit Lender, at its election, from participating in any such proceedings.

5.8 Environmental Compliance. Borrower shall: (a) comply (or use commercially
reasonable efforts to cause compliance) at all times with all applicable
Environmental Laws with respect to the Mortgaged Property in all material
respects, and (b) promptly take, or cause to be taken, any and all necessary
remedial actions upon obtaining knowledge of the presence, storage, use,
disposal, transportation, release or discharge of any Hazardous Materials on,
under or about the Mortgaged Property in any manner which could reasonably be
expected to have a Material Adverse Effect or is in violation of any
Environmental Laws. Borrower shall cause all remedial action with respect to
Hazardous Material on, under or about the Mortgaged Property, to comply with all
applicable Environmental Laws and the applicable policies, orders and directives
of all Governmental Authorities. If Lender at any time has a reasonable basis to
believe that there may be a violation of any Environmental Law by, or any
liability arising thereunder of, Borrower or relating to the Mortgaged Property,
Borrower shall, upon request from Lender, provide Lender with such reports,
certificates, engineering studies and other written material or data as Lender

 

-74-



--------------------------------------------------------------------------------

may reasonably require so as to satisfy Lender that Borrower and the Mortgaged
Property are in compliance with all applicable Environmental Laws. Borrower
shall permit Lender, its authorized representatives, consultants or other
Persons retained by Lender, upon five (5) Business Days prior written notice to
Borrower so that Borrower will have an opportunity to send a representative to
accompany Lender, unless in the case of emergency to comply with Environmental
Laws, to enter upon, examine, test and inspect the Mortgaged Property with
regard to compliance with Environmental Laws, the presence of Hazardous
Materials and the environmental condition of the Mortgaged Property and
properties adjacent to the Land, provided, however, such inspection is not to be
made more frequently than once per calendar year unless an Event of Default
shall have occurred and is continuing. Such entry, examination, testing and
inspecting and reporting shall be at the expense of Borrower if (x) an Event of
Default has occurred and is continuing or (y) Lender has reasonably determined
that there may be a violation of Environmental Law or any liability arising
under Environmental Law, which expense shall be paid by Borrower to Lender
within fifteen (15) days after written demand.

5.9 Environmental Disclosure. Borrower shall immediately upon becoming aware
thereof advise Lender in writing and in reasonable detail of: (1) any release,
disposal or discharge of any Hazardous Material at the Mortgaged Property
required to be reported to any Governmental Authority under applicable
Environmental Laws; (2) any and all written communications sent or received by
Borrower or its agents with respect to any Environmental Claims or any release,
disposal, existence or discharge of Hazardous Material required to be reported
to any Governmental Authority; (3) any remedial action taken by Borrower or any
other Person in response to any Hazardous Material on, under or about the
Mortgaged Property, the existence of which could reasonably be expected to
result in an Environmental Claim; (4) the discovery by Borrower or its agents of
any occurrence or condition on any real property adjoining or in the vicinity of
the Mortgaged Property that could reasonably be expected to cause such real
property or any part thereof to be classified as “border-zone property” or to be
otherwise subject to any restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws; and (5) any request
for information from any Governmental Authority that indicates such Governmental
Authority is investigating whether Borrower may be potentially responsible for a
release, disposal or discharge of Hazardous Materials from any of the Mortgaged
Property. Borrower shall promptly notify Lender of any proposed action to be
taken by Borrower to commence any operations that could reasonably be expected
to subject Borrower to additional laws, rules or regulations, including laws,
rules and regulations requiring additional or amended environmental permits or
licenses. Borrower shall, at its own expense, provide copies of such documents
or information as Lender may reasonably request in relation to any matters
disclosed pursuant to this Section 5.9.

5.10 Compliance with Laws, Employee Benefit Plans and Contractual Obligations.
Borrower will promptly and faithfully (A) comply and cause the Mortgaged
Property to comply, in all material respects, with the requirements of all Legal
Requirements including the Prescribed Laws, and the orders and requirements of
any Governmental Authority in all jurisdictions in which it is now doing
business or may hereafter be doing business and of every board of fire
underwriters or similar body exercising similar functions, (B) maintain all
licenses, certificates of occupancy, permits and Proprietary Rights now held or
hereafter acquired by it or with respect to which a Material Adverse Effect will
result if same are not existing and held by Borrower and (C) perform, observe,
comply and fulfill all of its obligations, covenants and conditions

 

-75-



--------------------------------------------------------------------------------

contained in the Loan Documents, the Master Lease and the Material Contracts.
Borrower shall: (i) promptly notify Lender of any claim made against Borrower
that Borrower is in default under any Material Contract or that any other party
is in default under any Material Contract; (ii) not terminate, or permit
termination of, any Material Contract, and (iii) not enter into, amend or modify
any Material Contract without first obtaining the prior written approval (not to
be unreasonably withheld, conditioned or delayed (other than with respect to the
Master Lease which shall be subject to Lender’s sole and absolute discretion))
of Lender except to the extent otherwise permitted in this Agreement. Except for
the plans described in Schedule 4.10, Borrower is not a party to, and will not
establish, any Employee Benefit Plan. Except for the plans described in Schedule
4.10, Borrower will not commence making contributions to (or obligate itself to
make contributions to) any Employee Benefit Plan.

5.11 Further Assurances. Borrower shall, from time to time, at its sole cost and
expense, execute and/or deliver, or cause execution and/or delivery of, such
documents, agreements and reports, and perform such acts as Lender at any time
may reasonably request to carry out the purposes and otherwise implement the
terms and provisions provided for in the Loan Documents. Borrower shall execute
any documents and take any other actions necessary to provide Lender with a
first priority, perfected security interest in the Reserves and the other
Collateral. Borrower shall, at Borrower’s sole cost and expense: (i) upon
Lender’s request therefore given from time to time (but not more frequently than
once every three years unless an Event of Default then exists) pay for
(a) current reports of UCC, federal tax lien, state tax lien, judgment and
pending litigation searches with respect to Borrower and Borrower
Representative, (b) current good standing and existence certificates with
respect to Borrower and Borrower Representative and (c) current searches of
title to the Mortgaged Property, each such search to be conducted by search
firms reasonably designated by Lender in each of the locations reasonably
designated by Lender; (ii) furnish to Lender all instruments, documents,
boundary surveys, footing or foundation surveys, certificates, plans and
specifications, appraisals, title and other insurance reports and agreements,
and each and every other document, certificate, agreement and instrument
required to be furnished pursuant to the terms of the Loan Documents; and
(iii) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary, to evidence,
preserve and/or protect the Loan Account Collateral and the other Collateral at
any time securing or intended to secure the Obligations, as Lender may require
in Lender’s reasonable discretion. Borrower shall promptly execute, acknowledge,
deliver, file or do, at its sole cost and expense, all acts, assignments,
notices, agreements or other instruments as Lender may reasonably require in
order to effectuate, assure, convey, secure, assign, transfer and convey unto
Lender any of the rights granted by this Agreement and to more fully perfect and
protect any assignment, pledge, lien and security interest confirmed or
purported to be created under the Loan Documents or to enable Lender to exercise
and enforce its rights and remedies hereunder, in respect of the Collateral.

5.12 Intentionally Omitted.

5.13 Intentionally Omitted.

5.14 Intentionally Omitted.

5.15 Intentionally Omitted.

 

-76-



--------------------------------------------------------------------------------

5.16 Intentionally Omitted.

5.17 Intentionally Omitted.

5.18 Management. Borrower shall provide competent, responsible management for
the Mortgaged Property. All management agreements (if any) must contain
subordination and termination provisions and must be otherwise satisfactory to
Lender. Borrower shall cause management subordination agreements in form and
substance satisfactory to Lender to be executed by any Affiliate manager under
any management agreement.

5.19 Construction Matters. Without limitation of Lender’s rights and Borrower’s
Obligations set forth elsewhere in the Loan Documents, Borrower shall:
(1) subject to Force Majeure delays, cause any Restoration and all other
Construction to proceed with reasonable diligence and continuously, with
sufficient workers employed and sufficient materials supplied for that purpose
so that the applicable Construction is substantially completed by the applicable
Required Completion Date, or, if no Required Completion Date is applicable, as
promptly as reasonably practicable or, in the case of Restoration, the
Restoration is Substantially Completed prior to the Required Restoration Date;
(2) cause all Construction to be performed in accordance with the applicable
Plans and Specifications or plans and specifications for the work in question,
in substantial conformity with the Legal Requirements, the requirements of all
insurers and fire underwriters, and with the requirements set forth herein and
in the other Loan Documents, in compliance with the Master Lease and Material
Contracts and in a good, safe and workmanlike manner; (3) cause all materials
acquired or furnished in connection with the Construction and Restoration to be
new and stored under adequate safeguards to minimize the possibility of loss,
theft, damage or commingling with other materials or projects; (4) utilize, or
permit utilization of, only contractors approved by Lender (such approval not to
be unreasonably withheld, conditioned or delayed); (5) not permit any material
revision of the Plans and Specifications without the consent of Lender (not to
be unreasonably withheld, conditioned or delayed); and (6) from time to time
upon the reasonable request of Lender deliver to Lender such certificates and
other documentation confirming the matters set forth in the preceding clauses
(1) through (5). Promptly upon the giving or receipt of such notice, Borrower
shall forward to Lender copies of all material written notices given or received
by, or on behalf of, Borrower with respect to the Construction to or from:
(x) Contractor or any subcontractor or material supplier, or any of the design
professionals (including notices relating to any nonconforming construction, any
refusal or inability to pay or perform pursuant to the terms of any contract or
other agreement or any delay, default or change order) or (y) any claim of
default, or relating to any work stoppage, notice of violation or cease and
desist order, stop order, construction liens, strike, claim, litigation, damage,
loss or any other materially adverse condition, circumstance or event. Borrower
shall pay and discharge or cause to be paid and discharged in accordance with
the requirements of the applicable agreements payments due for labor, materials
and supplies unless the same shall be contested by Borrower in accordance with
Section 5.3(B). Borrower shall make available for inspection at all times by
Lender and its representatives copies of all contracts for Construction and all
Architect’s Agreements, to the extent available to or reasonably obtained by
Borrower, entered into by Contractor and design professionals relating to the
Construction. Within ninety (90) days after Substantial Completion of applicable
Construction activities, Borrower shall (i) complete, or cause to be completed,
all Punch-List Items, (ii) deliver to Lender two (2) copies of the as-built
Plans and Specifications and such other as-built surveys and plans

 

-77-



--------------------------------------------------------------------------------

and specifications as Lender may reasonably require and (iii) obtain all final
permits and approvals required for the normal use and occupancy of the
Improvements in question (including a permanent certificate of occupancy if
required for occupancy under applicable laws or its equivalent for the
Improvements in question) provided, however, to the extent that the Master Lease
or Legal Requirements require satisfaction of items (i), (ii) or (iii) prior to
the expiration of such sixty (60) day period, such items must be satisfied
within the earlier time frame.

5.20 Rate Cap/Swap. To the extent applicable, the term of the Rate Cap/Swap
Agreement shall terminate no earlier than the Initial Maturity Date. The Rate
Cap/Swap Agreement shall be pledged to Lender pursuant to the Rate Cap/Swap
Pledge Agreement. The Rate Cap/Swap Agreement shall direct payment from the Rate
Cap/Swap Counterparty directly to the Lender upon the occurrence and during the
continuance of an Event of Default. If requested by Lender, Borrower shall, at
its sole cost and expense, cause the Rate Cap/Swap Agreement to be accompanied
by an opinion of Rate Cap/Swap Counterparty’s counsel, in form and substance
reasonably satisfactory to Lender. The notional amount of the Rate Cap/Swap
Agreement shall be at least 70% of the outstanding principal balance of the
Loan. If the Maturity Date is extended pursuant to the condition set forth
herein, Borrower shall not be required to obtain a Rate Cap/Swap Agreement for
such extension period.

5.21 Intentionally Omitted.

5.22 Name. Borrower will conduct its businesses only under the name: “CHI 3,
LLC.”

5.23 Intentionally Omitted.

5.24 Intentionally Omitted.

5.25 Intentionally Omitted.

5.26 Protection of Collateral; Assessments; Reimbursement. All Insurance
Premiums and all expenses of protecting, storing, warehousing, insuring,
handling, maintaining and shipping the Collateral, any and all Impositions on
any of the Collateral or in respect of the sale or other disposal thereof shall
be borne and paid by Borrower or Borrower shall cause any manager retained by it
to pay the same. Borrower shall promptly pay, as the same become due and
payable, its share of all Insurance Premiums, expenses and Impositions. Except
as otherwise permitted in this Agreement, if Borrower shall fail to pay, or
cause to be paid, any such Insurance Premiums, expenses and/or Impositions,
Lender may, at Borrower’s expense, pay the same. If, by reason of any suit or
proceeding of any kind, nature or description against Borrower, or by Borrower,
or by reason of any other material facts or circumstances, which in Lender’s
reasonable discretion makes it advisable for Lender to seek counsel for the
protection and preservation of the Collateral, or to defend its own interest,
such expenses and reasonable counsel fees actually incurred shall be allowed to
Lender and borne and paid by Borrower.

5.27 Lender’s Verification of Subcontracts. From time to time during the period
of Construction of the Project, Lender may forward to all contractors,
subcontractors, material suppliers, Architects, engineers and other parties
listed on the sworn statement, a contract verification to ascertain the
correctness of the amount of the contract for each contractor, subcontractor,
material supplier, Architect, engineer and any other party as contained on the

 

-78-



--------------------------------------------------------------------------------

statement. In the event of any discrepancy between the amounts as shown by the
executed copies of the contracts, the sworn statement, and the verification of
contract forms, Lender shall have the right to require that such discrepancies
be resolved to its reasonable satisfaction.

5.28 Lender Responsibility. Lender shall not be (a) obligated or responsible
for, the payment of any of the amounts or sums referred to in this Section 5, or
(b) liable or responsible in any way for the safekeeping of any of the
Collateral or for any loss or damage thereto.

5.29 Intentionally Omitted.

SECTION 6

ACCOUNTS/CASH MANAGEMENT

6.1 Establishment of Accounts and Cash Management Procedures. Upon the
occurrence and during the continuance of an Event of Default, Lender in its sole
and absolute discretion, may require that all income received by Borrower be
deposited into a collection account established by Borrower but controlled by
Lender, which funds will then be disbursed by Lender and applied towards the
payment of taxes, insurance, debt service, capital improvements and operating
expenses in accordance with the terms of this Agreement in such order as Lender
may determine in its sole and absolute discretion. In such event, Lender may
require Borrower to deposit all security deposits received into an account
controlled by Lender

6.2 Intentionally Omitted.

6.3 Intentionally Omitted.

6.4 Rate Cap/Swap Agreement Payments. To the extent applicable, upon the
occurrence, and during the continuance of an Event of Default, Borrower shall
cause all amounts payable by the Rate Cap/Swap Counterparty under the Rate
Cap/Swap Agreement to be to be paid directly to Lender during the term of the
Loan.

6.5 Intentionally Omitted.

6.6 Intentionally Omitted.

6.7 Accounts. Borrower shall not, without the prior written consent of Lender,
change the account location of any Loan Account and, as a condition precedent to
any such change, the bank to which Borrower proposes to relocate such Loan
Account shall have executed an appropriate acknowledgment letter, in accordance
with the provisions set forth above. With respect to the Loan Account
Collateral, Lender shall not be liable for any acts, omissions, errors in
judgment or mistakes of fact or law, except for those arising as a result of
Lender’s gross negligence or willful misconduct in the investment of such Loan
Account Collateral. Funds in the Borrower Account shall not be disbursed in
violation of any provision of this Agreement.

6.8 Intentionally Omitted.

6.9 Creation of Security Interest in Accounts. Borrower hereby pledges,
transfers and assigns to Lender, and grants to Lender, as additional security
for the Obligations, a continuing

 

-79-



--------------------------------------------------------------------------------

perfected first priority security interest in and to, and a first lien upon,
effective upon the establishment of one or more Loan Accounts: (i) the Loan
Accounts and all amounts which may from time to time be on deposit in each of
the Loan Accounts; (ii) all of Borrower’s right, title and interest in and to
all cash, property or rights transferred to or deposited in each of the Loan
Accounts from time to time; (iii) all certificates and instruments, if any, from
time to time representing or evidencing any such Loan Account or any amount on
deposit in any thereof, or any value received as a consequence of possession
thereof, including all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for, any or all of the Loan Accounts; (iv) all monies, chattel
paper, checks, notes, bills of exchange, negotiable instruments, documents of
title, money orders, commercial paper, and other security instruments,
documents, deposits and credits from time to time in the possession of Lender
representing or evidencing such Loan Accounts; (v) all other property, held in,
credited to, or constituting part of any of the Loan Accounts; (vi) all earnings
and investments held in any Loan Account in accordance with this Agreement; and
(vii) to the extent not described above, any and all proceeds of the foregoing,
(collectively, the “Loan Account Collateral”). This Agreement and the pledge,
assignment and grant of security interest made hereby secures payment of all
Obligations in accordance with the provisions set forth herein. This Agreement
shall be deemed a security agreement within the meaning of the UCC.

6.10 Intentionally Omitted.

6.11 Intentionally Omitted.

6.12 Covenants Regarding Loan Account Collateral. Borrower will not, without the
prior consent of Lender, (a) sell, assign (by operation of law or otherwise),
pledge, or grant any option with respect to, any of the Gross Revenues or any
interest in any Loan Account Collateral or (b) create or permit to exist any
assignment, lien, security interest, option or other charge or encumbrance upon
or with respect to any of the Gross Revenues or any Loan Account Collateral,
except for the Liens in favor of Lender under this Agreement and the other Loan
Documents. Borrower will give Lender not less than thirty (30) days’ prior
written notice of any change in the address of its chief executive office or its
principal office. Borrower agrees that all records of Borrower with respect to
any Loan Account Collateral will be kept at Borrower’s principal office and will
not be removed from such addresses without the prior written consent of Lender.
Borrower will not without the consent of Lender make or consent to any amendment
or other modification or waiver with respect to any Loan Account Collateral, or
enter into any agreement, or permit to exist any restriction, with respect to
any Loan Account Collateral. Borrower will, at its expense, defend Lender’s
right, title and security interest in and to the Loan Account Collateral against
the claims of any Person. Borrower will not take any action which would in any
manner impair the enforceability of this Agreement or the security interests
created hereby. Borrower will not enter into any credit agreement or other
borrowing facility including a line of credit with Bank. Nothing contained in
this Section 6 shall impair or otherwise limit Borrower’s obligations to timely
make the payments (including interest and principal) required by the Note and
the other Loan Documents, it being understood that such payments shall be so
timely made in accordance with the Loan Documents, regardless of the amounts on
deposit in any Account. Lender may, from time to time, at its sole option,
perform any act which Borrower agrees hereunder to perform which Borrower shall
fail to perform after being requested in writing to so perform and Lender may
from time to time take any other action which Lender deems necessary

 

-80-



--------------------------------------------------------------------------------

for the maintenance, preservation or protection of any of the rights granted to
Lender hereunder. With respect to the powers conferred on Lender hereunder,
Lender shall not have any duty as to the Accounts or any other Loan Account
Collateral, or any responsibility for (i) ascertaining or taking action with
respect to any matters relative to the Accounts or any other Loan Account
Collateral, whether or not Lender has or is deemed to have knowledge of such
matters or (ii) taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to the Accounts or any other Loan Account
Collateral.

6.13 Intentionally Omitted.

SECTION 7

NEGATIVE COVENANTS

Borrower covenants and agrees that from the date hereof and so long as this
Agreement shall remain in effect or the Note remains outstanding, Borrower shall
comply with all covenants and agreements in this Section 7.

7.1 Indebtedness. Borrower will not directly or indirectly create, incur,
assume, guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness except Permitted Indebtedness.

7.2 Liens and Related Matters. Borrower will not directly or indirectly create,
incur, assume or permit to exist any Lien on or with respect to the Mortgaged
Property or other Collateral whether now owned or hereafter acquired, or any
income or profits therefrom, except Permitted Encumbrances. Borrower shall have
the right to contest any such Lien securing Claims in accordance with
Section 5.3(B).

7.3 Material Rights. Without Lender’s consent, Borrower shall not (a) amend,
modify or waive the performance of material obligations with regard to the
Material Contracts, (b) request a waiver or consent from, any party to, or
issuer of any of the Material Contracts or (c) terminate or permit termination
of any Material Contracts.

7.4 Restriction on Fundamental Changes. None of Borrower or any intermediate
Special Purpose Bankruptcy Remote Entity imposed for purposes of, or in
connection with a Securitization (“Intermediate Borrower Entity”), to the extent
such Intermediate Borrower Entity is consented to by the Borrower (which consent
shall not be unreasonably withheld, conditioned or delayed), will: (1) amend,
modify or waive in any material respect any term or provision of its
Organizational Documents, (2) liquidate, wind-up or dissolve itself (or suffer
any liquidation or dissolution); or (3) acquire by purchase or otherwise all or
any part of the business or assets of, or stock or other evidence of beneficial
ownership of, any Person. None of Borrower or Intermediate Borrower Entity will
issue, sell, assign, pledge, convey, dispose or otherwise encumber any
partnership, stock, membership, beneficial or other ownership interests or grant
any options, warrants, purchase rights or other similar agreements or
understandings with respect thereto. Borrower will not establish any
Subsidiaries. Borrower will not make any Investments in any other Person.

 

-81-



--------------------------------------------------------------------------------

7.5 Restriction on Leases.

(A) Borrower shall not hereafter enter into, modify, amend or terminate any
Lease, Capital Lease with respect to the Mortgaged Property or any portion
thereof without Lender’s prior written consent which consent shall be subject to
Lender’s sole discretion. Lender hereby consents to Borrower entering into the
Master Lease on the date hereof

(B) Borrower shall perform and comply, in all material respects, with all of the
landlord’s obligations under the Master Lease and each other Lease and Capital
Lease and shall not suffer or permit any material breach or default on the part
of the landlord to occur thereunder.

7.6 Transactions with Affiliates. Other than the Master Lease, Borrower shall
not directly or indirectly enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any director, officer, employee or Affiliate of
Borrower, Borrower Representative or Carveout Guarantor, except (i) transactions
in the ordinary course of and pursuant to the reasonable requirements of the
business of Borrower and upon fair and reasonable terms which are fully
disclosed to Lender and are no less favorable to Borrower than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate,
director, officer or employee of Borrower and (ii) as otherwise expressly
contemplated by this Agreement. Each such agreement with any Affiliate,
director, officer or employee of Borrower shall provide that the same may be
terminated by Lender at its option if an Event of Default exists and Lender
reasonably determines that such agreement does not comply with the requirements
of this Section 7.6. Borrower shall not pay any management, consulting, director
or similar fees to any director, officer, employee or Affiliate of Borrower or
Carveout Guarantor, except upon fair and reasonable terms which are fully
disclosed to Lender and are no less favorable to Borrower than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate,
director, officer or employee of Borrower and so long as such Affiliate
subordinates its fees to the payment of all amounts then due and payable under
the Loan and such agreement is terminable immediately upon the occurrence of an
Event of Default.

7.7 Intentionally Omitted.

7.8 Management Fees and Compensation; Contracts. Borrower will not enter into or
become obligated under any management (property and asset), brokerage or other
such similar agreement, whether with an Affiliate or any other Person, with
respect to the Mortgaged Property, unless the same may be terminated, without
cause and without payment of a penalty or fee, on not more than thirty
(30) days’ prior written notice.

7.9 Conduct of Business. From and after the Closing Date, Borrower will not
engage in any business other than the ownership and operation of the Mortgaged
Property. Borrower shall not use the Mortgaged Property or any part thereof,
other than for the construction, alteration and repair of the improvements on,
and the use of, the Mortgaged Property as an Internet Business Exchange (IBX)
collocation facilities and data centers (collectively “IBX Centers”) in
accordance with the Plans and Specifications, and ancillary administrative or
other support services or any facility that as a result of technological changes
is substantially equivalent, or a technological successor, to a data center and
IBX collocation facility, so long as such change

 

-82-



--------------------------------------------------------------------------------

does not have any material impact on the value of the Mortgaged Property, or for
any unlawful purpose, or in violation of any certificate of occupancy or other
permit or certificate, or any Legal Requirement. Borrower will not suffer any
act to be done or any condition to exist on the Mortgaged Property or any part
thereof or any article to be brought thereon, which may be dangerous (unless
safeguarded as required by Legal Requirement) or which may constitute a
nuisance, public or private, or which may void or make voidable any insurance
then in force with respect thereto. Subject to Section 12.3, no tract map,
parcel map, condominium plan, condominium declaration, or plat of subdivision
(or analogous document) will be recorded with respect to the Mortgaged Property
without Lender’s consent. The Mortgaged Property shall not be converted to the
condominium or “cooperative” form of ownership. Borrower will not initiate or
consent to any change in the zoning of the Mortgaged Property. Borrower shall at
all times maintain good and marketable fee title to the Mortgaged Property free
and clear of any encumbrances other than the Permitted Encumbrances. Borrower
shall not change its fiscal year without giving advance notice thereof to
Lender.

7.10 Use of Lender’s Name. Borrower shall not use the names of Lender or any of
Lender’s Subsidiaries or Affiliates in connection with the development,
marketing, leasing, use and operation of the Mortgaged Property. Borrower shall
not disclose or permit any Affiliate, officer, director, partner, manager,
member or employee of Borrower to disclose (other than to its Affiliates, or
Borrower’s and its Affiliate’s attorneys, agents, consultants, accountants and
existing and prospective lenders and investors, but only to the extent they are
in turn also bound to maintain such confidentiality – it being understood that a
breach of this provision by any of the foregoing Persons shall be deemed a
breach of this Section 7.10 by Borrower) any of the terms and conditions of the
Loan to any Person except (a) to the extent disclosed in the Mortgage and the
Financing Statements, (b) to the extent such disclosure is required pursuant to
the Loan Documents or applicable legal process, (c) to the extent required by
applicable securities laws or (d) to the extent Lender consents to such
disclosure.

7.11 Compliance with ERISA. Borrower shall not adopt, modify or terminate any
Employee Benefit Plans except as described in Schedule 4.10. Borrower shall not
fail to maintain and operate each existing Employee Benefit Plan in compliance
in all material respects with the provisions of ERISA, the Code and all other
applicable laws and the regulations and interpretations thereof. Borrower shall
not engage in any transaction which would cause the Obligations or any action
taken or to be taken under this Agreement or the other Loan Documents or
otherwise (or the exercise by Lender of any of its rights under the Loan
Documents) to be a non-exempt prohibited transaction under ERISA. Borrower shall
not become an “employee benefit plan” (within the meaning of Section 3(3) of
ERISA) to which ERISA applies and Borrower shall not permit its assets to be
plan assets.

7.12 Due on Sale or Encumbrance. Except for a Transfer of the Release Property
upon the satisfaction of the Subdivision and Partial Release Requirements,
without Lender’s consent, which consent may be given or withheld in the sole
discretion of Lender, neither Borrower nor any other Person directly or
indirectly holding any direct or indirect legal, beneficial, equitable or other
interest in Borrower (at each and every tier or level of ownership) shall, or
permit other Persons to, Transfer (whether or not for consideration or of
record) all or any portion of the Mortgaged Property or any direct or indirect
legal, equitable, beneficial or other interest (1) in all or any portion of the
Mortgaged Property; (2) in Borrower; or (3) at each and every tier or level

 

-83-



--------------------------------------------------------------------------------

of ownership, in Borrower’s direct or indirect partners, members, shareholders,
beneficial or constituent owners including Borrower Representative, any owners
of Borrower Representative (or the direct or indirect owners of any direct or
indirect interests in any such constituent owners), including (a) an installment
sales agreement for a price to be paid in installments; (b) any Leases (other
than as permitted by Section 7.5) or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any Leases or any Rents; (c) any direct or indirect voluntary or involuntary
sale of any ownership interest in Borrower or other Person directly or
indirectly owning any direct or indirect interest in Borrower; (d) the creation,
issuance or redemption of direct or indirect ownership interests by Borrower or
any Person owning a direct or indirect interest in Borrower (at each every tier
or level of ownership); (e) any merger, consolidation, dissolution or
liquidation; and (f) without limitation of any of the foregoing, any direct or
indirect voluntary or involuntary Transfer by any Person which indirectly
controls Borrower (by operation of law or otherwise) of its direct or indirect
controlling interests in Borrower. Notwithstanding the foregoing, the following
shall not be deemed to be prohibited under this Section 7.12: (i) Transfers to a
Family Member or trust for the benefit of a Family Member by devise or descent
or by operation of law, (ii) a Transfer of an indirect ownership interest in
Borrower, by the current owner thereof to a Family Member of such current owner
(or a trust for the benefit of any such Family Members), (iii) the Master Lease
and Transfers by the Master Lessee to the extent permitted under the Master
Lease, (iv) Transfers of ownership interests in a Person whose stock is listed
or quoted on the New York Stock Exchange, the American Stock Exchange or NASDAQ
and (v) a Transfer or series of related Transfers, or the creation or issuance
of direct or indirect ownership interests in Carveout Guarantor, in connection
with the merger, consolidation or reorganization of Carveout Guarantor, so long
as, in the case of any transactions described in clauses (i) through (v) above,
either of the following is true: (x) no such transaction results in any Person
or Group acquiring, directly or indirectly, more than a forty-nine percent
(49%) direct or indirect interest in Borrower (if such Person or Group did not,
prior to such transaction, own at least forty-nine percent (49%) of the direct
or indirect ownership interests in Borrower); or (y) after giving effect to such
transaction, both of the following conditions are satisfied: (I) the Tenant
under the Master Lease is either Equinix or an entity that succeeds to the
obligations of Equinix under the Master Lease (by assignment, operation of law
or otherwise) and satisfies (or whose obligations under the Master Lease are
guarantied by an entity that satisfies) the Investment Grade Criteria or the
Financial Strength Criteria and (II) either Equinix (or another entity that
succeeds to the obligations of Equinix and satisfies the Investment Grade
Criteria or the Financial Strength Criteria) remains obligated with respect to
the Carveout Guaranty, the Environmental Indemnity Agreement and the Completion
Guaranty or another entity that satisfies the Investment Grade Criteria or the
Financial Strength Criteria assumes the obligations of Carveout Guarantor under
the Carveout Guaranty, the Environmental Indemnity Agreement and the Completion
Guaranty and executes such documents assuming the Carveout Guaranty, the
Environmental Indemnity Agreement and the Completion Guaranty in form and
substance reasonably acceptable to Lender. Notwithstanding the foregoing,
Borrower may without Lender’s prior written approval, (i) grant or modify
standard utility and telecommunication easements serving the Land, (ii) grant to
one or more of its tenants or any third party the right to use on commercially
reasonable terms the capacity of the fiber ring located on the Mortgaged
Property, provided that such additional use does not impair or reduce the
capacity required for the operation of data centers or IBX collocation
facilities on any portion of the Mortgaged Property, or (iii) sell Inventory in
the

 

-84-



--------------------------------------------------------------------------------

ordinary course of business and transfer or dispose of tangible personal
property to Persons that are not Borrower’s Affiliates, which tangible personal
property is immediately replaced by an article of equivalent suitability and
value or which is no longer necessary in connection with the operation of the
Mortgaged Property provided that such transfer or disposal will (i) not have a
Material Adverse Effect, (ii) not materially impair the utility of the Mortgaged
Property, and (iii) not result in a reduction or abatement of, or right of
offset against, the Gross Revenues payable under any Lease or otherwise, and
provided that any tangible personal property acquired by Borrower (and not so
disposed of) shall be subject to the Lien of the Mortgage. Borrower acknowledges
that Lender has examined and relied on the experience of Borrower and, as
applicable, its general partners, members, principals and (if Borrower is a
trust) beneficial owners in owning and operating properties such as the
Mortgaged Property in agreeing to make the Loan and will continue to rely on
such ownership of the Mortgaged Property and Borrower as a means of maintaining
the value of the Mortgaged Property as security for repayment of the Loan and
the performance of the other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Mortgaged Property so as to
ensure that, should Borrower default in the repayment of the Loan or the
performance of the other Obligations, Lender can recover the Loan by a sale of
the Mortgaged Property. Lender shall not be required to demonstrate any actual
impairment of its security or any increased risk of default hereunder in order
to declare the Loan immediately due and payable upon any Default under this
Section 7.12. Notwithstanding anything to the foregoing contained herein, other
than transfers of stock in Carveout Guarantor, in no event shall the Mortgaged
Property or any direct or indirect interest in Borrower be transferred to an
Embargoed Person.

7.13 Payments; Distributions. Borrower shall not pay any distributions,
dividends or other payments or return any capital to any of its respective
partners, members, owners or shareholders or any other Affiliate or make any
distribution of assets, rights, options, obligations or securities to any of its
respective partners, members, shareholders or owners or any other Affiliate
(individually, or collectively, a “Distribution”) unless (a) on the date of the
proposed Distribution, and after giving effect to such Distribution, no Default
or Event of Default exists; (b) funds are not then required to be deposited into
any Loan Account, including any amounts required to be deposited with Lender;
and (c) Borrower is not “insolvent” (as defined in the Bankruptcy Code) and will
not be rendered insolvent by virtue of such Distribution.

7.14 Single Purpose Bankruptcy Remote Entities. Borrower hereby represents,
warrants, agrees and covenants that Borrower has, at all times, from its
formation, been, and, at all times will be, a Special Purpose Bankruptcy Remote
Entity as defined in Schedule 7.14. Borrower will not directly or indirectly,
make any change, amendment or modification to its Organizational Documents or
otherwise take any action which could result in Borrower not being a Special
Purpose Bankruptcy Remote Entity.

7.15 Alterations. Following the Completion of Construction of the Initial
Project, Borrower shall not alter, remove or demolish or permit the Alteration,
removal or demolition of, any Improvement except as the same may be necessary in
connection with (i) a Restoration in connection with a taking or casualty in
accordance with the terms and conditions of the Agreement, (ii) Approved Capital
Improvements in accordance with the terms and conditions of the Agreement and
(iii) other Alterations permitted in accordance with the terms and conditions of
this Section 7.15. Following the Completion of Construction of the Initial
Project, if no Event

 

-85-



--------------------------------------------------------------------------------

of Default exists, Borrower may undertake any Alteration, improvement,
demolition or removal of Improvements or any portion thereof (any such
alteration, improvement, demolition or removal, an “Alteration”) so long as
(i) Borrower provides Lender with at least thirty (30) days’ prior notice of any
such Alteration, (ii) such Alteration is undertaken in accordance with the
applicable provisions of this Agreement, is not prohibited by, and is in full
compliance with, and does not violate, any Material Contracts, Leases or Legal
Requirements and does not, during Construction and upon completion, have a
Material Adverse Effect, (iii) Borrower provides Lender with evidence,
satisfactory to Lender, that Borrower has sufficient funds, through a
combination of Reserves, Loan proceeds, Proceeds, funds deposited with Lender or
otherwise to complete and pay all of the costs of the Alterations, (iv) such
Alteration is in the nature of (a) an Approved Capital Improvements permitted
under this Agreement or a Restoration required or permitted under the Agreement
or (b) has been consented to by Lender (such consent will not be unreasonably
withheld conditioned or delayed) and (v) prior to commencement and from time to
time upon request from Lender, Borrower delivers an Officer’s Certificate
certifying that conditions (i)–(iv), inclusive, have been satisfied. All
Alterations shall, unless Lender otherwise approves be made in conformance with
Section 3 and Section 5.18. Notwithstanding anything to the contrary in this
Section 7.15, without the necessity of complying with conditions (i), (iii),
(iv) and (v) above, Borrower shall have the right, without having obtained the
prior written consent of Lender and provided no Event of Default exists, (w) to
make any improvements, alterations or modifications to the Mortgaged Property
the cost of which is less than Two Hundred and Fifty Thousand Dollars ($250,000)
(so long as such improvements do not devalue the Mortgaged Property or increase
Lender’s obligations or liability, if any), (x) to make non-structural
Alterations which are reasonably required or desirable for the operation of the
Mortgaged Property and which are not visible from the exterior of the
Improvements, (y) to install or replace any Fixtures and Personality in the
Improvements or accessions to any Fixtures and Personalty, or (z) to construct
and perform the Phase II Build-Out.

7.16 Master Lease. The Master Lease and the Master Lease Guaranty must remain in
full force and effect during the term of the Loan. Until the Loan has been
repaid in full, the Master Lease and the Master Lease Guaranty may not be
terminated, cancelled, amended, modified or assigned in any manner whatsoever
without Lender’s prior written consent. Borrower may not give its consent to or
approve any request by Master Lessee for Borrower’s consent or approval of any
matter requiring such consent or approval under the Master Lease without
Lender’s prior written consent. Borrower shall enforce all of the terms of the
Master Lease and shall exercise all available remedies thereunder (other than
termination of the Master Lease which shall require Lender’s prior written
consent).

SECTION 8

CASUALTY AND CONDEMNATION

8.1 Restoration Following Casualty or Condemnation. After the happening of any
casualty or condemnation to the Mortgaged Property or any part thereof, Borrower
shall give prompt notice thereof to Lender.

(A) In the event of any damage or destruction of all or any part of the
Mortgaged Property, all Proceeds shall be payable to Lender. Borrower hereby
authorizes and directs any affected insurance company or condemning Governmental
Authority or other Persons to make

 

-86-



--------------------------------------------------------------------------------

payment of such proceeds directly to Lender. Borrower shall obtain Lender’s
approval prior to any settlement, adjustment or compromise of any claims for
loss, damage or destruction under any policy or policies of insurance or with
respect to any condemnation, and Lender shall have the right to participate with
Borrower in negotiation of any such settlement, adjustment or compromise
provided, however, Borrower shall be permitted, so long as no Event of Default
exists, to settle insurance claims of $2,500,000 or less without Lender’s
approval (but with reasonable advance notice to Lender) and utilize any such
funds for Restoration. Lender shall also have the right to appear with Borrower
in any action against an insurer based on a claim for loss, damage or
destruction under any policy or policies of insurance.

(B) All compensation, proceeds, damages, claims, insurance recoveries, rights of
action and payments which Borrower may receive or to which Borrower may become
entitled with respect to the Mortgaged Property or any part thereof as a result
of any casualty or condemnation, except as set forth below in this Section 8.1
(the “Proceeds”), shall be paid over to Lender and shall be applied first toward
reimbursement of all costs and expenses of Lender in connection with recovery of
the same, and then, except as set forth below in this Section 8.1, shall be
applied in the sole and absolute discretion of Lender, without regard to the
adequacy of Lender’s security hereunder, to the payment or prepayment of the
Obligations in such order as Lender may determine, and any amounts so applied
shall reduce the Obligations pro tanto (without any Prepayment Premium due in
connection therewith). Any application of the Proceeds or any portion thereof to
the Obligations shall not be construed to cure or waive any Default or Event of
Default or invalidate any act done pursuant to any such Default or Event of
Default.

(C) Subject to the other provisions of this Section 8.1, and provided that
(i) all Proceeds have been deposited with Lender; (ii) no Event of Default shall
exist; (iii) a Total Loss with respect to the Property shall not have occurred;
(iv) the Restoration is capable, as reasonably determined by Lender, of being
completed before the earlier (the “Required Restoration Date”) to occur of
(x) the date which is six (6) months prior to the Maturity Date, (y) the date on
which the insurance carried by Borrower pursuant to Section 5.4, with respect to
the Mortgaged Property shall expire and (z) twelve (12) months after the
occurrence of the casualty or condemnation in question; (v) Lender shall have
been furnished all information related to the Restoration as was required by
Section 3 for the Initial Project; (vi) the Improvements so restored or rebuilt
shall be of at least equal value and substantially the same character as prior
to the damage or destruction and appropriate for the purposes for which they
were originally erected (and, if requested by Lender, Borrower will furnish, at
its expense, an appraisal confirming such valuation); (vii) if the estimated
cost of the Restoration exceeds the Proceeds available, Borrower shall have
deposited with Lender such sums or other security as may be necessary, in
Lender’s reasonable judgment, to pay such excess costs; (viii) to the extent in
effect upon Completion of Construction, the Master Lease shall remain in force
and effect; and (ix) Lender shall have received notice reasonably promptly of
the fire or other hazard or of the condemnation proceedings specifying the date
of such fire or other hazard or the date the notice of condemnation proceedings
was received and the request to Lender to make said Proceeds available to
Borrower; then the Proceeds, less the actual costs, fees and expenses, if any,
incurred in connection with adjustment of loss and Lender’s reasonable
administrative expenses relating to such loss and the disbursement of the
Proceeds shall be applied by Lender to the payment of all the costs of the
aforesaid restoration, repairs, replacement, rebuilding or

 

-87-



--------------------------------------------------------------------------------

Alterations, including the cost of temporary repairs or for the protection of
property pending the completion of permanent restoration, repairs, replacements,
rebuilding or Alterations (all of which temporary repairs, protection of
property and permanent restoration, repairs, replacement, rebuilding or
Alterations are hereinafter collectively referred to as the “Restoration”), and
shall be paid out from time to time as such Restoration progresses upon the same
terms and conditions as disbursements of the Loan were made for the Initial
Project as set forth in Section 3.

(D) Nothing herein contained shall be deemed to excuse Borrower from repairing
or maintaining the Mortgaged Property as provided in this Agreement or restoring
all damage or destruction to the Mortgaged Property, regardless of whether or
not there are insurance proceeds available or whether any such Proceeds are
sufficient in amount, and the application or release by Lender of any Proceeds
shall not cure or waive any Default or Event of Default or invalidate any other
act done by Lender to exercise its remedies under this Agreement or the other
Loan Documents.

SECTION 9

DEFAULT, RIGHTS AND REMEDIES

9.1 Event of Default. “Event of Default” means the occurrence or existence of
any one or more of the following:

(A) Payment. Failure of Borrower to pay (i) on the Maturity Date, the
outstanding principal of, accrued interest in, and other Indebtedness owing
pursuant to this Agreement, the Note and the other Loan Documents, (ii) within
five (5) Business Days after the due date, any installment of principal or
interest due under the Note; provided, however, the aforesaid five (5) Business
Day grace period may be utilized by Borrower no more than once in any
consecutive twelve (12) Loan Month period, or (iii) within five (5) Business
Days after the respective due date, any other amount due under the other Loan
Documents, provided, however, the aforesaid five (5) Business Day grace period
may be utilized by Borrower no more than once in any consecutive twelve
(12) Loan Month period.

(B) Breach of Certain Provisions. Failure of Borrower to perform or comply with
any term, agreement, covenant, representation, warranty or condition contained
in Sections 5.1, 5.4, 7.1, 7.4 or 7.12.

(C) Breach of Representation and Warranty. Any representation, warranty,
certification or other statement made by Borrower or Carveout Guarantor in any
Loan Document or in any statement or certificate at any time given in writing
pursuant or in connection with any Loan Document (other than occurrences
described in other provisions of this Section 9.1 for which a different grace or
cure period is specified or which constitute immediate Events of Default) is
false in any material respect on the date made which remains uncured for five
(5) Business Days after notice, but no grace or curative period will apply if
the representation, warranty, certification or other statement was known by
Borrower or Carveout Guarantor to be false when made or deemed made.

(D) Other Defaults Under Loan Documents. A default by Borrower shall occur in
the performance of or compliance with any term contained in this Agreement or
the other Loan

 

-88-



--------------------------------------------------------------------------------

Documents and such default is not remedied or waived within thirty (30) days
after receipt by Borrower of notice from Lender of such default (other than
occurrences described in other provisions of this Section 9.1 for which a
different grace or cure period is specified or which constitute immediate Events
of Default); provided, however, that (i) if such default cannot be remedied with
reasonably diligent effort within a period of thirty (30) days, but is
susceptible to cure within a period of one hundred twenty (120) days and
(ii) the continued default in performance will not have a Material Adverse
Effect, such longer period, not to exceed ninety (90) additional days, as
Borrower may need to remedy such default, if Borrower is proceeding with
diligent effort to remedy such default throughout said one hundred twenty
(120)-day period. The rights to notice and cure periods granted herein shall not
be cumulative with any other rights to notice or a cure period in any other Loan
Document and the giving of notice or a cure period pursuant to this section
shall satisfy any and all obligations of Lender to grant any such notice or cure
period pursuant to any of the Loan Documents.

(E) Involuntary Bankruptcy; Appointment of Receiver, etc. (1) A court enters a
decree or order for relief with respect to Borrower, Carveout Guarantor or
Borrower Representative in an involuntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, which decree or order is not stayed or other similar relief is not
granted under any applicable federal or state law; or (2) the continuance of any
of the following events for sixty (60) days unless dismissed, bonded or
discharged: (a) an involuntary case is commenced against Borrower, Borrower
Representative or Carveout Guarantor under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect; or (b) a decree or order of a
court for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Borrower, Borrower
Representative or Carveout Guarantor or over all or a substantial part of its
property, is entered; or (c) an interim receiver, trustee or other custodian is
appointed without the consent of Borrower, Borrower Representative or Carveout
Guarantor for all or a substantial part of the property of Borrower, Borrower
Representative or Carveout Guarantor; or

(F) Voluntary Bankruptcy; Appointment of Receiver, etc. (1) An order for relief
is entered with respect to and at the request of Borrower, Borrower
Representative or Carveout Guarantor or Borrower, Borrower Representative or
Carveout Guarantor commences a voluntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consents to the entry of an order for relief in an involuntary case
or to the conversion of an involuntary case to a voluntary case under any such
law or consents to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
(2) Borrower, Borrower Representative or Carveout Guarantor makes any assignment
for the benefit of creditors; or (3) partners, shareholders, or members in
Borrower, Borrower Representative or Carveout Guarantor adopts any resolution or
otherwise authorizes action to approve any of the actions referred to in this
Section 9.1(F); or

(G) Governmental Liens. Any lien, levy or assessment is filed or recorded with
respect to or otherwise imposed upon all or any part of the Mortgaged Property
by any Governmental Authority (other than Permitted Encumbrances) and such lien,
levy or assessment is not stayed, vacated, paid, discharged or insured or bonded
over within thirty (30) days;

 

-89-



--------------------------------------------------------------------------------

(H) Judgment and Attachments. Any money judgment, writ or warrant of attachment,
or similar process (other than those described in Section 9.1(G)) involving
(1) an amount in any individual case in excess of $500,000 or (2) an amount in
the aggregate at any time in excess of $500,000 (in either case not adequately
covered by insurance as to which the insurance company has acknowledged
coverage) is entered or filed against Borrower or Borrower Representative and
remains undischarged, unvacated, unbonded, uninsured or unstayed for a period of
thirty (30) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder;

(I) Dissolution. Any order, judgment or decree is entered against Borrower,
Borrower Representative or Carveout Guarantor decreeing the dissolution or split
up of Borrower, Borrower Representative or Carveout Guarantor and such order
remains undischarged or unstayed for a period in excess of twenty (20) days; or

(J) Injunction. Either (i) Borrower, Borrower Representative or Carveout
Guarantor is enjoined, restrained or in any way prevented by the order of any
court or any administrative or regulatory agency from conducting all or any
material part of its business relating to the Mortgaged Property and such order
continues for more than thirty (30) days; or (ii) any order or decree is entered
by any court of competent jurisdiction directly or indirectly enjoining or
prohibiting Lender, Borrower, Borrower Representative or Carveout Guarantor from
performing any of their obligations under this Agreement or any of the other
Loan Documents; or

(K) Invalidity of Loan Documents. Any of the Loan Documents for any reason,
other than a partial or full release in accordance with the terms of the Loan
Documents, ceases to be in full force and effect or is declared to be null and
void by a court of competent jurisdiction, or any of Borrower or Carveout
Guarantor denies that it has any further liability under any Loan Documents to
which it is party, or gives notice to such effect; or

(L) Master Lease. The Master Lease is terminated, cancelled, amended, modified
or assigned without Lender’s prior written consent; or

(M) Master Lease Default. A default by Borrower or Borrower Representative under
the Master Lease, which default continues beyond any applicable grace or cure
period provided thereunder; or

(N) Event of Default. The occurrence of an Event of Default specified elsewhere
in this Agreement or in any of the other Loan Documents or the occurrence of a
Default by Carveout Guarantor under the Carveout Guaranty and Master Lease
Guaranty; or

(O) Cross-Default. With respect to Borrower, Borrower Representative or Carveout
Guarantor: the occurrence of (i) the acceleration of any Permitted Indebtedness
in the aggregate amount of $10,000,000 or more; or the occurrence of a default
or breach under any Material Contracts not cured within any applicable grace
period or the loss or termination of any Proprietary Rights which could have a
Material Adverse Effect; or

(P) Intentionally Omitted.

(Q) Intentionally Omitted.

 

-90-



--------------------------------------------------------------------------------

(R) Single Purpose Entity. Any violation of the covenants contained in
Section 7.14 hereof; or

(S) Intentionally Omitted.

(T) Zoning. The Land and Improvements or any portion thereof are rezoned
voluntarily by Borrower, so as to no longer permit the Land and Improvements or
any portion thereof to be used for the uses set forth in Section 7.9 hereof or

(U) Prescribed Laws. If the Borrower or Mortgaged Property fails to comply with
any covenants, with respect to Prescribed Laws as provided in Section 5.10; or

(V) Intentionally Omitted.

(W) Intentionally Omitted.

(X) Construction. The occurrence of a Default under Sections 3.2, 3.3, 3.4, 3.5,
3.6, 3.7, 3.8 or 3.9, including, without limitation, failure to achieve
Completion of Construction on or prior to the Required Completion Date subject
to Force Majeure.

(Y) Cessation of Construction. Cessation of all or any material portion of the
Construction for ten (10) or more consecutive Business Days or thirty (30) or
more Business Days (in the aggregate) not resulting from Force Majeure.

9.2 Acceleration and Remedies. Upon the occurrence of any Event of Default
specified in Sections 9.1(E) and 9.1(F), payment of all Obligations shall be
accelerated without notice, presentment, demand, protest or notice of protest
and shall be immediately due and payable and, in addition, Lender may in
addition to any other rights and remedies available to Lender at law or in
equity or under any other Loan Documents, exercise one of more of the following
rights and remedies as it, in its sole discretion, deems necessary or advisable.
Upon the occurrence of any Event of Default (other than Events of Default
specified in Sections 9.1(E) and 9.1(F)), Lender, in addition to any other
rights or remedies available to Lender at law or in equity, or under any of the
other Loan Documents, may exercise any one or more of the following rights and
remedies as it, in its sole discretion, deems necessary or desirable:

(A) Acceleration. Declare immediately due and payable, without further notice,
protest, presentment, notice of protest or demand, all Obligations including all
monies advanced under this Agreement, the Note, the Mortgage and/or any of the
Loan Documents which are then unpaid, together with all interest then accrued
thereon and all other amounts then owing (including any Default Interest, or
Prepayment Premium owed as a result of such acceleration). If payment of the
Obligations is accelerated, Lender may, in its sole discretion, exercise all
rights and remedies hereunder and under the Note, the Mortgage and/or any of the
other Loan Documents at law, in equity or otherwise.

(B) Possession. Enter upon and take possession of the Mortgaged Property and
proceed in the name of Lender or Borrower as the attorney-in-fact of Borrower
(which authority is hereby granted by Borrower, is coupled with an interest, and
is irrevocable), as Lender shall elect. If Lender elects to so enter upon and
take possession of the Mortgaged Property, Lender

 

-91-



--------------------------------------------------------------------------------

(i) may enforce or cancel all contracts entered into by Borrower or make other
contracts which are in Lender’s sole opinion advisable, and (ii) shall be
reimbursed by Borrower upon demand any reasonable amount or amounts expended by
Lender for such performance together with any reasonable costs, charges, or
expenses incident thereto or otherwise incurred or expended by Lender or its
representatives (including an appraisal) on behalf of Borrower in connection
with the Mortgaged Property, and the amounts so expended shall be considered
part of the Loan evidenced by the Note and secured by the Loan Documents and
shall bear interest at the Default Rate.

(C) Intentionally Omitted.

(D) Injunctive Relief. Institute appropriate proceedings for injunctive relief
(including specific performance of the obligations of Borrower).

(E) Accounts. Release all funds contained in the Accounts to be applied to
Borrower’s Obligations in accordance with the terms of this Agreement.

(F) Construction. Enter upon and take possession of the Mortgaged Property and
all material, equipment and supplies thereon and do anything necessary or
desirable to complete the Construction and to fulfill the obligations of
Borrower hereunder and to sell, manage, maintain, repair and protect the
Mortgaged Property. Without limiting the generality of the foregoing and for the
purposes aforesaid, Borrower hereby appoints and constitutes Lender its lawful
attorney-in-fact with full power of substitution to (i) use any funds of
Borrower, including any Loan balance which might not have been disbursed for the
purpose of completing the development, design and Construction, (ii) make such
changes to the Plans and Specifications for the Construction as Lender may deem
desirable to complete the Construction, (iii) execute all applications and
certificates in the name of Borrower which may be required to carry out the
intent and purpose hereof and (iv) employ such contractors, subcontractors,
Architects and others as Lender may deem appropriate.

(G) Cessation of Loan Funding. Cease disbursement of Loan proceeds.

9.3 Remedies Cumulative; Waivers; Reasonable Charges. All of the remedies given
to Lender in the Loan Documents or otherwise available at law or in equity to
Lender shall be cumulative and may be exercised separately, successively or
concurrently. Failure to exercise any one of the remedies herein provided shall
not constitute a waiver thereof by Lender, nor shall the use of any such
remedies prevent the subsequent or concurrent resort to any other remedy or
remedies vested in Lender by the Loan Documents or at law or in equity. To be
effective, any waiver by Lender must be in writing and such waiver shall be
limited in its effect to the condition or default specified therein, and no such
waiver shall extend to any subsequent condition or default. It is agreed that
(i) the actual costs and damages that Lender would suffer by reason of an Event
of Default (exclusive of the attorneys’ fees and other costs incurred in
connection with enforcement of Lender’s rights under the Loan Documents) or a
prepayment would be difficult and needlessly expensive to calculate and
establish, and (ii) the amounts of the Default Rate, the Late Charge, payments
to be made pursuant to Section 2.4(C)(ii) and the Prepayment Premium are
reasonable, taking into consideration the circumstances known to the parties at
this time, and (iii) the Default Rate, the Late Charges and Lender’s reasonable

 

-92-



--------------------------------------------------------------------------------

attorneys’ fees and other costs and expenses incurred in connection with
enforcement of Lender’s rights under the Loan Documents shall be due and payable
as provided herein, and (iv) the Default Rate, Late Charges, Prepayment Premium,
the payments to be made pursuant to Section 2.4(C)(ii) and the obligation to pay
Lender’s reasonable attorneys’ fees and other enforcement costs do not,
individually or collectively, constitute a penalty.

SECTION 10

SECONDARY MARKET TRANSACTION

10.1 Secondary Market Transaction. (a) Borrower agrees that Lender has the
absolute right to securitize, syndicate, grant participations in, or otherwise
Transfer all or any portion of the Loan and/or the Note (each such transaction,
a “Securitization”). Lender may determine to Transfer some or all of the Loan or
retain title to some or all of the Loan as part of a Securitization. Borrower
further agrees that Lender may delegate any or all of Lender’s rights, powers
and privileges to a servicer (“Servicer”) at no cost to Borrower and Borrower
shall, upon notice from Lender, recognize the Servicer as the agent of Lender.
In the event this Loan becomes or is designated by Lender to become an asset of
a Securitization, upon Lender’s request, Borrower shall meet, from time to time,
with representatives of the Rating Agencies in connection with such a
Securitization to discuss the business and operations of the Mortgaged Property
and, in that regard, agrees to cooperate with the reasonable requests of the
Rating Agencies including delivering any existing environmental materials
relating to the Mortgaged Property in Borrower’s possession. Lender at its sole
cost and expense may retain the Rating Agencies to provide rating surveillance
services on any certificates issued in a Securitization. In no event shall
Borrower be required to pay any Servicer fees, Securitization trustee fees or
other Securitization administrative expenses except as may be expressly provided
in this Agreement. Borrower shall, upon request from Lender, from time to time,
cooperate, and Borrower shall, cause Carveout Guarantor and Borrower
Representative to cooperate, in all reasonable respects in connection with a
Securitization. Such cooperation may, in Lender’s discretion, include
documentation changes, changes in organizational documents, changes in Accounts,
Reserves, Payment Dates, interest accrual periods, insurance endorsement
changes, tenant payment direction changes, site inspections, updated appraisals,
preparation and delivery of financial information or other diligence requested
by Lender and/or any Rating Agency, execution of one or more promissory notes
and the creation of Liens securing such notes of differing priority and/or the
creation of mezzanine debt secured by pledges of all of the membership interests
in the Borrower so long as the principal amount, interest rate, payment terms
and other monetary terms of the Loan do not, in the aggregate change so long as
none of the foregoing shall materially and adversely impact the financial
position, operations of Borrower, Borrower Representative or Carveout Guarantor
(in which case Borrower’s refusal to cooperate with any of the foregoing shall
be deemed reasonable). None of Borrower, Carveout Guarantor or Borrower
Representative will be required to incur more than de minimis expenses or costs
pursuant to this Section 10.1, except to the extent Borrower is otherwise
obligated under the Loan Documents to pay such costs and expenses. Borrower
will, upon request from Lender, in connection with a Securitization, enter into
such acknowledgments and confirmations of the applicable assignments as Lender
may reasonably request. Borrower shall, subject to the terms and provisions of
this Section 10.1, use reasonable efforts to satisfy the market standards which
Lender determines are reasonably required in the marketplace or by the Rating
Agencies in connection with a Securitization. Borrower will not, pursuant to any
of the provisions of this

 

-93-



--------------------------------------------------------------------------------

Section 10.1, incur, suffer or accept (except to a de minimis extent) (i) any
lesser rights or greater obligations as are currently set forth in the Loan
Documents or Borrower’s Organizational Documents (unless Borrower is made whole
by the holder of the Note) or (ii) subject to Section 11.13 hereof, any personal
liability other than as set forth in the Loan Documents. Borrower will also, if
requested by Lender and to the extent such an opinion letter can be reasonably
issued by counsel reasonably acceptable to Borrower and Lender, cause
independent counsel to render opinions customary in securitization transactions
with respect to the Mortgaged Property and Borrower and its Affiliates (but not
a true sale or 10b-5 opinion), including a Nonconsolidation Opinion, at Lender’s
sole cost and expense, which counsel and opinions shall be reasonably
satisfactory to Lender and the Rating Agencies and which shall be addressed to
such Persons as shall be reasonably designated by the holder of the Note.
Borrower’s failure to deliver the opinions (to the extent within its control)
required hereby within ten (10) Business Days after written request therefore
shall constitute an Event of Default hereunder. If requested by Lender,
Borrower’s cooperation will also include (but subject to Section 11.13)
certifications and agreements pursuant to which Borrower will certify that it
has examined the portion of applicable preliminary and final private placement
memorandum or preliminary, final and supplement or prospectus specified by
Lender as pertaining to Borrower, the Loan, Carveout Guarantor, Borrower’s
Affiliates, and the Mortgaged Property, and that each such designated portion,
as it relates to Borrower, Carveout Guarantor, Borrower’s Affiliates, the
Mortgaged Property and all other aspects of the Loan, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in the light of the circumstances under
which they were made, not misleading. Such agreement may, if requested by
Lender, require Borrower to indemnify, defend, protect and hold harmless Lender
and other Persons designated by Lender from and against any losses, claims,
damages, liabilities, costs and expenses that arise out of or are based upon any
untrue statement of any material fact contained in the reviewed portions of the
documents or other information or documents prepared by Borrower, Carveout
Guarantor or their Affiliates and provided to Lender or in any representation or
warranty of Borrower or Carveout Guarantor contained in the Loan Documents or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated in such information or necessary in order
to make the statements in such information not materially misleading.
Notwithstanding anything in the foregoing to the contrary, at Lender’s request
in connection with a Securitization, Borrower shall, take all reasonable efforts
to, (i) to ensure that its organizational structure and organizations documents
are reasonably satisfactory to the Rating Agents (including, without limitation,
the addition of industry standard bankruptcy remote covenants in the
organizational documents of Borrower and an Intermediate Borrower Entity,
including, without limitation, the addition of two (2) independent directors at
the Borrower and/or Intermediate Borrower Entity level); and (ii) commence
delivering its financial statements for Borrower and any Special Purpose
Bankruptcy Remote Entity, including, without limitation, any Intermediate
Borrower Entity, on a non-consolidated basis. Any change in such structure,
including, without limitation, the introduction of an Intermediate Borrower
Entity, shall be subject to Borrower’s reasonable approval, taking into account
the overall structure of the Carveout Guarantor and its subsidiaries and other
obligations that may be applicable to such entities. If an Intermediate Borrower
Entity is requested by Lender to serve as the corporate member of Borrower in
connection with a Securitization, Borrower shall promptly make all reasonable
efforts to implement such request, which Intermediate Borrower Entity shall from
that point forward comply with then current Rating Agency requirements.

 

-94-



--------------------------------------------------------------------------------

(b) Notwithstanding anything in the foregoing to the contrary, Borrower
acknowledges that as of the date hereof that (i) the Note consists of four
separate promissory notes (Promissory Note-One, Promissory Note-Two, Promissory
Note-Three and Promissory Note-Four), (ii) SFT I, Inc. will be the Lender for
purposes of enforcing and performing Lender’s rights and obligations under this
Agreement and the other Loan Documents and will act as agent for each of the
Note holders, (iii) the Lender as of the date of this Agreement, shall remain
responsible and liable for all Development Advances under the Loan, (iv) all
payments due under the Note and the Loan shall be tendered and remitted to
Lender, (v) all notices shall be sent to Lender in accordance with the notice
provisions set forth herein, and (vi) any consent or approval of Lender required
hereunder shall only be directed to and/or given by Lender and such consent or
approval of Lender shall be deemed conclusive evidence of the consent or
approval of each of the Note holders. In performing its functions and duties
under this Agreement, Lender shall act solely as agent of each of the Note
holders and does not assume, and shall not be deemed to have assumed, any
obligations toward or relationship of agency or trust with or for the Borrower.
All notices from, acts of and communications by Lender, on behalf of itself and
as agent for the Note holders, shall be deemed legally conclusive and binding;
and Borrower or any third party (including any court) shall rely on any and all
communications or acts of Lender with respect to the issuance of any notice, the
exercise of any rights or the granting of any consent, waiver or approval on
behalf of Lender and the Note holders in all circumstances where an action by
Lender is required or permitted pursuant to this Agreement or the provisions of
any other Loan Document or by applicable law without the right or necessity of
making any inquiry of any individual Note holder as to the authority of Lender
with respect to such matter (provided that nothing herein shall, as between
Lender and the Note holders, waive any obligation of Lender under the Co-Lending
Agreement between Lender and each of the Note holders dated as of even date
herewith).

SECTION 11

MISCELLANEOUS

11.1 Expenses and Attorneys’ Fees. Whether or not the transactions contemplated
hereby shall be consummated, Borrower agrees to promptly pay all fees, costs and
expenses (including reasonable attorneys’ fees, court costs, cost of appeal and
the reasonable fees, costs and expenses of other professionals retained by
Lender) incurred by Lender in connection with the following, and all such fees,
costs and expenses shall be part of the Obligations, payable on demand: (A) the
examination, review, due diligence investigation, documentation and closing of
the financing arrangements evidenced by the Loan Documents including fees and
costs for the Environmental Report and the Physical Conditions Report; (B) the
giving or withholding of any consents, approvals, or permissions, disbursements
of the Loan and disbursements from the Accounts and in connection with any
amendments, modifications and waivers relating to the Loan Documents requested
by Borrower; (C) the review, documentation, negotiation and closing of any
subordination or intercreditor agreements, Lease reviews, and subordination,
nondisturbance and attornment agreements; (D) Lender’s consultants including
Lender’s Construction Consultant; and (E) enforcement of this Agreement or the
other Loan Documents, the collection of any payments due from Borrower or
Carveout Guarantor under the Loan Documents or any refinancing or restructuring
of the credit arrangements provided under the Loan Document, whether in the
nature of a “workout” or in connection with any insolvency or bankruptcy
proceedings or otherwise.

 

-95-



--------------------------------------------------------------------------------

11.2 Certain Lender Matters. Lender may, in accordance with Lender’ customary
practices, destroy or otherwise dispose of all documents, schedules, invoices or
other papers, delivered by Borrower to Lender unless Borrower requests, at the
time of delivery, in writing that same be returned. Borrower and Lender intend
that the relationships created hereunder and under the other Loan Documents be
solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender nor to grant Lender any interest in the
Mortgaged Property other than that of mortgagee, beneficiary or lender. No
provision in this Agreement or in any of the other Loan Documents and no course
of dealing between the parties shall be deemed to create any fiduciary duty by
Lender to Borrower or any other Person. All attorneys, accountants, appraisers,
and other professional Persons and consultants retained by Lender shall have the
right to act exclusively in the interest of Lender and shall have no duty of
loyalty, duty of care or any other duty to Borrower or any of Borrower’s
partners, shareholders, members, managers, Affiliates or any other Person. By
accepting or approving anything required to be observed, performed or fulfilled
or to be given to Lender pursuant to the Loan Documents, Lender shall not be
deemed to have warranted or represented the sufficiency, legality, effectiveness
or legal effect of the same, or of any term, provision or condition thereof, and
such acceptance or approval thereof shall not be or constitute any warranty or
representation with respect hereto or thereto by Lender. Borrower shall rely
solely on its own judgment and advisors in entering into the Loan without
relying in any manner on any statements, representations or recommendations of
Lender or any parent, subsidiary or Affiliate of Lender or their respective
attorneys, advisors, accountants, officers, representatives, directors,
employees, partners, shareholders, trustees, members or managers. Lender shall
not be subject to any limitation whatsoever in the exercise of any rights or
remedies available to it under any of the Loan Documents or any other agreements
or instruments which govern the Loan by virtue of the ownership by it or any
parent, subsidiary or Affiliate of Lender of any equity interest any of them may
acquire in Borrower, and Borrower hereby irrevocably waives the right to raise
any defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates. LENDER SHALL HAVE NO LIABILITY
HEREUNDER FOR ANY CONSEQUENTIAL, SPECIAL, PUNITIVE OR INDIRECT DAMAGES. In the
case of any receivership, insolvency, bankruptcy, reorganization, arrangement,
adjustment, composition or other proceedings affecting Borrower or Borrower
Representative or Carveout Guarantor, or their respective creditors or property,
Lender, to the extent permitted by law, shall be entitled to file such proofs of
claim and other documents as may be necessary or advisable in order to have the
claims of Lender allowed in such proceedings for the entire secured Obligations
at the date of the institution of such proceedings and for any additional amount
which may become due and payable by Borrower after such date. Lender shall have
the right from time to time to designate, appoint and replace one or more
servicers at Lender’s sole cost and expense and to allow such servicers to
exercise any and all rights of Lender under the Loan Documents. All documents
and other matters required by any of the provisions of this Agreement to be
submitted or provided to Lender shall be in form and

 

-96-



--------------------------------------------------------------------------------

substance satisfactory to Lender. Borrower shall not be entitled to (and does
hereby waive any and all rights to receive) any notices of any nature whatsoever
from Lender except with respect to matters for which Legal Requirements or the
Loan Documents expressly provide for the giving of notice by Lender to Borrower.
In any action or proceeding brought by Borrower against Lender claiming or based
upon an allegation that Lender unreasonably withheld its consent to or approval
of a proposed act by Borrower which requires Lender’s consent hereunder,
Borrower’s sole and exclusive remedy in said action or proceeding shall be
declaratory judgment, injunctive relief or specific performance requiring Lender
to grant such consent or approval.

11.3 Indemnity. In addition to the payment of expenses pursuant to Section 11.1
and the indemnification obligations set forth in other portions of this
Agreement, the Environmental Indemnification Agreement or the other Loan
Documents, whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to indemnify, pay, defend and hold Lender, its
officers, directors, members, partners, shareholders, participants,
beneficiaries, trustees, employees, agents, successors and assigns, any
subsequent holder of the Note, any trustee, fiscal agent, Servicer, underwriter
and placement agent, (collectively, the “Indemnitees”) harmless from and against
any and all liabilities (except for income taxes, or franchise taxes imposed in
lieu of income taxes, imposed generally by federal, state or local taxing
authorities with respect to interest or commitment or other fees payable
hereunder or changes in the rate of interest or tax on the overall income of
Lender, taxes that are not directly attributable to the Loan and any “doing
business” taxes, however denominated, charged by any Governmental Authority, as
set forth in Section 2.6), obligations, losses, damages, penalties, actions,
judgments, causes of action, suits, claims, tax liabilities, broker’s or finders
fees, costs, expenses and disbursements of any kind or nature whatsoever
(including the fees and disbursements of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnitee shall be designated a
party thereto) that may be imposed on, incurred by, or asserted against that
Indemnitee, based upon any third party claims against such Indemnitees in any
manner related to or arising out of (A) any breach by Borrower or Carveout
Guarantor of any representation, warranty, covenant, or other agreement
contained in any of the Loan Documents or certificates provided pursuant to the
Loan Documents, (B) the actual or threatened presence, release, disposal, spill,
escape, leakage, transportation, migration, seepage, discharge, removal, or
cleanup of any Hazardous Material located on, about, within, under, affecting,
from or onto the Mortgaged Property or any violation of any applicable
Environmental Law by Borrower or the Mortgaged Property, or (C) the use or
intended use of the proceeds of any of the Loan (the foregoing liabilities
herein collectively referred to as the “Indemnified Liabilities”); provided that
Borrower shall have no obligation to an Indemnitee hereunder with respect to
Indemnified Liabilities arising from the gross negligence or willful misconduct
of that Indemnitee as determined in a final order by a court of competent
jurisdiction. Borrower shall be relieved of its obligation under clause (B) of
this Section 11.3 with respect to Hazardous Materials first introduced to the
Land and Improvements after either (1) the foreclosure of the Mortgage or
(2) the delivery by Borrower to, and acceptance by, Lender or its designee of a
deed-in-lieu of foreclosure with respect to the Mortgaged Property. To the
extent that the undertaking to indemnify, pay, defend and hold harmless set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, Borrower shall contribute the maximum portion that it
is permitted to pay and satisfy under applicable law to the payment and

 

-97-



--------------------------------------------------------------------------------

satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them. If any such action or other proceeding shall be brought against Lender,
upon written notice from Borrower to Lender (given reasonably promptly following
Lender’s notice to Borrower of such action or proceeding), Borrower shall be
entitled to assume the defense thereof, at Borrower’s expense, with counsel
reasonably acceptable to Lender; provided, however, Lender may, at its own
expense, retain separate counsel to participate in such defense, but such
participation shall not be deemed to give Lender a right to control such
defense, which right Borrower expressly retains. Notwithstanding the foregoing,
each Indemnitee shall, following notice to and consultation with Borrower, have
the right to employ separate counsel at Borrower’s expense if, in the reasonable
opinion of legal counsel, a conflict or potential conflict exists between the
Indemnitee and Borrower that would make such separate representation advisable.
Borrower shall have no obligation to indemnify an Indemnitee for damage or loss
resulting from such Indemnitee’s gross negligence or willful misconduct.

11.4 Amendments and Waivers. Except as otherwise provided herein, no amendment,
modification, termination or waiver of any provision of this Agreement, the Note
or any other Loan Document, or consent to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by Lender
(and, with respect to any amendment or modification, unless also signed by
Borrower). Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on Borrower in any case shall entitle
Borrower, or any other Person to any other or further notice or demand in
similar or other circumstances. To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s partners or members and others
with interests in Borrower, and of the Mortgaged Property, or to a sale in
inverse order of alienation in the event of foreclosure of all or any of the
Mortgage, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Mortgaged Property for the collection of the
obligations without any prior or different resort for collection or of the right
of Lender to the payment of the obligations owing Lender on account of the Loan
Documents out of the net proceeds of the Mortgaged Property in preference to
every other claimant whatsoever. In addition, Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of the Mortgage, any
equitable right otherwise available to Borrower which would require the separate
sale of any of any portion of the Mortgaged Property or require Lender to
exhaust its remedies against any portion of the Mortgaged Property or any
combination of the Mortgaged Property before proceeding against any other
portion; and further in the event of such foreclosure, Borrower expressly
consents to and authorizes, at the option of Lender, the foreclosure and sale
either separately of all or any portion of the Mortgaged Property. Borrower
hereby waives the right to assert a counterclaim, other than a compulsory
counterclaim, in any action or proceeding brought against it by Lender or its
agents. No failure or delay on the part of Lender or any holder of any Note in
the exercise of any power, right or privilege hereunder or under the Note or any
other Loan Document shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing under this Agreement, the Note and the other Loan Documents
are cumulative to, and not exclusive of,

 

-98-



--------------------------------------------------------------------------------

any rights or remedies otherwise available. Lender shall not be under any
obligation to marshal any assets in favor of any Person or against or in payment
of any or all of the Obligations. To the extent that any Person makes a payment
or payments to Lender, or Lender enforces its remedies or exercise its rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
if any, rights and remedies therefore, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
setoff had not occurred. Borrower agrees (to the extent that it may lawfully do
so) that it will not at any time insist upon, or plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
or any usury or other law wherever enacted, now or at any time hereafter in
force, which would prohibit or forgive Borrower from paying all or any portion
of the principal of, premium, if any, or interest on Loan contemplated herein or
in any of the other Loan Documents or which may affect the covenants or the
performance of this Agreement; and Borrower (to the extent that it may lawfully
do so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the holders, but will suffer and permit the execution of every
such power as though no such law had been enacted.

11.5 Notices. Unless otherwise specifically provided herein, any notice or other
communication required or permitted to be given shall be in writing addressed to
the respective party as set forth below and may be personally served, telecopied
(with request for confirmation) or sent by overnight courier service or United
States registered mail return receipt requested, postage prepaid. Any notice so
given shall be deemed effective upon delivery or on refusal or failure of
delivery during normal business hours.

Notices shall be addressed to the parties at the addresses as follows:

 

If to Borrower:   

CHI 3, LLC

c/o Equinix Inc.

301 Velocity Way, 5th Floor

Foster City, CA 94404

Attn: Director of Real Estate and General Counsel

E-mail: shettema@equinix.com and

bgalvin@equinix.com

Telephone: (650) 513-7000

Fax No.: (650) 513-7913

with a copy to:   

Orrick, Herrington & Sutcliffe LLP

405 Howard Street

San Francisco, CA 94105

Attn: William G. Murray, Jr.

E-mail: wmurray@orrick.com

Telephone: (415) 773-5807

Fax No.: (415) 773-5759

 

-99-



--------------------------------------------------------------------------------

If to Lender:   

SFT I, Inc.

1114 Avenue of the Americas, 27th Floor

New York, NY 10036

Attention: Chief Operating Officer

Reference : Loan No. 1364:01

Telephone: (212) 930-9400

Fax No.: (212) 930-9494

With a copy to:   

iStar Financial Inc.

1114 Avenue of the Americas, 27th Floor

New York, New York 10036

Attn: Nina B. Matis, Esq./General Counsel

Reference : Loan No. 1364:01

E-Mail: nmatis@istarfinancial.com

Telephone: (212) 930-9406

Fax No.: (212) 930-9492

With a copy to:   

iStar Asset Services Inc.

180 Glastonbury Blvd., Suite 201

Glastonbury, Connecticut 06033

Attn: President

Reference: Loan No. 1364:01

Telephone: (860) 815-5900

Facsimile: (860) 815-5901

with a copy to:   

Katten Muchin Rosenman LLP

1025 Thomas Jefferson Street, N.W.

East Lobby – Suite 700

Washington, D.C. 20007

Attention: John D. Muir, Jr., Esq.

Telephone: (202) 625-3839

Fax No.: (202) 339-6054

11.6 Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loan hereunder and the execution
and delivery of the Note. Notwithstanding anything in this Agreement or implied
by law to the contrary, the provisions of Sections 2.6, 5.8, 11.1, 11.2, 11.3,
11.13 and 11.15 shall survive the payment of the Loan and the termination of
this Agreement. Subject to this Section 11.6, all other representations,
warranties and agreements of Borrower and Lender set forth in this Agreement
shall terminate upon indefeasible payment in full of the Loan and the
termination of this Agreement.

11.7 Miscellaneous. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect. All covenants and
agreements hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within

 

-100-



--------------------------------------------------------------------------------

the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists. The
invalidity, illegality or unenforceability in any jurisdiction of any provision
in or obligation under this Agreement, the Note or other Loan Documents shall
not affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Agreement, the Note or other Loan Documents
or of such provision or obligation in any other jurisdiction. This Agreement is
made for the sole benefit of Borrower and Lender and, solely to the extent set
forth in Section 11.12, Carveout Guarantor, and no other Person shall be deemed
to have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor shall any other person have any right
of action of any kind hereon or be deemed to be a third party beneficiary
hereunder. This Agreement, the Note, and the other Loan Documents referred to
herein embody the final, entire agreement among the parties hereto and supersede
any and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and may not be
contradicted or varied by evidence of prior, contemporaneous, or subsequent oral
agreements or discussions of the parties hereto. There are no oral agreements
among the parties hereto. Borrower and Lender acknowledge that each of them has
had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by Borrower and Lender. If any term, condition or
provision of this Agreement shall be inconsistent with any term, condition or
provision of any other Loan Document, this Agreement shall control. This
Agreement and any amendments, waivers, consents, or supplements may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument. This Agreement shall become effective upon the execution of
a counterpart hereof by each of the parties hereto. Upon indefeasible payment
and performance in full of the Borrower’s Obligations, the Lender shall, at the
sole cost and expense of the Borrower, release the Mortgage and the other Liens
securing the Borrower’s Obligations.

11.8 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

11.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
except that Borrower may not assign its rights or obligations hereunder or under
any of the other Loan Documents without the written consent of Lender. Any
assignee of Lender’s interest in the Loan Documents shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to the Loan
Documents which Borrower may otherwise have against any assignor of the Loan
Documents.

11.10 Consent to Jurisdiction and Service of Process. BORROWER HEREBY CONSENTS
TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF
NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN

 

-101-



--------------------------------------------------------------------------------

SUCH COURTS. BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS MORTGAGED
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT, THE NOTE, SUCH OTHER LOAN DOCUMENTS OR SUCH OBLIGATION.

11.11 Waiver of Jury Trial. BORROWER AND LENDER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS, OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION AND LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. BORROWER AND LENDER ALSO WAIVE ANY BOND
OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE
REQUIRED OF BORROWER OR LENDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. BORROWER AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. BORROWER AND LENDER FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,
THE LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOAN. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

11.12 Publicity. Lender (and Lender’s Affiliates) may and Borrower does hereby
authorize Lender (and its Affiliates) to, refer, in its sole discretion, to the
Loan from time to time, in tombstone and other advertisements, offering
memoranda in connection with Securitizations, press releases and other releases
of information to members of the public, reports to investors and in other
media, which references, may include a description of the Loan (including the
stated principal amount) and use of Borrower’s name and the logo of Borrower,
Carveout Guarantor, Borrower Representative and/or their Affiliates and which
references may be reproduced and distributed, electronically or otherwise, from
time to time. Lender hereby agrees that, without the prior written consent of
Borrower, any written information (or oral information to the extent it is
described as confidential at the time of disclosure) relating to Borrower which
is provided to

 

-102-



--------------------------------------------------------------------------------

Lender in connection with the making of the Loan which is either confidential,
proprietary, or otherwise not generally available to the public (but excluding
information Lender has obtained independently from third-party sources without
Lender’s knowledge that the source has violated any fiduciary or other duty not
to disclose such information) and which has been expressly designated as such by
notice to Lender from Borrower (the “Confidential Information”), will be kept
confidential by Lender, using the same standard of care in safeguarding the
Confidential Information as Lender employs in protecting its own proprietary
information which Lender desires not to disseminate or publish. Notwithstanding
the foregoing, Confidential Information may be disseminated (a) pursuant to the
requirements of applicable law, (b) pursuant to judicial process, administrative
agency process or order of Governmental Authority, (c) in connection with
litigation, arbitration proceedings or administrative proceedings before or by
any Governmental Authority or stock exchange, (d) to Lender’s attorneys,
accountants, advisors and actual or prospective financing sources who will be
instructed to comply with this Section 11.12, (e) to the Rating Agencies, who
will be requested to comply with this Section 11.12, (f) to actual or
prospective trustees, assignees, pledgees, participants, agents, Servicers, or
securities holders in a Securitization, who shall be instructed to comply with
this Section 11.12, and (g) pursuant to the requirements or rules of a stock
exchange or stock trading system on which the Securities of Lender or its
Affiliates may be listed or traded. Notwithstanding the foregoing, in each of
the cases set forth in Sections 11.12(a) through (g) above, Lender shall
endeavor to use its best efforts to notify all parties of the confidential
nature of the information and instruct such parties to maintain the
confidentiality of such information. In addition, notwithstanding any other
provision, any party (and its employee, representative or other agent) may
disclose to any and all persons, without limitation of any kind, any information
with respect to the tax treatment and tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to such party relating to such tax treatment and
tax structure. Lender acknowledges and agrees that Carveout Guarantor and
Borrower Representative are third party beneficiaries of Lender’s agreement with
respect to Confidential Information set forth in this Section. For purposes of
this Section 11.12, Confidential Information will not be deemed to include the
Loan amount and the other terms, conditions and provisions of the Loan Documents
(except that all exhibits shall be deemed Confidential Information), the name of
Borrower, Carveout Guarantor and Borrower Representative, the logo of Borrower,
Carveout Guarantor, Borrower Representative and/or their Affiliates. Borrower,
Carveout Guarantor and Borrower Representative hereby grant Lender a
non-exclusive license to use Borrower’s, Carveout Guarantor’s and Borrower
Representative’s logo solely for the purpose specified in this Section 11.12.
Borrower agrees that Lender’s (and Lender’s Affiliates’) use, reproduction and
dissemination of Borrower’s name and logo in connection with disclosures
required by the Loan Documents shall not cause any copyright infringements.

 

11.13 Borrower Recourse Liability.

(A) Except as provided in the Environmental Indemnity Agreement and the Carveout
Guaranty, Borrower shall not have any personal recourse liability for
Obligations incurred under this Agreement, the Note or any of the other Loan
Documents and no deficiency judgment therefore shall be enforced against the
personal assets of Borrower other than the Mortgaged Property, the other
Collateral and the proceeds of the Mortgaged Property and other Collateral.
Notwithstanding the foregoing, a judgment may be sought, obtained, entered and
enforced against Borrower to the extent necessary to preserve or enforce the
rights and remedies of Lender

 

-103-



--------------------------------------------------------------------------------

in, to or against the collateral and security provided under the Loan Documents,
and nothing contained in this Section 11.13 shall be construed to limit,
prejudice or impair the rights of Lender to enforce its rights and remedies
against any real and personal property mortgaged, pledged, encumbered, assigned
or granted to secure payment or performance under this Agreement, the Note
and/or the other Loan Documents. Notwithstanding anything to the contrary herein
or elsewhere, the foregoing limitation on personal liability shall be null, void
and of no force and effect, and Borrower shall be personally liable for payment
and performance of the Obligations in the event of the occurrence of any of the
following: (a) Borrower or Borrower Representative shall file or institute any
petition, case or proceeding under the Bankruptcy Code; (b) Carveout Guarantor,
Borrower Representative or any Affiliate of Borrower shall file or initiate any
involuntary petition, case or proceeding against Borrower or Borrower
Representative under the Bankruptcy Code; (c) Borrower, Carveout Guarantor,
Borrower Representative or any Affiliate of Borrower shall arrange, solicit,
induce, finance or collude with others in the filing of any involuntary
petition, case or proceeding against Borrower or Borrower Representative under
the Bankruptcy Code; (d) an involuntary petition, case or proceeding is filed
against Borrower under the Bankruptcy Code and Borrower fails to file a motion
to dismiss (together with any ancillary filings or briefs customarily filed
therewith) such proceeding within ninety (90) days after the commencement of the
proceeding; or (e) the occurrence of any Default with respect to Section 7.12.

(B) Nothing in this Agreement or the other Loan Documents shall be construed or
deemed to release any Person from liability arising out of such Person’s fraud
or to limit the rights and remedies of Lender, either at law or in equity, for
(1) injunctive or declaratory relief, (2) rights to recover on account of
fraudulent conveyances, fraudulent transfers, preferences, or other laws which
would operate to protect Lender against Borrower’s or any other Person’s
dissipation of assets to avoid obligations under the Loan Documents (whether
under the Bankruptcy Code or other applicable laws), (3) rights to seek
penalties or sanctions under applicable judicial rules and statutes governing
the conduct of litigation, and (4) rights and remedies for criminal conduct in
relation to Lender, the Loan or the security for the Loan. Notwithstanding
Section 11.13 (A), Borrower shall be personally liable for and does hereby agree
to pay, protect, defend and save Lender harmless from and against, and hereby
indemnifies Lender from and against any and all liabilities, obligations,
losses, damages, costs and expenses (including reasonable attorneys’ fees, court
costs and costs of appeal), causes of action, suits, claims, demands and
judgments of any nature of description whatsoever which may at any time be
imposed upon, incurred or suffered by or awarded against Lender as a result of:
(a) Proceeds paid to, or upon the order of, Borrower or its Affiliates under any
insurance policies (or paid as a result of any other claim or cause of action
against any person or entity) by reason of damage, loss or destruction to all or
any portion of the Mortgaged Property, to the full extent of such Proceeds not
previously delivered to Lender, but which, under the terms of the Loan
Documents, should have been delivered to Lender; (b) Proceeds resulting from the
condemnation or other taking in lieu of condemnation of all or any portion of
the Mortgaged Property, or any of them, to the full extent of such Proceeds paid
to, or upon the order of, Borrower or its Affiliates and not previously
delivered to Lender, but which, under the terms of the Loan Documents, should
have been delivered to Lender; (c) tenant security deposits or other refundable
deposits or letters of credit paid to or held by Borrower, its Affiliates or its
members, partners, officers and agents in connection with Leases of all or any
portion of the Mortgaged Property which are not applied in accordance with the
terms of the applicable Lease or other agreement or paid to, or upon the

 

-104-



--------------------------------------------------------------------------------

order of, Lender; (d) Gross Revenues and other payments received from the Master
Lessee under the Master Lease paid more than one (1) month in advance; (e) Gross
Revenues of all or any portion of the Mortgaged Property (to the extent received
by Borrower or its Affiliates) received during or applicable to a period after
any written notice of default is given to Borrower from Lender under the Loan
Documents in the event of any default by Borrower thereunder which are not
either applied to the ordinary and necessary expenses of owning and operating
the Mortgaged Property or paid to Lender in accordance with the Loan Documents;
(f) damage to the Mortgaged Property as a result of the intentional misconduct
or gross negligence of Borrower, its Affiliates or any of their officers,
directors, members, managers, or general partners, or any agent, employee or
other Person authorized or apparently authorized to act on behalf of Borrower or
such persons, or any removal of any of the Mortgaged Property in violation of
the terms of the Loan Documents; (g) until such time as Borrower has transferred
actual possession and control of the Mortgaged Property to Lender, to a duly
appointed receiver of the Mortgaged Property, to a purchaser at a foreclosure
sale or to a transferee in lieu of foreclosure, for Borrower’s failure to pay
(or deposit into reserves held by Lender funds sufficient to pay) any valid
taxes, assessments, mechanics’ liens, materialmen’s liens or other obligations
which could create Liens on any portion of the Mortgaged Property which would be
superior to the Lien of the Mortgage or the other Loan Documents, to the full
extent of the lesser of (i) the amount claimed by any such claimant and
(ii) Gross Revenues after (x) with respect to any such taxes or assessments, the
commencement of the period covered by such taxes or assessments, and (y) with
respect to any such mechanic’s liens, materialmen’s liens or other Liens, the
date of filing thereof, and in the case of clauses (x) and (y) above, not
applied to debt service on the Loan or the ordinary and necessary expenses of
owning and operating the Mortgaged Property or paid to Lender; (h) failure by
Borrower to comply with any obligations and indemnities of Borrower under the
Loan Documents relating to Hazardous Materials or Environmental Laws to the full
extent of any losses or damages (including those resulting from diminution in
value of the Mortgaged Property to the extent actually incurred by Lender)
incurred by Lender; (i) fraud or material misrepresentation by Borrower,
Borrower Representative or Carveout Guarantor or any of their respective
officers, board members, members, managers or partners to the full extent of any
losses, damages and expenses of Lender on account thereof; (j) for any amounts
paid to Borrower under Leases containing early lease termination options or
otherwise paid by tenants in consideration of an early termination of any lease
and not delivered to Lender to be held in accordance with the other Loan
Documents; (k) for waste to the Mortgaged Property; (l) any judicial,
administrative or other action by Borrower, Carveout Guarantor or any of their
Affiliates that delays, impairs or interferes with the exercise of Lender’s
rights and remedies under the Loan Documents; (m) any criminal activity by
Borrower or Carveout Guarantor or their respective agents, employees or officer;
(n) the occurrence of a Default with respect to Sections 5.4, 7.4, 7.11, 7.13,
7.14 or 7.16; (o) the Master Lease, the collateral assignment of the Master
Lease or the Master Lease Guaranty is not enforceable by Lender following an
Event of Default; or (p) Master Lessee, Borrower or Carveout Guarantor
challenges any enforcement of Lender’s remedies in connection therewith or under
the Master Lease and/or the Master Lease Guaranty.

11.14 Performance by Lender/Attorney-in-Fact. In the event that Borrower shall
at any time fail to duly and punctually pay, perform, observe or comply with any
of its covenants and agreements hereunder or under the other Loan Documents or
if any Event of Default hereunder shall exist, then Lender may (but shall in no
event be required to) make any such payment or

 

-105-



--------------------------------------------------------------------------------

perform any such term, provision, condition, covenant or agreement or cure any
such Event of Default. Lender shall not take action under this Section 11.14
prior to the occurrence of an Event of Default unless in Lender’s good faith
judgment reasonably exercised, such action is necessary or appropriate in order
to preserve the value of the Collateral, to protect Persons or property, or
Borrower has abandoned the Mortgaged Property or any portion thereof. Lender
shall not be obligated to continue any such action having commenced the same and
may cease the same without notice to Borrower. Any amounts expended by Lender in
connection with such action shall constitute additional advances hereunder, the
payment of which is additional Indebtedness, secured by the Loan Documents and
shall become due and payable upon demand by Lender, with interest at the Default
Rate from the date of disbursement thereof until fully paid. No further
direction or authorization from Borrower shall be necessary for such
disbursements. The execution of this Agreement by Borrower shall and hereby does
constitute an irrevocable direction and authorization to Lender to so disburse
such funds. Borrower hereby irrevocably appoints Lender, as its
attorney-in-fact, coupled with an interest, with full authority in the place and
stead of Borrower and in the name of Borrower or otherwise (A) during the
existence of an Event of Default in the discretion of Lender, to take any action
and to execute any instrument which Lender may deem necessary to accomplish the
purpose of this Agreement or any other Loan Document, including the following:
(i) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for monies due and to become due under or in respect of
the Accounts and/or any of the Loan Account Collateral; (ii) to receive,
endorse, and collect (A) any Gross Revenues, (B) any instruments made payable to
Borrower representing any dividend, payment of principal, interest, redemption
price, purchase price or other distribution or payment in respect of any Loan
Account Collateral, or (C) any other instruments, documents and chattel paper
received in connection with this Agreement or any other Loan Document; and
(iii) to file any claims, or take any action or institute any proceedings which
Lender shall deem necessary or desirable for the collection of any Gross
Revenues in the event that Borrower shall fail to do so, or otherwise to enforce
the rights of Lender with respect to this Agreement; (B) to execute and/or file,
without the signature of Borrower, any Financing Statements, continuation
statements, or other filing, and any amendment thereof, relating to the Loan
Account Collateral; (C) to give notice to any third parties which may be
required to perfect Lender’s security interest in the Loan Account Collateral;
and (D) during the existence of an Event of Default, to register, purchase,
sell, assign, transfer, pledge or take any other action with respect to any Loan
Account Collateral in accordance with this Agreement or any Loan Document.
Lender shall notify Borrower of Lender’s taking of any action as
attorney-in-fact, or otherwise in Borrower’s name, pursuant to the provisions of
this Section.

11.15 Brokerage Claims. Borrower shall protect, defend, indemnify and hold
Lender harmless from and against all loss, cost, liability and expense incurred
as a result of any claim for a broker’s or finder’s fee against Lender or any
Person, in connection with the transaction herein contemplated, provided such
claim is made by or arises through or under Borrower or is based in whole or in
part upon alleged acts or omissions of Borrower. Lender shall protect, defend,
indemnify and hold Borrower harmless from and against all loss, cost, liability
and expense incurred as a result of any claim for a broker’s or finder’s fee
against Borrower or any other Person in connection with the transaction herein
contemplated other than Broker, provided such claim is made by or arises through
or under Lender or is based in whole or in part upon alleged acts or omissions
of Lender.

 

-106-



--------------------------------------------------------------------------------

11.16 Agreement. THE RIGHTS AND OBLIGATIONS OF BORROWER AND LENDER SHALL BE
DETERMINED SOLELY FROM THIS WRITTEN LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
AND ANY PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN LENDER AND BORROWER CONCERNING
THE SUBJECT MATTER HEREOF AND OF THE OTHER LOAN DOCUMENTS ARE SUPERSEDED BY AND
MERGED INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS MAY NOT BE VARIED BY ANY ORAL AGREEMENTS OR DISCUSSIONS
THAT OCCUR BEFORE, CONTEMPORANEOUSLY WITH, OR SUBSEQUENT TO THE EXECUTION OF
THIS LOAN AGREEMENT OR THE LOAN DOCUMENTS. THIS WRITTEN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENTS BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

SECTION 12

ADDITIONAL MASTER LEASE PROVISIONS

12.1 Representations, Warranties and Covenants of Master Lessee. Master Lessee
is a corporation duly organized and validly existing under the laws of the State
of Delaware, and is qualified to do business in the State where the Mortgaged
Property is located. Master Lessee has full power and authority to enter into
and carry out the terms of the Master Lease. Master Lessee is in good standing
under the laws of the State of Delaware. A true and complete copy of all
organizational documents creating or governing Master Lessee has been delivered
to Lender.

12.2 Satisfaction of Borrower Obligations by Master Lessee. Except for transfers
which are expressly pre-approved under the terms of the Master Lease and are not
subject to Borrower’s consent, as Master Lessor, the Master Lessee shall not
transfer, assign or pledge the Master Lease without Lender’s prior written
consent (not to be unreasonably withheld, conditions or delayed). In addition,
any and all of the covenants set forth in the Loan Documents may be satisfied by
either Master Lessee or Borrower; provided, however, that if such covenant is
one that can be complied with by both Master Lessee and Borrower then either
Master Lessee or Borrower shall be permitted to satisfy any such covenant.
Further, any factual representations made by Borrower under the Loan Documents
shall be deemed correct if such representation would be correct if made by
Master Lessee but only to the extent consistent with the transactions
contemplated in this Loan Agreement. A Default or Event of Default caused by the
Master Lessee shall constitute a Default or Event of Default by Borrower.

12.3 Subordination of Master Lease.

(A) The Master Lease and all right, title and interest of Master Lessee
thereunder and in and to the Mortgaged Property or any portion thereof, if any,
are and shall be subject and subordinate to the lien of the Mortgage, including,
without limitation, any and all fees and reimbursable expenses and other sums
payable to Master Lessee under the Master Lease. Master Lessee hereby
acknowledges that all provisions of the Master Lease relating to the application
of insurance proceeds and condemnation awards are subject to and junior and
inferior to the terms

 

-107-



--------------------------------------------------------------------------------

and provisions of the Mortgage and the other Loan Documents, and the terms and
provisions of the Mortgage and the other Loan Documents shall govern and control
in the event of any conflict.

(B) Master Lessee agrees that, upon a foreclosure of the Mortgage, provided that
the Master Lease has not expired or otherwise been earlier terminated in
accordance with its terms for reasons other than such foreclosure, Master Lessee
shall attorn to any Subsequent Owner and shall remain bound by all of the terms,
covenants and conditions of the Master Lease, for the balance of the remaining
term thereof (and any renewals thereof which may be effected in accordance with
the Master Lease) with the same force and effect as if such Subsequent Owner
were the landlord under the Master Lease and without the payment by such
Subsequent Owner of any fees arising from such succession to the interests of
such landlord. Such attornment shall be effective and self-operative as an
agreement between Master Lessee and Subsequent Owner without the execution of
any further instruments on the part of any party; provided, however, that at
Lender’s request, Master Lessee shall execute a commercially reasonable
instrument confirming such attornment. If any Subsequent Owner shall elect, for
any reason whatsoever, to succeed to the interest of Borrower under the Master
Lease, without terminating the Master Lease, such Subsequent Owner shall not be
(i) liable for any act or omission of any prior landlord (including Borrower),
(ii) subject to any offsets or defenses which Master Lessee might have against
any prior landlord (including Borrower), (iii) liable for or bound by any fees,
commissions, rent, security deposit, additional rent or other sums or deposits
which Master Lessee might have paid to any prior landlord (including Borrower)
unless actually received by Subsequent Owner, or (iv) bound by any amendment or
modification of the Master Lease made without the Lender’s or such Subsequent
Owner’s express written consent if required hereunder.

(C) Upon a foreclosure of the Mortgage, notwithstanding the rights of Subsequent
Owner under (B) above, unless Subsequent Owner, in its sole and absolute
discretion, elects otherwise, such foreclosure of the Mortgage shall terminate
the Master Lease, without payment of any termination fees, liquidated damages or
other fees and charges under the Master Lease. Master Lessee expressly agrees
that it shall not, in any event, cause or permit any lien, claim of lien,
encumbrance or other charge to be placed or asserted against the Mortgaged
Property or any portion thereof. Upon any such termination of the Master Lease
by Lender or other Subsequent Owner, Master Lessee shall promptly remit and
deliver to Lender or other Subsequent Owner an accounting of, all property,
leases, rents, contracts and collateral then held by or under the control of
Master Lessee (collectively, “Master Lessee’s Property”). Upon any such
termination, Master Lessee shall afford to Lender or other Subsequent Owner all
rights and benefits provided to Master Lessor under the Master Lease, including,
without limitation, cooperating and assisting Lender or Subsequent Owner to
effect a smooth transition of ownership, assigning to Lender or such Subsequent
Owner all operating licenses and permits for the IBX Centers then issued in
Master Lessee’s name as landlord of such IBX Centers (to the extent assignable)
and delivering to Lender (or its designee) or such Subsequent Owner, all keys,
locks and safe combinations, ledgers, bank statements for the Mortgaged Property
accounts, books and records, insurance policies, and other documents and
agreements required for the ownership of the Mortgaged Property as maintained by
Master Lessee. If such assignment of licenses and permits is not permitted by
the Legal Requirements, Master Lessee shall cooperate with, and provide
reasonable assistance to, Lender or such Subsequent Owner in its efforts to
obtain such licenses and permits for the normal use and operation of the
Mortgaged Property.

 

-108-



--------------------------------------------------------------------------------

Upon the written request of Lender or other Subsequent Owner, Master Lessee
shall periodically execute and deliver a statement, in a form reasonably
satisfactory to Lender or such Subsequent Owner, reaffirming Master Lessee’s
obligation to attorn as set forth in this Section 12.

12.4 Master Lease Guaranty. As additional security for the Loan, Carveout
Guarantor will enter into a guaranty of the Master Lease (the “Master Lease
Guaranty”) on terms and conditions acceptable to Lender.

12.5 Representations, Warranties and Covenants of Carveout Guarantor with
respect to the Master Lease. Carveout Guarantor is a corporation duly organized
and validly existing under the laws of the State of Delaware, and is qualified
to do business in the State where the Mortgaged Property is located. Carveout
Guarantor has full power and authority to enter into and carry out the terms of
the Master Lease Guaranty. Carveout Guarantor is in good standing under the laws
of the State of Delaware. A true and complete copy of all organizational
documents creating or governing Carveout Guarantor has been delivered to Lender.
Carveout Guarantor hereby acknowledges and agrees that the Master Lease Guaranty
shall be assigned to Lender in connection with the Loan.

SECTION 13

SUBDIVISION AND PARTIAL RELEASE

13.1 Conditions to Subdivision and Partial Release. Borrower shall be permitted
to subdivide the Land into two separate legal parcels (the “Subdivision”) and
create reciprocal easements subject to Lender’s reasonable consent, and upon
said Subdivision, be entitled to a partial release (the “Partial Release”) of
that certain portion of the Mortgaged Property shown on Exhibit F (the “Release
Property”) resulting from the Subdivision, subject to the satisfaction of
following conditions precedent in a manner satisfactory to the Lender in its
sole and absolute discretion (the “Subdivision and Partial Release
Requirements”):

(A) Lender reasonably approves of all subdivision documents, including, without
limitation, any plats or plans relating thereto and any documents establishing
cross-easements or restrictive covenants, including, without limitation,
Lender’s receipt and approval of all easements necessary to allow each of the
subdivided parcels access and cost sharing and use of shared facilities;

(B) The Subdivision complies with, and the Mortgaged Property after giving
effect to the Subdivision will comply with, all Laws and Legal Requirements

(C) Delivery to the Lender of not less than thirty (30) days prior written
notice of the proposed release requesting that the Lender release the Release
Property and providing such additional documentation and information as may be
necessary for the Lender to consider such request;

(D) No Default or Event of Default shall have occurred and be continuing;

 

-109-



--------------------------------------------------------------------------------

(E) The Borrower shall have delivered to the Lender a certificate executed by an
authorized officer of the Borrower certifying in form acceptable to the Lender
that each of the representations and warranties of the Borrower, Carveout
Guarantor and Borrower Representative contained in the Loan Documents is true,
complete and correct in all material respects as of the effective date of the
partial release;

(F) The Carveout Guarantor shall have executed and delivered to the Lender a
reaffirmation of its obligations under the Carveout Guaranty and the Master
Lease in form acceptable to the Lender affirming that the Obligations of the
Carveout Guarantor under the Carveout Guaranty and the Master Lease are and
shall continue to be in full force and effect;

(G) No event, circumstances or state of facts shall have occurred or exist, or
will be likely to occur or exist after the release of the Release Property,
resulting in a Material Adverse Effect;

(H) The Transfer and release of the Release Property from the lien of the
Mortgage will not violate, and the Remaining Mortgaged Property after the
release will not be in violation of, any Legal Requirements, including, without
limitation, zoning and subdivision laws and Borrower shall provide Lender with
evidence of compliance of each of the subdivided parcels with such Legal
Requirements;

(I) The Release Property will constitute one or more tax lots separate and
distinct from the tax lot or lots applicable to the Remaining Mortgaged Property
encumbered by the lien of the Mortgage, and shall constitute a separate
subdivided parcel;

(J) The Lender shall have received an updated Survey reflecting the Subdivision
and the Partial Release in form and substance satisfactory to Lender;

(K) At Borrower’s sole cost and expense, the Title Company issues to Lender an
updated title insurance policy or date-down endorsement to the Title Policy, in
form and substance acceptable to the Lender, (i) insuring Lender’s first
priority lien on the Mortgaged Property is not impaired by the Subdivision or
Partial Release, (ii) reflecting the Partial Release, and (iii) disclosing no
additional exceptions or encumbrances affecting the Mortgaged Property except
for the Permitted Exceptions, and updates to existing endorsements of the Title
Policy, if applicable, or new endorsements as Lender may reasonably require,
including, without limitation, a subdivision endorsement in form and substance
acceptable to Lender;

(L) All necessary easements and shared facility agreements reasonably required
by Lender with respect to the Remaining Mortgaged Property are in place;

(M) Borrower, Borrower Representative and/or Carveout Guarantor shall execute
and deliver such documentation in connection with the Subdivision and the
Partial Release as Lender may reasonably request to effectuate the Subdivision
and/or the Partial Release, including, without limitation, such modifications to
the Loan Documents as Lender, its counsel or title agent may request, and
updated legal opinions (such opinions shall be in form, scope and substance
satisfactory to the Lender and the Lender’s counsel in their reasonable
discretion);

(N) The Lender shall have received such other documents, certificates,
instruments, opinions or assurances as the Lender may reasonably request;

 

-110-



--------------------------------------------------------------------------------

(O) The Borrower shall pay all of the Lender’s reasonable out-of-pocket costs
and expenses incurred by the Lender in connection with such request for such
Subdivision and/or Partial Release, including, without limitation, all recording
costs, transfer taxes, title premiums and reasonable legal fees, regardless of
whether or not such Subdivision or Partial Release is consummated; and

(P) The Release Property may be Transferred to an Affiliate of Borrower subject
to the additional condition that the Release Property shall not at any time
thereafter during the term of the Loan, while under the ownership of an
Affiliate of Borrower, be used in a manner which could result in a Material
Adverse Effect, including without limitation, diminishing the value of the
Remaining Mortgaged Property in any way, or directly or indirectly compete with
the IBX Center located on the Remaining Mortgaged Property (the breach of such
additional condition shall result in an Event of Default hereunder in the event
such breach is not cured within the notice and cure periods set forth in
Section 9.1(D) hereof).

13.2 Partial Release. Upon satisfaction of the Subdivision and Partial Release
Requirements, the Lender shall release the Lien of the Mortgage with respect to
the Release Property and deliver to the Borrower a duly executed release or
reconveyance in recordable form, a UCC-3 release of security interest and other
such documents as may be reasonably required to release the Release Property
from the Lien of the Mortgage.

 

-111-



--------------------------------------------------------------------------------

Witness the due execution hereof by the undersigned as of the date first written
above.

 

BORROWER: CHI 3, LLC, a Delaware limited liability company By:   /s/ Keith D.
Taylor Name:   Keith D. Taylor Its:   Manager LENDER: SFT I, INC., a Delaware
corporation By:   /s/ Barclay G. Jones, III Name:   Barclay G. Jones, III Its:  
Executive Vice President

[Joiner by Master Lessee/Borrower Representative

and Carveout Guarantor on Following Page]

Development Loan and Security Agreement – Signature Page



--------------------------------------------------------------------------------

JOINDER BY MASTER LESSEE/ BORROWER REPRESENTATIVE AND CARVEOUT GUARANTOR: Master
Lessee/Borrower Representative and Carveout Guarantor hereby acknowledge and
agree to the terms and conditions set forth in Sections 11.12 and 12 of this
Agreement. MASTER LESSEE AND BORROWER REPRESENTATIVE: EQUINIX OPERATING CO.,
INC., a Delaware corporation By:   /s/ Keith D. Taylor Name:   Keith D. Taylor
Its:   CFO CARVEOUT GUARANTOR: EQUINIX, INC., a Delaware corporation By:   /s/
Keith D. Taylor Name:   Keith D. Taylor Its:   CFO

Development Loan and Security Agreement – Signature Page



--------------------------------------------------------------------------------

PROMISSORY NOTE - ONE

 

$90,000,000.00    as of February 2, 2007

FOR VALUE RECEIVED, CHI 3, LLC, a Delaware limited liability company
(“Borrower”), promises to pay to the order of SFT I, INC., a Delaware
corporation (“Holder”) at 1114 Avenue of the Americas, 27th Floor, New York,
New York 10036, or at such other place as Holder may from time to time in
writing designate, in lawful money of the United States of America, the
principal sum of NINETY MILLION AND NO/100 DOLLARS ($90,000,000.00) or such
other sum as may be the total amount outstanding pursuant to this Note (the
“Loan”), payable at such rates and at such times as are provided in the Loan
Agreement (as hereinafter defined).

Payments of both principal and interest are to be made in lawful money of the
United States of America.

This Promissory Note-One (this “Note”) evidences Indebtedness incurred under,
and is subject to the terms and provisions of, that certain Development Loan and
Security Agreement of even date herewith, by and among the Borrower and the
Holder (herein, as the same may be further amended, modified or supplemented
from time to time, called the “Loan Agreement”). The Loan Agreement, to which
reference is hereby made, sets forth said terms and provisions, including those
under which this Note may or must be paid prior to its due date or may have its
due date accelerated or extended. The Loan Agreement also contains provisions
for the payment of late charges and interest at the Default Rate, all as more
specifically set forth therein. Repayment of the Indebtedness evidenced by this
Note is secured by the Mortgage and the other Loan Documents referred to in the
Loan Agreement, and reference is made thereto for a statement of terms and
provisions.

Terms used but not otherwise defined herein are used herein as defined in the
Loan Agreement.

This Note may only be prepaid in whole or in part in accordance with the terms
of Section 2.4 of the Loan Agreement (or as otherwise expressly provided
elsewhere in the Loan Agreement or the other Loan Documents). Any payments of
the outstanding principal balance of the Loan evidenced by this Note, whether
voluntary or involuntary, shall be accompanied by interest accrued to the date
of prepayment and the Prepayment Premium, to the extent, if any, provided in
Section 2.4 of the Loan Agreement (except to the extent any other provision of
the Loan Agreement expressly provides otherwise).

EXCEPT AS OTHERWISE EXPRESSLY PERMITTED IN THIS NOTE OR THE OTHER LOAN
DOCUMENTS, BORROWER HEREBY EXPRESSLY (i) WAIVES ANY RIGHTS IT MAY HAVE UNDER LAW
TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT PENALTY, UPON ACCELERATION OF
THE MATURITY DATE, AND (ii) AGREES THAT IF, FOR ANY REASON, A PREPAYMENT OF ALL
OR ANY PORTION OF THE PRINCIPAL AMOUNT OF THIS NOTE IS MADE, INCLUDING, WITHOUT
LIMITATION, UPON OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE BY HOLDER ON
ACCOUNT OF ANY DEFAULT BY BORROWER,



--------------------------------------------------------------------------------

INCLUDING, WITHOUT LIMITATION, ANY TRANSFER, DISPOSITION, OR FURTHER ENCUMBRANCE
PROHIBITED OR RESTRICTED BY THE LOAN AGREEMENT, THEN BORROWER SHALL BE OBLIGATED
TO PAY CONCURRENTLY WITH SUCH PREPAYMENT THE PREPAYMENT PREMIUM TO THE EXTENT
REQUIRED UNDER SECTION 2.4 OF THE LOAN AGREEMENT. BY INITIALING THIS PROVISION
IN THE SPACE PROVIDED BELOW, BORROWER HEREBY DECLARES THAT (1) EACH OF THE
MATTERS SET FORTH IN THIS PARAGRAPH IS TRUE AND CORRECT, (2) HOLDER’S AGREEMENT
TO MAKE THE LOAN EVIDENCED BY THIS NOTE AT THE INTEREST RATES SET FORTH IN THE
LOAN AGREEMENT AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE
CONSIDERATION FOR THIS WAIVER AND AGREEMENT, AND HAS BEEN GIVEN INDIVIDUAL
WEIGHT BY BORROWER AND HOLDER, (3) BORROWER IS A SOPHISTICATED AND KNOWLEDGEABLE
REAL ESTATE INVESTOR WITH COMPETENT AND INDEPENDENT LEGAL COUNSEL, AND
(4) BORROWER FULLY UNDERSTANDS THE EFFECT OF THIS WAIVER AND AGREEMENT.

 

/s/ KT On behalf of the Borrower

The remedies of Holder, as provided in this Note, the Loan Agreement and the
other Loan Documents, shall be cumulative and concurrent and may be pursued
singularly, successively or together, at the sole discretion of Holder, and may
be exercised as often as occasion therefor shall occur; and the failure to
exercise any such right or remedy shall in no event be construed as a waiver or
release thereof. In any action, sale of collateral, or other proceedings to
enforce this Note, the Loan Agreement or any other Loan Document, Holder need
not file or produce the original of this Note, but only need file or produce a
photocopy of this Note certified by Holder to be a true and correct copy of this
Note.

In the event of any dispute, action or lawsuit regarding the terms hereof,
subject to the provisions of the Loan Agreement, the prevailing party will have
the right to recover from the other party all court costs and reasonable
attorneys’ fees and disbursements incurred with respect thereto, in addition to
all other applicable damages and costs.

BORROWER AND ANY GUARANTOR OF THIS NOTE WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, DILIGENCE, PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF DEMAND,
NOTICE OF PROTEST, NOTICE OF NONPAYMENT OR DISHONOR, NOTICE OF INTENTION TO
ACCELERATE, NOTICE OF ACCELERATION, PROTEST AND NOTICE OF PROTEST OF THIS NOTE,
AND ALL OTHER NOTICES (OTHER THAN AS EXPRESSLY PROVIDED IN THE LOAN AGREEMENT OR
OTHER LOAN DOCUMENTS) IN CONNECTION WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE,
DEFAULT OR ENFORCEMENT OF THE PAYMENT OF THIS NOTE. BORROWER FURTHER WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, ALL VALUATION AND APPRAISEMENT
PRIVILEGES, CLAIMS OF LACK OF DILIGENCE OR DELAYS IN COLLECTION OR ENFORCEMENT
OF THIS NOTE, THE RELEASE OF ANY PARTY LIABLE, THE RELEASE OF ANY SECURITY FOR
THE DEBT, THE TAKING OF ANY ADDITIONAL SECURITY AND ANY OTHER INDULGENCE OF
FORBEARANCE.



--------------------------------------------------------------------------------

Holder shall not be deemed, by any act of omission or commission, to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by Holder, and then only to the extent specifically set forth in the
writing. The acceptance by Holder of any payment hereunder which is less than
payment in full of all amounts due and payable at the time of such payment shall
not constitute a waiver of the right to exercise any of the foregoing options at
that time or at any subsequent time or nullify any prior exercise of any such
option without the express consent of Holder, except as and to the extent
otherwise provided by law. A waiver with reference to one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy as to a
subsequent event.

PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BORROWER AND ANY GUARANTOR OF THIS NOTE AGREE THAT THIS NOTE AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF AMERICA AND THE LAWS OF THE
STATE OF NEW YORK. IN ACCORDANCE WITH SECTION 5-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BORROWER AGREES THAT ANY ACTION TO ENFORCE THE
TERMS OF THIS NOTE MAY BE COMMENCED IN ANY COURT LOCATED IN THE STATE OF
NEW YORK. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, AND BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.

Whenever used, the singular number shall include the plural, the plural shall
include the singular, and the words “Holder” and “Borrower” shall be deemed to
include their respective heirs, executors, successors and assigns.

All notices which Holder or Borrower may be required or permitted to give
hereunder shall be made in the same manner as set forth in Section 11.5 of the
Loan Agreement.

In the event any one or more of the provisions hereof shall be invalid, illegal
or unenforceable in any respect, the validity of the remaining provisions hereof
shall be in no way affected, prejudiced or disturbed thereby.

Borrower acknowledges that Holder may, in its sole discretion, sell all or any
part of its interest in the Loan evidenced by this Note, including, without
limitation, for purposes of effecting a Securitization.

Notwithstanding anything to the contrary contained in this Note or any other
Loan Documents, to the fullest extent permitted by applicable law, the Holder’s
rights hereunder shall be reinstated and revived, and the enforceability of this
Note and the other Loan Documents shall continue, with respect to any amount at
any time paid on account of the Loan which thereafter shall be required to be
restored by Holder pursuant to a court order or judgment (whether or not final
or non-appealable), as though such amount had not been paid. The rights of
Holder created



--------------------------------------------------------------------------------

or granted herein and the enforceability of the Loan Documents at all times
shall, to the fullest extent permitted by applicable law, remain effective to
cover the full amount of the Loan even though the Loan, including any part
thereof or any other security or guaranty therefor, may be or hereafter may
become invalid or otherwise unenforceable as against any other party and whether
or not any other party shall have any personal liability with respect thereto.

Borrower and Holder, by acceptance of this Note, hereby agree that the Loan
Documents supersede any prior oral or written agreements of the parties; without
limiting the generality of the foregoing, in the event of conflict between the
terms of this Note and the terms of the Loan Agreement, the terms of the Loan
Agreement shall prevail.

Time is of the essence for the performance of each and every covenant of the
parties hereunder or under the other Loan Documents. No excuse, delay, act of
God, or other reason, whether or not within the control of Borrower or Holder
(as the case may be), shall operate to defer, reduce or waive Borrower’s or
Holder’s (as the case may be) performance of any such covenant or obligation.

This Note shall be subject to the limitation of liability set forth in
Section 11.13 of the Loan Agreement, the terms of which are incorporated herein
by reference.

[EXECUTION ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note the day and year first above written.

 

BORROWER: CHI 3, LLC a Delaware limited liability company By:   /s/ Keith D.
Taylor Name:   Keith D. Taylor   Manager



--------------------------------------------------------------------------------

PROMISSORY NOTE - TWO

 

$9,500,000.00    as of February 2, 2007

FOR VALUE RECEIVED, CHI 3, LLC, a Delaware limited liability company
(“Borrower”), promises to pay to the order of OAK HILL CREDIT ALPHA FINANCE I
(Offshore), LTD. (“Holder”) at c/o SFT I, Inc. (“SFT I”), 1114 Avenue of the
Americas, 27th Floor, New York, New York 10036, or at such other place as SFT I
may from time to time in writing designate, in lawful money of the United States
of America, the principal sum of NINE MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($9,500,000.00) or such other sum as may be the total amount outstanding
pursuant to this Note (the “Loan”), payable at such rates and at such times as
are provided in the Loan Agreement (as hereinafter defined).

Payments of both principal and interest are to be made in lawful money of the
United States of America.

This Promissory Note-Two (this “Note”) evidences Indebtedness incurred under,
and is subject to the terms and provisions of, that certain Development Loan and
Security Agreement of even date herewith, by and among the Borrower and SFT I
(herein, as the same may be further amended, modified or supplemented from time
to time, called the “Loan Agreement”). The Loan Agreement, to which reference is
hereby made, sets forth said terms and provisions, including those under which
this Note may or must be paid prior to its due date or may have its due date
accelerated or extended. The Loan Agreement also contains provisions for the
payment of late charges and interest at the Default Rate, all as more
specifically set forth therein. Repayment of the Indebtedness evidenced by this
Note is secured by the Mortgage and the other Loan Documents referred to in the
Loan Agreement, and reference is made thereto for a statement of terms and
provisions.

Terms used but not otherwise defined herein are used herein as defined in the
Loan Agreement.

This Note may only be prepaid in whole or in part in accordance with the terms
of Section 2.4 of the Loan Agreement (or as otherwise expressly provided
elsewhere in the Loan Agreement or the other Loan Documents). Any payments of
the outstanding principal balance of the Loan evidenced by this Note, whether
voluntary or involuntary, shall be accompanied by interest accrued to the date
of prepayment and the Prepayment Premium, to the extent, if any, provided in
Section 2.4 of the Loan Agreement (except to the extent any other provision of
the Loan Agreement expressly provides otherwise).

EXCEPT AS OTHERWISE EXPRESSLY PERMITTED IN THIS NOTE OR THE OTHER LOAN
DOCUMENTS, BORROWER HEREBY EXPRESSLY (i) WAIVES ANY RIGHTS IT MAY HAVE UNDER LAW
TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT PENALTY, UPON ACCELERATION OF
THE MATURITY DATE, AND (ii) AGREES THAT IF, FOR ANY REASON, A PREPAYMENT OF ALL
OR ANY PORTION OF THE PRINCIPAL AMOUNT OF THIS NOTE IS MADE, INCLUDING,



--------------------------------------------------------------------------------

WITHOUT LIMITATION, UPON OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE BY
HOLDER ON ACCOUNT OF ANY DEFAULT BY BORROWER, INCLUDING, WITHOUT LIMITATION, ANY
TRANSFER, DISPOSITION, OR FURTHER ENCUMBRANCE PROHIBITED OR RESTRICTED BY THE
LOAN AGREEMENT, THEN BORROWER SHALL BE OBLIGATED TO PAY CONCURRENTLY WITH SUCH
PREPAYMENT THE PREPAYMENT PREMIUM TO THE EXTENT REQUIRED UNDER SECTION 2.4 OF
THE LOAN AGREEMENT. BY INITIALING THIS PROVISION IN THE SPACE PROVIDED BELOW,
BORROWER HEREBY DECLARES THAT (1) EACH OF THE MATTERS SET FORTH IN THIS
PARAGRAPH IS TRUE AND CORRECT, (2) HOLDER’S AGREEMENT TO MAKE THE LOAN EVIDENCED
BY THIS NOTE AT THE INTEREST RATES SET FORTH IN THE LOAN AGREEMENT AND FOR THE
TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE CONSIDERATION FOR THIS WAIVER
AND AGREEMENT, AND HAS BEEN GIVEN INDIVIDUAL WEIGHT BY BORROWER AND HOLDER,
(3) BORROWER IS A SOPHISTICATED AND KNOWLEDGEABLE REAL ESTATE INVESTOR WITH
COMPETENT AND INDEPENDENT LEGAL COUNSEL, AND (4) BORROWER FULLY UNDERSTANDS THE
EFFECT OF THIS WAIVER AND AGREEMENT.

 

/s/ KT On behalf of the Borrower

The remedies of Holder, as provided in this Note, the Loan Agreement and the
other Loan Documents, shall be cumulative and concurrent and may be pursued
singularly, successively or together, at the sole discretion of Holder, and may
be exercised as often as occasion therefor shall occur; and the failure to
exercise any such right or remedy shall in no event be construed as a waiver or
release thereof. In any action, sale of collateral, or other proceedings to
enforce this Note, the Loan Agreement or any other Loan Document, Holder need
not file or produce the original of this Note, but only need file or produce a
photocopy of this Note certified by Holder to be a true and correct copy of this
Note.

In the event of any dispute, action or lawsuit regarding the terms hereof,
subject to the provisions of the Loan Agreement, the prevailing party will have
the right to recover from the other party all court costs and reasonable
attorneys’ fees and disbursements incurred with respect thereto, in addition to
all other applicable damages and costs.

BORROWER AND ANY GUARANTOR OF THIS NOTE WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, DILIGENCE, PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF DEMAND,
NOTICE OF PROTEST, NOTICE OF NONPAYMENT OR DISHONOR, NOTICE OF INTENTION TO
ACCELERATE, NOTICE OF ACCELERATION, PROTEST AND NOTICE OF PROTEST OF THIS NOTE,
AND ALL OTHER NOTICES (OTHER THAN AS EXPRESSLY PROVIDED IN THE LOAN AGREEMENT OR
OTHER LOAN DOCUMENTS) IN CONNECTION WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE,
DEFAULT OR ENFORCEMENT OF THE PAYMENT OF THIS NOTE. BORROWER FURTHER WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, ALL VALUATION AND APPRAISEMENT
PRIVILEGES, CLAIMS OF LACK OF DILIGENCE OR DELAYS IN COLLECTION OR ENFORCEMENT
OF THIS NOTE, THE RELEASE OF ANY PARTY LIABLE, THE RELEASE OF ANY SECURITY FOR
THE DEBT, THE TAKING OF ANY ADDITIONAL SECURITY AND ANY OTHER INDULGENCE OF
FORBEARANCE.



--------------------------------------------------------------------------------

Holder shall not be deemed, by any act of omission or commission, to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by Holder, and then only to the extent specifically set forth in the
writing. The acceptance by Holder of any payment hereunder which is less than
payment in full of all amounts due and payable at the time of such payment shall
not constitute a waiver of the right to exercise any of the foregoing options at
that time or at any subsequent time or nullify any prior exercise of any such
option without the express consent of Holder, except as and to the extent
otherwise provided by law. A waiver with reference to one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy as to a
subsequent event.

PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BORROWER AND ANY GUARANTOR OF THIS NOTE AGREE THAT THIS NOTE AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF AMERICA AND THE LAWS OF THE
STATE OF NEW YORK. IN ACCORDANCE WITH SECTION 5-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BORROWER AGREES THAT ANY ACTION TO ENFORCE THE
TERMS OF THIS NOTE MAY BE COMMENCED IN ANY COURT LOCATED IN THE STATE OF
NEW YORK. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, AND BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.

Whenever used, the singular number shall include the plural, the plural shall
include the singular, and the words “Holder” and “Borrower” shall be deemed to
include their respective heirs, executors, successors and assigns.

All notices which Holder or Borrower may be required or permitted to give
hereunder shall be made in the same manner as set forth in Section 11.5 of the
Loan Agreement.

In the event any one or more of the provisions hereof shall be invalid, illegal
or unenforceable in any respect, the validity of the remaining provisions hereof
shall be in no way affected, prejudiced or disturbed thereby.

Borrower acknowledges that Holder may, in its sole discretion, sell all or any
part of its interest in the Loan evidenced by this Note, including, without
limitation, for purposes of effecting a Securitization.

Notwithstanding anything to the contrary contained in this Note or any other
Loan Documents, to the fullest extent permitted by applicable law, the Holder’s
rights hereunder shall be reinstated and revived, and the enforceability of this
Note and the other Loan Documents shall



--------------------------------------------------------------------------------

continue, with respect to any amount at any time paid on account of the Loan
which thereafter shall be required to be restored by Holder pursuant to a court
order or judgment (whether or not final or non-appealable), as though such
amount had not been paid. The rights of Holder created or granted herein and the
enforceability of the Loan Documents at all times shall, to the fullest extent
permitted by applicable law, remain effective to cover the full amount of the
Loan even though the Loan, including any part thereof or any other security or
guaranty therefor, may be or hereafter may become invalid or otherwise
unenforceable as against any other party and whether or not any other party
shall have any personal liability with respect thereto.

Borrower and Holder, by acceptance of this Note, hereby agree that the Loan
Documents supersede any prior oral or written agreements of the parties; without
limiting the generality of the foregoing, in the event of conflict between the
terms of this Note and the terms of the Loan Agreement, the terms of the Loan
Agreement shall prevail.

Time is of the essence for the performance of each and every covenant of the
parties hereunder or under the other Loan Documents. No excuse, delay, act of
God, or other reason, whether or not within the control of Borrower or Holder
(as the case may be), shall operate to defer, reduce or waive Borrower’s or
Holder’s (as the case may be) performance of any such covenant or obligation.

This Note shall be subject to the limitation of liability set forth in
Section 11.13 of the Loan Agreement, the terms of which are incorporated herein
by reference.

[EXECUTION ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note the day and year first above written.

 

BORROWER:

CHI 3, LLC

a Delaware limited liability company

By:   /s/ Keith D. Taylor Name:   Keith D. Taylor   Manager



--------------------------------------------------------------------------------

PROMISSORY NOTE - THREE

 

$8,000,000.00

   as of February 2, 2007

FOR VALUE RECEIVED, CHI 3, LLC, a Delaware limited liability company
(“Borrower”), promises to pay to the order of OAK HILL CREDIT OPPORTUNITIES
FINANCING, LTD. (“Holder”) at c/o SFT I, Inc. (“SFT I”), 1114 Avenue of the
Americas, 27th Floor, New York, New York 10036, or at such other place as SFT I
may from time to time in writing designate, in lawful money of the United States
of America, the principal sum of EIGHT MILLION AND NO/100 DOLLARS
($8,000,000.00) or such other sum as may be the total amount outstanding
pursuant to this Note (the “Loan”), payable at such rates and at such times as
are provided in the Loan Agreement (as hereinafter defined).

Payments of both principal and interest are to be made in lawful money of the
United States of America.

This Promissory Note-Three (this “Note”) evidences Indebtedness incurred under,
and is subject to the terms and provisions of, that certain Development Loan and
Security Agreement of even date herewith, by and among the Borrower and SFT I
(herein, as the same may be further amended, modified or supplemented from time
to time, called the “Loan Agreement”). The Loan Agreement, to which reference is
hereby made, sets forth said terms and provisions, including those under which
this Note may or must be paid prior to its due date or may have its due date
accelerated or extended. The Loan Agreement also contains provisions for the
payment of late charges and interest at the Default Rate, all as more
specifically set forth therein. Repayment of the Indebtedness evidenced by this
Note is secured by the Mortgage and the other Loan Documents referred to in the
Loan Agreement, and reference is made thereto for a statement of terms and
provisions.

Terms used but not otherwise defined herein are used herein as defined in the
Loan Agreement.

This Note may only be prepaid in whole or in part in accordance with the terms
of Section 2.4 of the Loan Agreement (or as otherwise expressly provided
elsewhere in the Loan Agreement or the other Loan Documents). Any payments of
the outstanding principal balance of the Loan evidenced by this Note, whether
voluntary or involuntary, shall be accompanied by interest accrued to the date
of prepayment and the Prepayment Premium, to the extent, if any, provided in
Section 2.4 of the Loan Agreement (except to the extent any other provision of
the Loan Agreement expressly provides otherwise).

EXCEPT AS OTHERWISE EXPRESSLY PERMITTED IN THIS NOTE OR THE OTHER LOAN
DOCUMENTS, BORROWER HEREBY EXPRESSLY (i) WAIVES ANY RIGHTS IT MAY HAVE UNDER LAW
TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT PENALTY, UPON ACCELERATION OF
THE MATURITY DATE, AND (ii) AGREES THAT IF, FOR ANY REASON, A PREPAYMENT OF ALL
OR ANY PORTION OF THE PRINCIPAL AMOUNT OF THIS NOTE IS MADE, INCLUDING, WITHOUT
LIMITATION, UPON OR FOLLOWING ANY ACCELERATION OF THE



--------------------------------------------------------------------------------

MATURITY DATE BY HOLDER ON ACCOUNT OF ANY DEFAULT BY BORROWER, INCLUDING,
WITHOUT LIMITATION, ANY TRANSFER, DISPOSITION, OR FURTHER ENCUMBRANCE PROHIBITED
OR RESTRICTED BY THE LOAN AGREEMENT, THEN BORROWER SHALL BE OBLIGATED TO PAY
CONCURRENTLY WITH SUCH PREPAYMENT THE PREPAYMENT PREMIUM TO THE EXTENT REQUIRED
UNDER SECTION 2.4 OF THE LOAN AGREEMENT. BY INITIALING THIS PROVISION IN THE
SPACE PROVIDED BELOW, BORROWER HEREBY DECLARES THAT (1) EACH OF THE MATTERS SET
FORTH IN THIS PARAGRAPH IS TRUE AND CORRECT, (2) HOLDER’S AGREEMENT TO MAKE THE
LOAN EVIDENCED BY THIS NOTE AT THE INTEREST RATES SET FORTH IN THE LOAN
AGREEMENT AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE
CONSIDERATION FOR THIS WAIVER AND AGREEMENT, AND HAS BEEN GIVEN INDIVIDUAL
WEIGHT BY BORROWER AND HOLDER, (3) BORROWER IS A SOPHISTICATED AND KNOWLEDGEABLE
REAL ESTATE INVESTOR WITH COMPETENT AND INDEPENDENT LEGAL COUNSEL, AND
(4) BORROWER FULLY UNDERSTANDS THE EFFECT OF THIS WAIVER AND AGREEMENT.

 

/s/ KT On behalf of the Borrower

The remedies of Holder, as provided in this Note, the Loan Agreement and the
other Loan Documents, shall be cumulative and concurrent and may be pursued
singularly, successively or together, at the sole discretion of Holder, and may
be exercised as often as occasion therefor shall occur; and the failure to
exercise any such right or remedy shall in no event be construed as a waiver or
release thereof. In any action, sale of collateral, or other proceedings to
enforce this Note, the Loan Agreement or any other Loan Document, Holder need
not file or produce the original of this Note, but only need file or produce a
photocopy of this Note certified by Holder to be a true and correct copy of this
Note.

In the event of any dispute, action or lawsuit regarding the terms hereof,
subject to the provisions of the Loan Agreement, the prevailing party will have
the right to recover from the other party all court costs and reasonable
attorneys’ fees and disbursements incurred with respect thereto, in addition to
all other applicable damages and costs.

BORROWER AND ANY GUARANTOR OF THIS NOTE WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, DILIGENCE, PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF DEMAND,
NOTICE OF PROTEST, NOTICE OF NONPAYMENT OR DISHONOR, NOTICE OF INTENTION TO
ACCELERATE, NOTICE OF ACCELERATION, PROTEST AND NOTICE OF PROTEST OF THIS NOTE,
AND ALL OTHER NOTICES (OTHER THAN AS EXPRESSLY PROVIDED IN THE LOAN AGREEMENT OR
OTHER LOAN DOCUMENTS) IN CONNECTION WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE,
DEFAULT OR ENFORCEMENT OF THE PAYMENT OF THIS NOTE. BORROWER FURTHER WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, ALL VALUATION AND APPRAISEMENT
PRIVILEGES, CLAIMS OF LACK OF DILIGENCE OR DELAYS IN COLLECTION OR ENFORCEMENT
OF THIS NOTE, THE RELEASE OF ANY PARTY LIABLE, THE RELEASE OF ANY SECURITY FOR
THE DEBT, THE TAKING OF ANY ADDITIONAL SECURITY AND ANY OTHER INDULGENCE OF
FORBEARANCE.



--------------------------------------------------------------------------------

Holder shall not be deemed, by any act of omission or commission, to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by Holder, and then only to the extent specifically set forth in the
writing. The acceptance by Holder of any payment hereunder which is less than
payment in full of all amounts due and payable at the time of such payment shall
not constitute a waiver of the right to exercise any of the foregoing options at
that time or at any subsequent time or nullify any prior exercise of any such
option without the express consent of Holder, except as and to the extent
otherwise provided by law. A waiver with reference to one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy as to a
subsequent event.

PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BORROWER AND ANY GUARANTOR OF THIS NOTE AGREE THAT THIS NOTE AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF AMERICA AND THE LAWS OF THE
STATE OF NEW YORK. IN ACCORDANCE WITH SECTION 5-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BORROWER AGREES THAT ANY ACTION TO ENFORCE THE
TERMS OF THIS NOTE MAY BE COMMENCED IN ANY COURT LOCATED IN THE STATE OF
NEW YORK. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, AND BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.

Whenever used, the singular number shall include the plural, the plural shall
include the singular, and the words “Holder” and “Borrower” shall be deemed to
include their respective heirs, executors, successors and assigns.

All notices which Holder or Borrower may be required or permitted to give
hereunder shall be made in the same manner as set forth in Section 11.5 of the
Loan Agreement.

In the event any one or more of the provisions hereof shall be invalid, illegal
or unenforceable in any respect, the validity of the remaining provisions hereof
shall be in no way affected, prejudiced or disturbed thereby.

Borrower acknowledges that Holder may, in its sole discretion, sell all or any
part of its interest in the Loan evidenced by this Note, including, without
limitation, for purposes of effecting a Securitization.

Notwithstanding anything to the contrary contained in this Note or any other
Loan Documents, to the fullest extent permitted by applicable law, the Holder’s
rights hereunder shall be reinstated and revived, and the enforceability of this
Note and the other Loan Documents shall



--------------------------------------------------------------------------------

continue, with respect to any amount at any time paid on account of the Loan
which thereafter shall be required to be restored by Holder pursuant to a court
order or judgment (whether or not final or non-appealable), as though such
amount had not been paid. The rights of Holder created or granted herein and the
enforceability of the Loan Documents at all times shall, to the fullest extent
permitted by applicable law, remain effective to cover the full amount of the
Loan even though the Loan, including any part thereof or any other security or
guaranty therefor, may be or hereafter may become invalid or otherwise
unenforceable as against any other party and whether or not any other party
shall have any personal liability with respect thereto.

Borrower and Holder, by acceptance of this Note, hereby agree that the Loan
Documents supersede any prior oral or written agreements of the parties; without
limiting the generality of the foregoing, in the event of conflict between the
terms of this Note and the terms of the Loan Agreement, the terms of the Loan
Agreement shall prevail.

Time is of the essence for the performance of each and every covenant of the
parties hereunder or under the other Loan Documents. No excuse, delay, act of
God, or other reason, whether or not within the control of Borrower or Holder
(as the case may be), shall operate to defer, reduce or waive Borrower’s or
Holder’s (as the case may be) performance of any such covenant or obligation.

This Note shall be subject to the limitation of liability set forth in
Section 11.13 of the Loan Agreement, the terms of which are incorporated herein
by reference.

[EXECUTION ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note the day and year first above written.

 

BORROWER:

CHI 3, LLC

a Delaware limited liability company

By:   /s/ Keith D. Taylor Name:  

Keith D. Taylor

Manager



--------------------------------------------------------------------------------

PROMISSORY NOTE - FOUR

 

$2,500,000.00

   as of February 2, 2007

FOR VALUE RECEIVED, CHI 3, LLC, a Delaware limited liability company
(“Borrower”), promises to pay to the order of OAK HILL CREDIT ALPHA FINANCE I,
LLC (“Holder”) at c/o SFT I, Inc. (“SFT I”), 1114 Avenue of the Americas,
27th Floor, New York, New York 10036, or at such other place as SFT I may from
time to time in writing designate, in lawful money of the United States of
America, the principal sum of TWO MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($2,500,000.00) or such other sum as may be the total amount outstanding
pursuant to this Note (the “Loan”), payable at such rates and at such times as
are provided in the Loan Agreement (as hereinafter defined).

Payments of both principal and interest are to be made in lawful money of the
United States of America.

This Promissory Note-Four (this “Note”) evidences Indebtedness incurred under,
and is subject to the terms and provisions of, that certain Development Loan and
Security Agreement of even date herewith, by and among the Borrower and SFT I
(herein, as the same may be further amended, modified or supplemented from time
to time, called the “Loan Agreement”). The Loan Agreement, to which reference is
hereby made, sets forth said terms and provisions, including those under which
this Note may or must be paid prior to its due date or may have its due date
accelerated or extended. The Loan Agreement also contains provisions for the
payment of late charges and interest at the Default Rate, all as more
specifically set forth therein. Repayment of the Indebtedness evidenced by this
Note is secured by the Mortgage and the other Loan Documents referred to in the
Loan Agreement, and reference is made thereto for a statement of terms and
provisions.

Terms used but not otherwise defined herein are used herein as defined in the
Loan Agreement.

This Note may only be prepaid in whole or in part in accordance with the terms
of Section 2.4 of the Loan Agreement (or as otherwise expressly provided
elsewhere in the Loan Agreement or the other Loan Documents). Any payments of
the outstanding principal balance of the Loan evidenced by this Note, whether
voluntary or involuntary, shall be accompanied by interest accrued to the date
of prepayment and the Prepayment Premium, to the extent, if any, provided in
Section 2.4 of the Loan Agreement (except to the extent any other provision of
the Loan Agreement expressly provides otherwise).

EXCEPT AS OTHERWISE EXPRESSLY PERMITTED IN THIS NOTE OR THE OTHER LOAN
DOCUMENTS, BORROWER HEREBY EXPRESSLY (i) WAIVES ANY RIGHTS IT MAY HAVE UNDER LAW
TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT PENALTY, UPON ACCELERATION OF
THE MATURITY DATE, AND (ii) AGREES THAT IF, FOR ANY REASON, A PREPAYMENT OF ALL
OR ANY PORTION OF THE PRINCIPAL AMOUNT OF THIS NOTE IS MADE, INCLUDING,



--------------------------------------------------------------------------------

WITHOUT LIMITATION, UPON OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE BY
HOLDER ON ACCOUNT OF ANY DEFAULT BY BORROWER, INCLUDING, WITHOUT LIMITATION, ANY
TRANSFER, DISPOSITION, OR FURTHER ENCUMBRANCE PROHIBITED OR RESTRICTED BY THE
LOAN AGREEMENT, THEN BORROWER SHALL BE OBLIGATED TO PAY CONCURRENTLY WITH SUCH
PREPAYMENT THE PREPAYMENT PREMIUM TO THE EXTENT REQUIRED UNDER SECTION 2.4 OF
THE LOAN AGREEMENT. BY INITIALING THIS PROVISION IN THE SPACE PROVIDED BELOW,
BORROWER HEREBY DECLARES THAT (1) EACH OF THE MATTERS SET FORTH IN THIS
PARAGRAPH IS TRUE AND CORRECT, (2) HOLDER’S AGREEMENT TO MAKE THE LOAN EVIDENCED
BY THIS NOTE AT THE INTEREST RATES SET FORTH IN THE LOAN AGREEMENT AND FOR THE
TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE CONSIDERATION FOR THIS WAIVER
AND AGREEMENT, AND HAS BEEN GIVEN INDIVIDUAL WEIGHT BY BORROWER AND HOLDER,
(3) BORROWER IS A SOPHISTICATED AND KNOWLEDGEABLE REAL ESTATE INVESTOR WITH
COMPETENT AND INDEPENDENT LEGAL COUNSEL, AND (4) BORROWER FULLY UNDERSTANDS THE
EFFECT OF THIS WAIVER AND AGREEMENT.

 

/s/ KT On behalf of the Borrower

The remedies of Holder, as provided in this Note, the Loan Agreement and the
other Loan Documents, shall be cumulative and concurrent and may be pursued
singularly, successively or together, at the sole discretion of Holder, and may
be exercised as often as occasion therefor shall occur; and the failure to
exercise any such right or remedy shall in no event be construed as a waiver or
release thereof. In any action, sale of collateral, or other proceedings to
enforce this Note, the Loan Agreement or any other Loan Document, Holder need
not file or produce the original of this Note, but only need file or produce a
photocopy of this Note certified by Holder to be a true and correct copy of this
Note.

In the event of any dispute, action or lawsuit regarding the terms hereof,
subject to the provisions of the Loan Agreement, the prevailing party will have
the right to recover from the other party all court costs and reasonable
attorneys’ fees and disbursements incurred with respect thereto, in addition to
all other applicable damages and costs.

BORROWER AND ANY GUARANTOR OF THIS NOTE WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, DILIGENCE, PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF DEMAND,
NOTICE OF PROTEST, NOTICE OF NONPAYMENT OR DISHONOR, NOTICE OF INTENTION TO
ACCELERATE, NOTICE OF ACCELERATION, PROTEST AND NOTICE OF PROTEST OF THIS NOTE,
AND ALL OTHER NOTICES (OTHER THAN AS EXPRESSLY PROVIDED IN THE LOAN AGREEMENT OR
OTHER LOAN DOCUMENTS) IN CONNECTION WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE,
DEFAULT OR ENFORCEMENT OF THE PAYMENT OF THIS NOTE. BORROWER FURTHER WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, ALL VALUATION AND APPRAISEMENT
PRIVILEGES, CLAIMS OF LACK OF DILIGENCE OR DELAYS IN COLLECTION OR ENFORCEMENT
OF THIS NOTE, THE RELEASE OF ANY PARTY LIABLE, THE RELEASE OF ANY SECURITY FOR
THE DEBT, THE TAKING OF ANY ADDITIONAL SECURITY AND ANY OTHER INDULGENCE OF
FORBEARANCE.



--------------------------------------------------------------------------------

Holder shall not be deemed, by any act of omission or commission, to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by Holder, and then only to the extent specifically set forth in the
writing. The acceptance by Holder of any payment hereunder which is less than
payment in full of all amounts due and payable at the time of such payment shall
not constitute a waiver of the right to exercise any of the foregoing options at
that time or at any subsequent time or nullify any prior exercise of any such
option without the express consent of Holder, except as and to the extent
otherwise provided by law. A waiver with reference to one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy as to a
subsequent event.

PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BORROWER AND ANY GUARANTOR OF THIS NOTE AGREE THAT THIS NOTE AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF AMERICA AND THE LAWS OF THE
STATE OF NEW YORK. IN ACCORDANCE WITH SECTION 5-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BORROWER AGREES THAT ANY ACTION TO ENFORCE THE
TERMS OF THIS NOTE MAY BE COMMENCED IN ANY COURT LOCATED IN THE STATE OF
NEW YORK. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, AND BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.

Whenever used, the singular number shall include the plural, the plural shall
include the singular, and the words “Holder” and “Borrower” shall be deemed to
include their respective heirs, executors, successors and assigns.

All notices which Holder or Borrower may be required or permitted to give
hereunder shall be made in the same manner as set forth in Section 11.5 of the
Loan Agreement.

In the event any one or more of the provisions hereof shall be invalid, illegal
or unenforceable in any respect, the validity of the remaining provisions hereof
shall be in no way affected, prejudiced or disturbed thereby.

Borrower acknowledges that Holder may, in its sole discretion, sell all or any
part of its interest in the Loan evidenced by this Note, including, without
limitation, for purposes of effecting a Securitization.

Notwithstanding anything to the contrary contained in this Note or any other
Loan Documents, to the fullest extent permitted by applicable law, the Holder’s
rights hereunder shall be reinstated and revived, and the enforceability of this
Note and the other Loan Documents shall



--------------------------------------------------------------------------------

continue, with respect to any amount at any time paid on account of the Loan
which thereafter shall be required to be restored by Holder pursuant to a court
order or judgment (whether or not final or non-appealable), as though such
amount had not been paid. The rights of Holder created or granted herein and the
enforceability of the Loan Documents at all times shall, to the fullest extent
permitted by applicable law, remain effective to cover the full amount of the
Loan even though the Loan, including any part thereof or any other security or
guaranty therefor, may be or hereafter may become invalid or otherwise
unenforceable as against any other party and whether or not any other party
shall have any personal liability with respect thereto.

Borrower and Holder, by acceptance of this Note, hereby agree that the Loan
Documents supersede any prior oral or written agreements of the parties; without
limiting the generality of the foregoing, in the event of conflict between the
terms of this Note and the terms of the Loan Agreement, the terms of the Loan
Agreement shall prevail.

Time is of the essence for the performance of each and every covenant of the
parties hereunder or under the other Loan Documents. No excuse, delay, act of
God, or other reason, whether or not within the control of Borrower or Holder
(as the case may be), shall operate to defer, reduce or waive Borrower’s or
Holder’s (as the case may be) performance of any such covenant or obligation.

This Note shall be subject to the limitation of liability set forth in
Section 11.13 of the Loan Agreement, the terms of which are incorporated herein
by reference.

[EXECUTION ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note the day and year first above written.

 

BORROWER:

CHI 3, LLC

a Delaware limited liability company

By:   /s/ Keith D. Taylor Name:  

Keith D. Taylor

Manager